Exhibit 10.a


CONFORMED COPY
 

jpmorgan.jpg [jpmorgan.jpg]
CREDIT AGREEMENT
dated as of 

March 28, 2013 

among 

MASCO CORPORATION
and
MASCO EUROPE S.À R.L.
as Borrowers
 
The Lenders Party Hereto 
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent 
 
CITIBANK, N.A.
as Syndication Agent 
 
and
ROYAL BANK OF CANADA, DEUTSCHE BANK SECURITIES INC.,
PNC BANK, NATIONAL ASSOCIATION and SUNTRUST BANK
as Co-Documentation Agents 



 




 
J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Bookrunners and Joint Lead Arrangers



262657

--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
Page


ARTICLE I Definitions
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
22


SECTION 1.03.
Terms Generally
22


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
23


 
 
 
ARTICLE II The Credits
24


SECTION 2.01.
Commitments
24


SECTION 2.02.
Revolving Loans and Borrowings
24


SECTION 2.03.
Requests for Revolving Borrowings
25


SECTION 2.04.
Determination of Dollar Amounts
26


SECTION 2.05.
Swingline Loans
26


SECTION 2.06.
Letters of Credit
28


SECTION 2.07.
Funding of Borrowings
33


SECTION 2.08.
Interest Elections for Revolving Borrowings
34


SECTION 2.09.
Termination and Reduction of Commitments; Termination of Facility
35


SECTION 2.10.
Repayment of Loans; Evidence of Debt
36


SECTION 2.11.
Prepayment of Loans
37


SECTION 2.12.
Fees
38


SECTION 2.13.
Interest
38


SECTION 2.14.
Alternate Rate of Interest
39


SECTION 2.15.
Increased Costs
40


SECTION 2.16.
Break Funding Payments
41


SECTION 2.17.
Taxes
42


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
46


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
48


SECTION 2.20.
Expansion Option
49


SECTION 2.21.
Market Disruption
50


SECTION 2.22.
Judgment Currency
51


SECTION 2.23.
Liability of Foreign Subsidiary Borrower
51


SECTION 2.24.
Defaulting Lenders
51


 
 
 
ARTICLE III Representations and Warranties
53


SECTION 3.01.
Corporate Existence and Power
53


SECTION 3.02.
Corporate and Governmental Authorization; No Contravention; Filing; No Immunity
53


SECTION 3.03.
Binding Effect
54


SECTION 3.04.
Financial Information
54


SECTION 3.05.
Litigation
54


SECTION 3.06.
Compliance with ERISA
55


SECTION 3.07.
Environmental Matters
55





262657

--------------------------------------------------------------------------------

TABLE OF CONTENTS




SECTION 3.08.
Taxes
55


SECTION 3.09.
Not an Investment Company
55


SECTION 3.10.
Compliance with Laws
55


SECTION 3.11.
Foreign Employee Benefit Matters
56


SECTION 3.12.
Properties
56


SECTION 3.13.
Disclosure
56


SECTION 3.14.
Federal Reserve Regulations
56


SECTION 3.15.
No Default
56


SECTION 3.16.
Economic Sanctions
56


 
 
 
ARTICLE IV Conditions
57


SECTION 4.01.
Effective Date
57


SECTION 4.02.
Each Credit Event
58


 
 
 
ARTICLE V Covenants
59


SECTION 5.01.
Information
59


SECTION 5.02.
Existence; Conduct of Business
60


SECTION 5.03.
Compliance with Laws
60


SECTION 5.04.
Use of Proceeds
61


SECTION 5.05.
Maintenance of Properties; Insurance
61


SECTION 5.06.
Books and Records; Inspection
61


SECTION 5.07.
Financial Covenants
61


SECTION 5.08.
Limitations on Subsidiary Debt
63


SECTION 5.09.
Negative Pledge
63


SECTION 5.10.
Consolidations, Mergers and Sale of Assets
64


SECTION 5.11.
Investments
65


 
 
 
ARTICLE VI Events of Default
65


SECTION 6.01.
Events of Default
65


 
 
 
ARTICLE VII The Administrative Agent
68


 
 
 
ARTICLE VIII Miscellaneous
70


SECTION 8.01.
Notices
70


SECTION 8.02.
Waivers; Amendments
71


SECTION 8.03.
Expenses; Indemnity; Damage Waiver
73


SECTION 8.04.
Successors and Assigns
74


SECTION 8.05.
Survival
77


SECTION 8.06.
Counterparts; Integration; Effectiveness
77


SECTION 8.07.
Severability
78


SECTION 8.08.
Right of Setoff
78


SECTION 8.09.
Governing Law; Jurisdiction; Consent to Service of Process
78


SECTION 8.10.
WAIVER OF JURY TRIAL
79





262657
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS




SECTION 8.11.
Headings
79


SECTION 8.12.
Confidentiality
79


SECTION 8.13.
USA PATRIOT Act
80


SECTION 8.14.
Interest Rate Limitation
80


SECTION 8.15.
No Advisory or Fiduciary Responsibility
80


 
 
 
ARTICLE IX Company Guarantee
81













262657
iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS






SCHEDULES:
 
Schedule 2.01 -- Commitments
Schedule 2.02 -- Mandatory Cost
Schedule 2.06 -- Existing Letters of Credit
 
 
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B-1 -- Form of Opinions of Borrowers’ U.S. Counsel
Exhibit B-2 -- Form of Opinion of the Foreign Subsidiary Borrower’s Counsel
Exhibit C -- Form of Increasing Lender Supplement
Exhibit D -- Form of Augmenting Lender Supplement
Exhibit E -- List of Closing Documents
Exhibit F-1 -- Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit F-2 -- Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit F-3 -- Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit F-4 -- Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
 





262657
iv

--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of March 28, 2013 among MASCO
CORPORATION, MASCO EUROPE S.À R.L., the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., as
Syndication Agent and ROYAL BANK OF CANADA, DEUTSCHE BANK SECURITIES INC., PNC
BANK, NATIONAL ASSOCIATION and SUNTRUST BANK as Co-Documentation Agents.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquired Debt” means, with respect to any Person which previously became or
hereafter becomes a Subsidiary, Debt of such Person which was outstanding before
such Person became a Subsidiary and which was not created in contemplation of
such Person becoming a Subsidiary; provided that such Debt shall no longer
constitute “Acquired Debt” at any time that is more than ninety days after such
Person becomes a Subsidiary.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (i) (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate plus
(ii) without duplication, and only in the case of Loans by a Lender from its
office or branch in the United Kingdom or any Participating Member State, the
Mandatory Cost.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Entity” means at any date a Person (other than a Consolidated
Subsidiary) whose earnings or losses (or the appropriate proportionate share
thereof) would be included in determining the Consolidated Net Income of the
Company and its Consolidated Subsidiaries for a period ending on such date under
the equity method of accounting for investments in common stock (and certain
other investments).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$1,250,000,000.
“Agreed Currencies” means (a) with respect to Revolving Loans, (i) Dollars and
(ii) euro, (b), with respect to Swingline Loans, (i) Dollars, (ii) euro, (iii)
Pounds Sterling, (iv) Canadian Dollars and


262657

--------------------------------------------------------------------------------





(v) any other foreign currency agreed to by the Administrative Agent and the
Swingline Lender, and (c) with respect to any Letter of Credit (subject to the
limitations in the definition of Issuing Bank) (i) Dollars, (ii) euro, (iii)
Pounds Sterling, (iv) Danish Kroner, (v) Canadian Dollars and (vi) any other
foreign currency agreed to by the Administrative Agent and the applicable
Issuing Bank.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender's Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or any ABR Revolving Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:
 
Index Debt Ratings
(Moody’s/S&P):
Eurocurrency 
Spread
ABR 
Spread
Facility Fee 
Rate
Category 1
BBB+ or higher or Baa1 or higher
0.975%
0.00%
0.15%
Category 2
BBB or Baa2
1.05%
0.05%
0.20%
Category 3
BBB- or Baa3
1.25%
0.25%
0.25%
Category 4
BB+ or Ba1
1.45%
0.45%
0.30%
Category 5
BB or Ba2
1.65%
0.65%
0.35%
Category 6
BB- or lower or Ba3 or lower
1.85%
0.85%
0.40%



For purposes of, and notwithstanding, the foregoing,
(a)    the credit rating in effect on any date for purposes of this definition
is that in effect at the close of business on such date;
(b)    if neither Moody’s nor S&P shall have in effect a rating for the Index
Debt (other than by reason of the circumstances referred to in the last sentence
of this definition), then Category 6 shall be applicable (it being understood
and agreed that in the event that only one of Moody’s and


262657
2

--------------------------------------------------------------------------------





S&P issues a rating for the Index Debt, such rating shall determine the
Eurocurrency Spread, the ABR Spread and the Facility Fee Rate); and
(c)    if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings; provided, that
if the split is greater than one ratings category, then the Category shall be
based upon the rating that is one ratings category above the lower of the two
ratings.
On the Effective Date, the Applicable Rate shall be determined based on Category
5. Each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.
“Approved Fund” has the meaning assigned to such term in Section 8.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is sponsored, maintained or otherwise contributed to by any member of the
ERISA Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or the Foreign Subsidiary Borrower.


262657
3

--------------------------------------------------------------------------------





“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
a Swingline Loan denominated in a Foreign Currency or a Letter of Credit
denominated in a Foreign Currency, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in the relevant Agreed Currency
in the London (and, in the case of a Loan to the Foreign Subsidiary Borrower,
Luxembourg), interbank market or the principal financial center of such Agreed
Currency (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Canadian Dollars” means the lawful currency of Canada.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or, if applicable, Incremental Term Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Royal Bank of Canada, Deutsche Bank
Securities Inc., PNC Bank, National Association and SunTrust Bank, in its
capacity as co-documentation agent for the credit facility evidenced by this
Agreement.


262657
4

--------------------------------------------------------------------------------





“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Company” means Masco Corporation, a Delaware corporation, and its successors.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted Net Worth” means at any date of determination (i)
Consolidated Net Worth at such date less (ii) the amount (if any) by which the
aggregate amount of all equity and other Investments in Affiliated Entities
reflected in such Consolidated Net Worth exceeds $100,000,000.
“Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries determined on a consolidated basis as of such date
minus the Debt Credit applicable to the Company and its Consolidated
Subsidiaries as of such date.
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining such Consolidated Net Income for such period, the sum of:
(i)
interest expense in accordance with GAAP,

(ii)
expense for income taxes paid or accrued,

(iii)
depreciation expense,

(iv)
amortization expense,

(v)
extraordinary, unusual or non-recurring non-cash expenses or losses (including
any such loss from discontinued operations),

(vi)
non-cash restructuring and rationalization charges and non-cash charges related
to impairment of long-lived assets, intangible assets and goodwill,

(vii)
non-cash charges related to impairment of financial investments as set forth in
the Fair Value of Financial Investments and Liabilities Note of the Company’s
quarterly and annual SEC filings,

(viii)
non-cash expenses related to stock based compensation (other than with respect
to phantom stock and stock appreciation rights), as set forth in the Stock-Based
Compensation Note of the Company’s quarterly and annual SEC filings,



262657
5

--------------------------------------------------------------------------------





(ix)
other non-cash charges of any kind,

(x)
cash restructuring and rationalization charges (a) in the amount of $4,637,000
taken during the fiscal quarter ended June 30, 2012, (b) in the amount of
$24,119,000 taken during the fiscal quarter ending September 30, 2012 and (c) in
the amount of $3,171,000 taken during the fiscal quarter ended December 31,
2012,

(xi)
cash restructuring and rationalization charges taken during the fiscal year
ending December 31, 2013 in an aggregate amount not to exceed $40,000,000,

(xii)
cash restructuring and rationalization charges taken from and after January 1,
2014 in an aggregate amount not to exceed $20,000,000,

(xiii)
cash fees and expenses incurred in connection with acquisitions, equity
issuances and debt incurrences that are not otherwise capitalized, and

(xiv)
cash fees, expenses, premiums and/or penalties incurred in connection with a
prepayment, redemption, purchase, repurchase or defeasance of any Debt prior to
the schedule maturity thereof, in an aggregate amount during the term of this
Agreement not to exceed $25,000,000,

minus, without duplication and to the extent included in determining such
Consolidated Net Income for such period, the sum of:
(a)
interest income,

(b)
income tax credits and refunds (to the extent not netted from tax expense),

(c)
any cash payments made during such period in respect of items described in
clauses (v) through (ix) above (other than cash payments made with respect to
phantom stock and stock appreciation rights) subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were incurred,

(d)
extraordinary, unusual or non-recurring non-cash income or gains realized, and

(e)
any other non-cash items of income or gains.

Without duplication of the foregoing, Consolidated EBITDA shall be calculated
for the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis and computed without regard to the cumulative effect of any changes in
accounting principles, as shown on the Company’s consolidated statement of
income for such period.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (1) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (2) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period. As used in


262657
6

--------------------------------------------------------------------------------





this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the common
stock or other Equity Interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $150,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$150,000,000.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries, net of interest income received on cash on deposit
or Permitted Investments, calculated on a consolidated basis for such period
with respect to (a) all outstanding Debt of the Company and its Subsidiaries
allocable to such period in accordance with GAAP and (b) Swap Agreements
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP). Without duplication of
the foregoing, Consolidated Interest Expense shall be calculated for the Company
and its Subsidiaries in accordance with GAAP on a consolidated basis and
computed without regard to the cumulative effect of any changes in accounting
principles, as shown on the Company’s consolidated statement of income for such
period. In the event that the Company or any Subsidiary shall have completed a
“Material Acquisition” or a “Material Disposition” (each as defined in the
definition of “Consolidated EBITDA”) since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a Pro Forma
Basis as if such acquisition or disposition, and any related incurrence or
repayment of Debt, had occurred at the beginning of such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period, without any
adjustment for net income (or loss) attributable to Equity Interests of a
Subsidiary of the Company that are not owned by Company or one of its
Subsidiaries (i.e., non-controlling interests); provided that there shall be
excluded any income (or loss) of any Person other than the Company or a
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Company or any wholly-owned Subsidiary of the
Company.
“Consolidated Net Worth” means at any date the consolidated shareholders’ equity
of the Company and its Consolidated Subsidiaries determined as of such date in
accordance with GAAP.
“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of the Company in its consolidated financial
statements in accordance with GAAP as of such date.
“Continuing Director” means any member of the Company’s board of directors who
either (i) was a member of such board as of the Effective Date or (ii) has been
thereafter or hereafter is elected to such board, or nominated for election by
stockholders, by a vote of at least two-thirds of the directors who are
Continuing Directors at the time of such vote; provided that an individual who
is so elected or nominated in connection with a merger, consolidation,
acquisition or similar transaction shall not be a Continuing Director unless
such individual was a Continuing Director prior thereto.


262657
7

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Affiliate” has the meaning assigned to such term in Section 3.16.
“Country Risk Event” means:
(a)    any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:
(i)    changing the obligations under the relevant Letter of Credit, the Credit
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to the Issuing Bank, the
Lenders or the Administrative Agent,
(ii)    changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or
(iii)    preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;
(b)    force majeure; or
(c)    any similar event
which, in relation to (a), (b) and (c), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Danish Kroner” means the lawful currency of Denmark.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable, (iv) all Capital Lease Obligations of such
Person, (v) all Debt of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, (vi) all Debt of others for
which such a Person is contingently liable (including pursuant to a Guarantee)
and (vii) obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit, letters of guaranty or bankers’
acceptances. In calculating the amount of any Debt at any date for purposes of
this Agreement, (a) accrued interest shall be excluded to the extent that it
would be properly classified as a current liability for interest under the
heading “Accrued liabilities” (and not under the heading “Notes payable”) in a
balance sheet prepared as of such date in accordance with the accounting
principles and


262657
8

--------------------------------------------------------------------------------





practices used in preparing the balance sheet referred to in Section 3.04(a) and
the related footnotes thereto and (b) the Debt of any Person shall include the
Debt of any other entity (including any partnership in which such Person is a
general partner) to the extent such Person is liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Debt provide that such Person is not
liable therefor.
“Debt Credit” for any Person means, at any date, the lesser of (i) the aggregate
amount of contingent obligations of such Person as an account party in respect
of letters of credit, letters of guaranty or bankers’ acceptances and (ii)
$168,000,000.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
written request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement (unless, in the case of any such
request with respect to the funding of prospective Loans, such certification
indicates that such Lender has made a good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied), provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 8.02).
“Environmental Laws” means any and all federal, state and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
injunctions, permits, concessions,


262657
9

--------------------------------------------------------------------------------





grants, franchises, licenses, agreements and other governmental restrictions
relating to the environment, the effect of the environment on human health or to
emissions, discharges or releases of pollutants, contaminants, petroleum or
petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Code.
“EU” means the European Union.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VI.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time,


262657
10

--------------------------------------------------------------------------------





on such date on the Reuters World Currency Page for such Foreign Currency. In
the event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate with respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of Dollars with such Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), (d) any
U.S. federal withholding Taxes imposed under FATCA and (e) Taxes required to be
withheld or deducted in respect of the Luxembourg laws of 21 June 2005
implementing the Council Directive 2003/48/EC of 3 June 2003 on taxation of
savings income in the form of interest payments (or any amendments thereof) and
ratifying the treaties entered into by Luxembourg and certain dependent and
associated territories of EU Member States.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
June 21, 2010 by and among the Company, the Foreign Subsidiary Borrower, certain
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended prior to the Effective Date.
“Existing Letters of Credit” is defined in Section 2.06(a).
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


262657
11

--------------------------------------------------------------------------------





“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Company.
“Fiscal Quarter” means a fiscal quarter of the Company.
“Fiscal Year” means a fiscal year of the Company.
“Foreign Borrower Insolvency Event” shall mean (i) a situation of inability to
pay its debts as they fall due (cessation de paiements) and absence of access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings (faillite) within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code or any other insolvency
proceedings pursuant to the Council Regulation (EC) N° 1346/2000 of 29 May 2000
on insolvency proceedings, (iii) controlled management (gestion contrôlée)
within the meaning of the grand ducal regulation of 24 May 1935 on controlled
management, (iv) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code, (vi)
voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
(administrateur provisoire) by a court in respect of the Foreign Subsidiary
Borrower or a substantial part of its assets.
“Foreign Currency” means any Agreed Currency other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $500,000,000.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to for the
benefit of the employees of the Company, any of its Subsidiaries or any members
of its ERISA Group and is not covered by ERISA pursuant to ERISA Section
4(b)(4).
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Pension Plan” means any employee pension plan as described in Section
3(2) of ERISA for which any member of the ERISA Group is a sponsor or
administrator and which (i) is maintained or contributed to for the benefit of
employees of the Company, any of its Subsidiaries or any member of its ERISA
Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4) of ERISA, and
(iii) under applicable local law or terms of such Foreign Pension Plan, is
required to be funded through a trust.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.


262657
12

--------------------------------------------------------------------------------





“Foreign Subsidiary Borrower” means Masco Europe S.à r.l., a wholly-owned
Subsidiary of the Company organized as a société à responsabilité limitée under
the laws of the Grand Duchy of Luxembourg, having its registered office at 22,
rue Gabriel Lippmann, L-5365 Münsbach, Grand Duchy of Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B68.104 and,
as of the Effective Date, having a corporate capital of EUR 745,000,000.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Debt or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Debt or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Debt; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
March, 2013 relating to the Company and the Transactions.


262657
13

--------------------------------------------------------------------------------





“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan that is an ABR Loan), the last day of each March, June, September
and December and the Maturity Date, (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date and (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid, the
Maturity Date and, in the case of a Swingline Loan in an Agreed Currency other
than Dollars or euro that has been continued in accordance with Section 2.05(c),
on the date such Swingline Loan is continued.
“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect and (b) with respect to each Swingline Loan that
bears interest at any rate for which interest periods must be selected for a
contracted period of time by a Borrower, the period commencing on the date such
Swingline Loan is made by the Swingline Lender (and, in the case of a Swingline
Loan in an Agreed Currency other than Dollars or euro that has been continued in
accordance with Section 2.05(c), on the date such Swingline Loan is continued)
and ending on the date that is seven or thirty days thereafter, as prescribed by
Section 2.05(c) (or such shorter period as agreed to between the applicable
Borrower and the Swingline Lender in accordance with Section 2.05(c)); provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Investments” is defined in Section 5.11.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (i) JPMorgan Chase Bank, N.A., in its capacity as an issuer
of Letters of Credit (including certain Existing Letters of Credit) hereunder
(the “Principal Issuing Bank”), and (ii) any other Lender which has agreed, in
its sole discretion, to issue one or more Letters of Credit, and which Lender or
affiliate is consented to by the Administrative Agent and the Company (which
consent shall not be unreasonably withheld or delayed) in such Lender’s capacity
as an issuer of Letters of Credit hereunder, in each case, together with its
successors in such capacity as provided in Section 2.06(i) (provided, that the
Lenders consented to under this clause (ii) shall be deemed to include (x) Fifth
Third Bank, an Ohio banking corporation, in its capacity as an issuer of Letters
of Credit (including certain Existing Letters of Credit) agreed to be issued by
it hereunder, and (y) Wells Fargo Bank, National Association, in its capacity as
an issuer of Letters of Credit (including certain Existing Letters of Credit)
agreed to be issued by it hereunder); provided, that each Issuing Bank shall
only be required to issue Letters of Credit in the Agreed Currencies then in
effect as specified by such Issuing Bank at the time it becomes an Issuing Bank.
All references


262657
14

--------------------------------------------------------------------------------





contained in this Agreement and the other instruments, documents or agreements
from time to time executed or delivered in connection herewith to “the Issuing
Bank” shall be deemed to apply equally to each of the institutions referred to
in the first sentence of this definition in their respective capacities as
Issuing Banks of, and with respect to, any and all Letters of Credit issued by
each such institution. The Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by branches or Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall also include any such branch
or Affiliate with respect to Letters of Credit issued by such branch or
Affiliate.
“LC Account Party” has the meaning assigned to such term in Section 2.06(a).
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” means $250,000,000.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and any Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement;
provided, that with respect to any Foreign Currency Letter of Credit issued
hereunder, such term shall also be deemed to include any advance guaranty,
performance bond or similar guaranty deemed appropriate by the Issuing Bank.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency for any Interest Period, the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period, as the rate for deposits in such Agreed Currency in the London interbank
market with a maturity comparable to such Interest Period.  In the event that
such rate does not appear on such page (or on any successor or substitute page),
the “LIBO Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in such
Agreed Currency in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which deposits in such Agreed Currency in reasonable market size and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


262657
15

--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications and any and all other
agreements or instruments executed and delivered to, or in favor of, the
Administrative Agent or any Lenders in connection with the Agreement or the
transactions contemplated thereby.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Company and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency or which is to,
or for the account of, the Foreign Subsidiary Borrower.
“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.
“Mandatory Cost” is described in Schedule 2.02.
“Material Adverse Change” means a material adverse change in (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole from that reflected in the Company’s consolidated
financial statements as of December 31, 2012, or (ii) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole from that reflected in the Company’s consolidated
financial statements as of December 31, 2012, or (ii) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
“Material Foreign Pension Plan” has the meaning assigned to such term in Section
6.01(j).
“Material Obligations” means (a) Debt, (b) Off-Balance Sheet Liabilities and/or
(c) obligations under one or more Swap Agreements, in each case, of the Company
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate outstanding amount exceeding
$75,000,000, other than (i) the Loans and Letters of Credit and (ii) Debt owing
to the Company or any of its Subsidiaries. For purposes of determining Material
Obligations, the amount of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Plan” has the meaning assigned to such term in Section 6.01(j).
“Maturity Date” means March 28, 2018.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or,


262657
16

--------------------------------------------------------------------------------





pursuant to an applicable collective bargaining agreement, accruing an
obligation to make contributions or has within the preceding five plan years
made contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.
“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the applicable Borrower or any Governmental Authority in such
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (a) any law, action or requirement of any Governmental Authority in
such Borrower’s or such Letter of Credit beneficiary’s country, or (b) any
request in respect of external indebtedness of borrowers in such Borrower’s or
such Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (a) or (b), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person (including, the principal amount of obligations or liabilities which
(i) if structured as a secured lending agreement, constitutes the principal
amount thereof or (ii) if structured as a purchase arrangement, would be
outstanding at such time if the same were structured as a secured lending
agreement rather than a purchase agreement), (b) any indebtedness, liability or
obligation under any sale and leaseback transaction evidenced by a sale or other
transfer of any property or asset by any Person with the intent to lease such
property or asset as lessee, which is not a Capital Lease Obligation or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with


262657
17

--------------------------------------------------------------------------------





respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) and (ii) any Luxembourg registration duties
(droits d’enregistrement) payable in the case of voluntary registration of the
Loan Documents by an Administrative Agent and Arranger with the Administration
de l’Enregistrement et des Domaines in Luxembourg, or registration of the Loan
Documents in Luxembourg when such registration is not required to maintain,
preserve, establish or enforce the rights of that Administrative Agent and
Arranger under the Loan Documents.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 8.04.
“Participant Register” has the meaning assigned to such term in Section 8.04.
“Participating Member State” means any member state of the EU that adopts or has
adopted the euro as its lawful currency in accordance with legislation of the EU
relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
obtainable from S&P of A-1 or higher or from Moody’s of P-1 or higher;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any financial institution which has a combined capital and surplus
and undivided profits of not less than $500,000,000 and which has a credit
rating of A- or higher from S&P and A3 or higher from Moody’s (or, in the case
of any such financial institution located in a jurisdiction outside the United
States of America which is not so rated, which


262657
18

--------------------------------------------------------------------------------





has comparable other credit ratings or, if none exist, is otherwise reasonably
acceptable to the Administrative Agent);
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
(f) auction rate securities existing on the books of the Company as of the date
hereof in a principal amount not exceeding $22,075,000; and
(g) foreign investments substantially comparable to any of the foregoing in
connection with managing cash of any Subsidiary having operations in a foreign
country.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and either (i) is sponsored, maintained, or contributed to, by any
member of the ERISA Group for employees of any member of the ERISA Group or (ii)
has at any time within the preceding five years been sponsored, maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Principal Issuing Bank” has the meaning assigned to such term in the definition
of “Issuing Bank.”
“Prior Plan” means at any time (i) any Plan which at such time is no longer
sponsored, maintained or contributed to by any member of the ERISA Group or (ii)
any Multiemployer Plan to which no member of the ERISA Group is at such time any
longer making contributions or, pursuant to an applicable collective bargaining
agreement, accruing an obligation to make contributions.
“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a pro forma basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date in accordance
with Section 1.04(b).
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative


262657
19

--------------------------------------------------------------------------------





Agent to give quotations for deposits in the Agreed Currency of such
Eurocurrency Borrowing for delivery on the first day of such Interest Period.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Refunding” has the meaning assigned to such term in Section 5.08(b).
“Refunding Debt” means any Debt of a Person that is deemed to be for the purpose
of Refunding other Debt of such Person, as further defined in Section 5.08(b).
“Register” has the meaning assigned to such term in Section 8.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal Dollar Amount of such Lender’s Revolving Loans
and its LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01 (including after
giving effect to an increase in the Aggregate Commitment pursuant to Section
2.20).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctions” has the meaning assigned to such term in Section 3.16.
“Significant Subsidiaries” means any of the Foreign Subsidiary Borrower or any
one or more Subsidiaries which, if considered in the aggregate as a single
Subsidiary, would be a “significant subsidiary” as defined in Rule 1-02 of
Regulation S-X under the Securities Exchange Act of 1934.
“SEC” means the United States Securities and Exchange Commission.
“Specified Add-Backs” has the meaning assigned to such term in Section 5.07(b).
“Specified Income Tax Expense Add-Backs” has the meaning assigned to such term
in Section 5.07(b).
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements


262657
20

--------------------------------------------------------------------------------





shall, in the case of Dollar denominated Loans, include those imposed pursuant
to Regulation D of the Board. Eurocurrency Loans shall be deemed to be subject
to such reserve, liquid asset, fee or similar requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under any applicable law, rule or regulation, including
Regulation D of the Board. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Company.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Sublimit” means $150,000,000.
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the credit facility evidenced by this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


262657
21

--------------------------------------------------------------------------------





“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
Plan, the PBGC or any other Person under Title IV of ERISA.
“VAT” means value added tax within the meaning of the Luxembourg law of
12 February 1979 relating to value added tax (as amended) or similar legislation
in any other jurisdiction and any other tax of a similar nature.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed


262657
22

--------------------------------------------------------------------------------





to refer to this Agreement in its entirety and not to any particular provision
hereof, (e) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.     Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i) without giving effect to any election
under Accounting Standards Codification 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Debt or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Debt in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Debt in a reduced or bifurcated manner as described therein,
and such Debt shall at all times be valued at the full stated principal amount
thereof.
(a)     All pro forma computations required to be made hereunder giving effect
to any acquisition or disposition, or issuance, incurrence or assumption of
Debt, or other transaction shall in each case be calculated giving pro forma
effect thereto (and, in the case of any pro forma computation made hereunder to
determine whether such acquisition or disposition, or issuance, incurrence or
assumption of Debt, or other transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Debt, all in
accordance with Article 11 of Regulation S-X of the SEC.  Such computations may
give effect to (i) any projected cost savings (net of continuing associated
expenses) expected to be realized as a result of such event to the extent such
cost savings would be permitted to be reflected in financial statements prepared
in compliance with Article 11 of Regulation S-X of the SEC or (ii) any other
cost savings (net of continuing associated expenses) that are reasonably
anticipated by the Company to be achieved in connection with any such event and
are attributable to actions started or occurring within the 12-month period
following the consummation of such event, which the Company, in its reasonable
judgment, determines are achievable; provided that if any cost savings included
in any pro forma calculations pursuant to this clause (ii) shall at any time
cease to be achievable, in the Company’s reasonable judgment, then on and after
such time pro forma calculations to be made hereunder shall no longer reflect
such cost savings.  Notwithstanding the foregoing, (x) all adjustments pursuant
to this paragraph will be without duplication of any amounts that are otherwise
included


262657
23

--------------------------------------------------------------------------------





or added back in computing Consolidated EBITDA in accordance with the definition
of such term and (y) the aggregate additions to Consolidated EBITDA pursuant to
clauses (i) or (ii) above for any period being tested shall not exceed 10% (or
such greater percentage as may be approved by the Administrative Agent in its
sole discretion) of the amount which could have been included in Consolidated
EBITDA as a result of the relevant event in the absence of the adjustments
pursuant to clauses (i) or (ii) above.  If any Debt bears a floating rate of
interest and is being given pro forma effect, the interest on such Debt shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Debt).
ARTICLE II    

The Credits
SECTION 2.01.     Commitments.
(a)     Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans to the Borrowers in Agreed Currencies from time to time
during the Availability Period in an aggregate principal amount that will not
result in, subject to Sections 2.04 and 2.11(b), (a) the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the
sum of the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment or (c) the Dollar Amount of the total Revolving Credit
Exposures denominated in Foreign Currencies exceeding the Foreign Currency
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
(b)     Subject to the terms and conditions set forth herein and of any
Incremental Term Loan Amendment effected in accordance with Section 2.20, each
Lender that has a commitment to fund Incremental Term Loans in accordance with
the provisions of Section 2.20 agrees to make its ratable share of such
Incremental Term Loans to the applicable Borrower on the applicable effective
date for such Incremental Term Loans, in the aggregate principal amount of such
Lender’s commitment.
SECTION 2.02.     Revolving Loans and Borrowings. (a) Each Revolving Loan
(which, for the avoidance of doubt, shall exclude any Swingline Loan) shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.
(a)     Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and shall only be made to the Company. Each Lender at its option may
make any Eurocurrency Revolving Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.
(b)     At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or,


262657
24

--------------------------------------------------------------------------------





if such Borrowing is denominated in euro, the Equivalent Amount of euro) and not
less than $10,000,000 (or, if such Borrowing is denominated in euro, the
Equivalent Amount of euro). At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time.
(c)     Subject to payment of amounts owing under Section 2.16, a Borrower shall
be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03.     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or the
Company on behalf of the Foreign Subsidiary Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars to the Company) or
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency or a Eurocurrency
Borrowing to the Foreign Subsidiary Borrower), in each case before the date of
the proposed Borrowing or (b) by telephone in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request
pursuant to clause (b) in the preceding sentence shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower, or the Company on behalf of the Foreign
Subsidiary Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)     the name of the applicable Borrower;
(ii)     the aggregate amount of the requested Borrowing;
(iii)     the date of such Borrowing, which shall be a Business Day;
(iv)     whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)     in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)     the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.


262657
25

--------------------------------------------------------------------------------





If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04.     Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)     each Eurocurrency Borrowing as of the date two (2) Business Days prior
to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b)     each Swingline Borrowing (i) as of the date of each request for the
applicable Swingline Borrowing, (ii) in the case of any Swingline Loan in an
Agreed Currency other than Dollars or euro that the Swingline Lender has agreed,
in its sole discretion, to continue in accordance with Section 2.05(c), as of
the date two (2) Business Days prior to the date of such continuation and (iii)
any Business Day elected by the Administrative Agent on or after the date on
which a Swingline Loan denominated in a Foreign Currency converts to Dollars
pursuant to Section 2.05(d) or otherwise,
(c)     the LC Exposure (i) as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit and (ii) any Business
Day elected by the Administrative Agent on or after the date on which a Foreign
Currency Letter of Credit converts to Dollars pursuant to Section 2.06(e) or (k)
or otherwise,
(d)     any specific outstanding Credit Event as and when otherwise required by
this Agreement, and
(e)     all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c), (d) and (e) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Amount is determined on or as of such day.
SECTION 2.05.     Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Agreed
Currencies to the Borrowers from time to time during the Availability Period, in
an aggregate principal Dollar Amount at any time outstanding that will not
result in, subject to Sections 2.04 and 2.11(b), (i) the aggregate principal
Dollar Amount of outstanding Swingline Loans exceeding the Swingline Sublimit,
(ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment or (iii) the Dollar Amount of the total Revolving Credit
Exposure denominated in Foreign Currencies exceeding the Foreign Currency
Sublimit; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans. Subject to Section 2.14, Swingline
Loans shall bear interest at the rates prescribed in Section 2.13(c).


262657
26

--------------------------------------------------------------------------------





(a)     Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000 (or, if such Borrowing is denominated
in a Foreign Currency, the Equivalent Amount of such currency), or such other
minimum amounts and multiples as the Swingline Lender shall determine. To
request a Swingline Loan, the applicable Borrower, or the Company on behalf of
the Foreign Subsidiary Borrower, shall notify the Administrative Agent of such
request (i) by telephone (confirmed by telecopy) in the case of a Swingline Loan
that is an ABR Loan, and (ii) by telecopy in all other cases, not later than
12:00 noon, Local Time, on the day of a proposed Swingline Loan in the case of a
Swingline Loan to the Company in Dollars, and not later than the time agreed
upon by the applicable Borrower and Swingline Lender with respect to a Swingline
Loan in a Foreign Currency or to the Foreign Subsidiary Borrower. Each such
notice shall be irrevocable and shall specify the name of the applicable
Borrower, the requested date (which shall be a Business Day), the relevant
Agreed Currency, and the requested maturity date and, if applicable, the
Interest Period therefor. Notwithstanding any other provision of this Agreement,
no Borrower shall be entitled to request, or to elect to continue, any Swingline
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company or the Foreign Subsidiary
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., Local Time, on the requested
date of such Swingline Loan.
(b)     Subject to Section 2.10, each Borrower hereby unconditionally promises
to pay to the Swingline Lender the then unpaid principal amount of such
Swingline Loan with interest on the earlier of (i) the Maturity Date and (ii)
(x) in the case of any Swingline Loan denominated in Dollars or euro, on the
seventh (7th) day after such Swingline Loan is made (or such shorter period with
respect to principal or interest as the Swingline Lender and the applicable
Borrower shall have agreed), and (y) in the case of any Swingline Loan
denominated in an Agreed Currency other than Dollars or euro on the thirtieth
(30th) day after such Swingline Loan is made (or such shorter period with
respect to principal or interest as the Swingline Lender and the applicable
Borrower shall have agreed); provided, that upon receipt of written notice from
the applicable Borrower no fewer than four (4) Business Days prior to such
Swingline Loan’s due date, the Swingline Lender may in its sole and absolute
discretion agree to continue such Swingline Loan described in clause (y) as a
Swingline Loan for an additional thirty (30) day period (it being understood and
agreed that an Interest Payment Date shall still occur on the then current due
date); provided, however, that no Swingline Loan may be outstanding as a
Swingline Loan for a period greater than 180 consecutive days.
(c)     The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding, and the Lenders shall acquire such
participations automatically and without notice upon the occurrence of an Event
of Default under clause (h) or (i) of Section 6.01 with respect to the Company
or upon an acceleration of the Loans pursuant to Article VI, in any such case,
any such Swingline Loans outstanding in a Foreign Currency shall, upon the
giving of such notice by the Swingline Lender, immediately and automatically be
converted to and redenominated in Dollars equal to the Dollar Amount of each
such Swingline Loan determined as of the date of such conversion and shall
thereafter bear interest at the rate applicable to ABR Borrowings in the case of
a Swingline Loan to the Company, and at the rate applicable to Eurocurrency
Borrowings in Dollars with an Interest Period of one month in the case of a
Swingline Loan to the Foreign Subsidiary Borrower. Such notice shall specify the
aggregate Dollar Amount of Swingline Loans in which Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay, in
Dollars, to the Administrative


262657
27

--------------------------------------------------------------------------------





Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of the Dollar Amount of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made in Dollars to the Administrative Agent and not to the Swingline
Lender. Any amounts received by the Swingline Lender from either Borrower (or
other party on behalf of such Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to either Borrower for any reason. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve either Borrower of any default in the payment thereof.
SECTION 2.06.     Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of any of its Subsidiaries (the Company or any such Subsidiary, in such
capacity, a “LC Account Party”), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period; provided, however, that, (i) notwithstanding the
issuance of any Letter of Credit for the account of any Subsidiary of the
Company, any and all reimbursement obligations in respect of any LC
Disbursement, fees, costs, expenses, indemnities or other obligations owing with
respect any such Letter of Credit under this Agreement shall constitute primary
obligations of the Company (and, if the Issuing Bank so requests, such
obligations shall be joint and several obligations the Company and such
Subsidiary, as evidenced by a separate agreement in form and substance
reasonably satisfactory to the Company and the Issuing Bank, signed by such
Subsidiary, providing for such joint and several liability and affirming such
Subsidiary’s assumption of all of the covenants and other obligations set forth
in this Section 2.06) and (ii) notwithstanding anything in clause (i) to the
contrary, the Foreign Subsidiary Borrower or any other Foreign Subsidiary (other
than a Foreign Subsidiary that is a Subsidiary of a U.S. Person and that is
disregarded as separate and apart from such U.S. Person for U.S. federal income
tax purposes) constituting an LC Account Party shall be liable only to repay
reimbursement obligations in respect of any LC Disbursement, fees, costs,
expenses, indemnities or other obligations owing with respect to Letters of
Credit issued for the account of the Foreign Subsidiary Borrower or such other
Foreign Subsidiary (other than a Foreign Subsidiary that is a Subsidiary of a
U.S. Person and that is disregarded as separate and apart from such U.S. Person
for U.S. federal income tax purpose). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, the Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. For all
purposes of the Loan Documents, the letters of credit identified on Schedule
2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters of
Credit” issued on the Effective Date by the respective Issuing Banks identified
on such Schedule.


262657
28

--------------------------------------------------------------------------------





(a)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank), for itself or on behalf of any LC
Account Party, to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the LC Account Party or LC Account Parties, the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, subject
to Sections 2.04 and 2.11(b), (i) the Dollar Amount of the LC Exposure shall not
exceed the LC Sublimit, (ii) the sum of the Dollar Amount of the total Revolving
Credit Exposures shall not exceed the Aggregate Commitment and (iii) the sum of
the Dollar Amount of the total Revolving Credit Exposures denominated in Foreign
Currencies shall not exceed the Foreign Currency Sublimit.
(b)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that, subject to
satisfaction of conditions applicable to renewals of Letters of Credit herein,
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph).
(c)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company or any applicable LC Account Party on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company or any applicable LC Account Party for any reason. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(d)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent, subject to this Section 2.06(e) and
Section 2.06(k), in the Agreed Currency which was paid by the Issuing Bank
pursuant to such LC Disbursement in an amount equal to such LC Disbursement) not
later


262657
29

--------------------------------------------------------------------------------





than 12:00 noon Local Time (or 3:00 p.m. Local Time in the event that the
Company is reimbursing such LC Disbursement with proceeds of a Swingline Loan),
on the date that such LC Disbursement is made, if the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than the Equivalent Amount of
$1,000,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing (in the case of any LC Disbursement
made in Dollars) or a Swingline Loan (in the case of an LC Disbursement made in
any Agreed Currency that is also an Agreed Currency for Swingline Loans) in the
amount of such LC Disbursement and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Company fails to
make such payment when due, then (i) if such payment relates to a Foreign
Currency Letter of Credit, automatically and with no further action required,
the obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Amount calculated as of the
date when such payment was due, of such LC Disbursement and (ii) in any such
case, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in Dollars, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates, on the date such LC
Disbursement is made, of such LC Disbursement.
(e)     Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer


262657
30

--------------------------------------------------------------------------------





of any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Company to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Company to
the extent permitted by applicable law) suffered by the Company that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as determined
by a court of competent jurisdiction by final and nonappealable judgment), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(f)     Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(g)     Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans plus the Applicable
Rate (or, in the case such LC Disbursement is and continues to be denominated in
a Foreign Currency, at the Overnight Foreign Currency Rate for such Agreed
Currency plus the then effective Applicable Rate with respect to Eurocurrency
Revolving Loans); provided that, if the Company fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
(h)     Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous


262657
31

--------------------------------------------------------------------------------





Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(i)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VI. For the purposes of this paragraph, the Foreign
Currency LC Exposure shall be calculated using the applicable Exchange Rate on
the date notice demanding cash collateralization is delivered to the Company.
The Company also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount and all interest thereon (to the extent not
applied as aforesaid) shall be returned to the Company (A) if provided within
three (3) Business Days after all Events of Default have been cured or waived,
and (B) if provided pursuant to Section 2.11(b), within three (3) Business Days
after cover for LC Disbursements pursuant to Section 2.11(b) is no longer
necessary to eliminate the excess referred to therein.
(j)     Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VI or upon an Event of Default of the
type described in clause (h) or (i) of Section 6.01 with respect to the Company,
all amounts (i) that the Company is at the time or thereafter becomes required
to reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Foreign Currency Letter of Credit (other than
amounts in respect of which the Company has deposited cash collateral pursuant
to paragraph (j) above, if such cash collateral was deposited in the applicable
Foreign Currency to the extent so deposited or applied), (ii) that the Lenders
are at the time or thereafter become required to pay to the Administrative Agent
and the Administrative Agent is at the time or thereafter becomes required to
distribute to the Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Foreign Currency Letter
of Credit and (iii) of


262657
32

--------------------------------------------------------------------------------





each Lender’s participation in any Foreign Currency Letter of Credit under which
an LC Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount, calculated using the
Administrative Agent’s Exchange Rates on such date (or in the case of any LC
Disbursement made after such date, on the date such LC Disbursement is made), of
such amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, the Issuing Bank or any Lender in respect of the
obligations described in this paragraph shall accrue and be payable in Dollars
at the rates otherwise applicable hereunder.
(k)     New Money Events; Country Risk Events; Change in Law. If the Issuing
Bank is requested to issue Letters of Credit in a Foreign Currency or for the
account of any Foreign Subsidiary and the Issuing Bank deems, in its reasonable
judgment, that complying with such request may at any time subject it to a New
Money Credit Event or a Country Risk Event, the Company and the LC Account Party
shall, at the request of the Issuing Bank, guaranty and indemnify the Issuing
Bank against any and all costs, liabilities and losses resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the Issuing Bank. Notwithstanding any other provision
of this Agreement, if, after the Closing Date, any Change in Law shall make it
unlawful for an Issuing Bank to issue Letters of Credit denominated in a Foreign
Currency, then by prompt written notice thereof to the Company and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), such Issuing Bank may declare that Letters of
Credit will not thereafter be issued by it in the affected Foreign Currency or
Foreign Currencies, whereupon the affected Foreign Currency or Foreign
Currencies shall be deemed (for the duration of such declaration) not to
constitute a Foreign Currency for purposes of the issuance of Letters of Credit
by such Issuing Bank.
(l)     Reporting Requirements for Issuing Bank. In addition to the notices
otherwise required under this Section 2.06, the Issuing Bank (or if the Issuing
Bank is an Affiliate of a Lender, then the applicable Lender) shall, no later
than the tenth Business Day following the last day of each month, provide to the
Administrative Agent, schedules, in form and substance reasonably satisfactory
to the Administrative Agent, showing the date of issue, LC Account Party or LC
Account Parties, amount, currency, expiration date and the reference number of
each Letter of Credit issued by it outstanding at any time during such month and
the aggregate amount payable by the Company and, if applicable, any other LC
Account Party, during such month; provided, however, that the failure to provide
such schedules or information shall not result in any liability on the part of
the Issuing Bank. In addition, upon the request of the Administrative Agent, the
Issuing Bank (or applicable Lender if the Issuing Bank is an Affiliate of a
Lender) shall furnish to the Administrative Agent copies of any Letter of Credit
and any request with respect to a Letter of Credit to which the Issuing Bank is
party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the reasonable request of any Lender, the
Administrative Agent will provide to such Lender information concerning such
Letters of Credit.
SECTION 2.07.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, Chicago time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and (ii) in the case of each Loan denominated in a Foreign Currency or to the
Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and
Borrower and at such Eurocurrency Payment Office for such currency and Borrower;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the Company maintained with the Administrative Agent in New York City or Chicago
and designated by the Company in the applicable Borrowing Request, in the case
of Loans denominated in Dollars


262657
33

--------------------------------------------------------------------------------





to the Company and (y) an account of such Borrower in the relevant jurisdiction
and designated by such Borrower in the applicable Borrowing Request, in the case
of Loans denominated in a Foreign Currency or to the Foreign Subsidiary
Borrower; provided that ABR Revolving Loans or Swingline Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
(a)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (in the case of amounts denominated in
Dollars) and greater of the Overnight Foreign Currency Rate and the rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation to be the cost to it of funding such amount (in the
case of amounts denominated in a Foreign Currency) or (ii) in the case of such
Borrower, the interest rate applicable to ABR Loans (in the case of a Borrowing
denominated in Dollars) or the rate reasonably determined by the Administrative
Agent to be the cost to it of funding such amount (in the case of a Borrowing
denominated in a Foreign Currency). If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.08.     Interest Elections for Revolving Borrowings. (a) Each
Revolving Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which shall be
administered in accordance with Section 2.05.
(a)     To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request in
a form approved by the Administrative Agent and signed by such Borrower, or the
Company on its behalf) in the case of a Borrowing denominated in a Foreign
Currency by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of


262657
34

--------------------------------------------------------------------------------





any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type that is not available.
(b)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)     The name of the applicable Borrower;
(ii)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(iii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iv)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(v)     if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(c)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)     If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars borrowed by the Company, such Borrowing shall
be converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated
in a Foreign Currency (or in Dollars by the Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Revolving Borrowing borrowed by the
Company shall be converted to an ABR Borrowing (and any such Eurocurrency
Revolving Borrowing in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Revolving Borrowing by the
Foreign Subsidiary Borrower shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.


262657
35

--------------------------------------------------------------------------------





SECTION 2.09.     Termination and Reduction of Commitments; Termination of
Facility.
(a)     Unless previously terminated, the Commitments shall terminate on the
Maturity Date.The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Revolving
Credit Exposures would exceed the Aggregate Commitment.
(b)     The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or debt financing,
in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
(c)     Any such termination of the Commitments specifying termination of this
Agreement shall be (i) accompanied by (A) the payment in full of all outstanding
Loans, together with accrued interest thereon, and the cancellation and return
of all outstanding Letters of Credit (or the cash collateralization of 105% of
the Dollar Amount thereof), (B) the payment in full in cash of all reimbursable
expenses and other Obligations (other than contingent indemnity obligations),
and (C) with respect to any Eurocurrency Loans prepaid, payment of the amounts
due under Section 2.16, if any and (ii) effected pursuant to a payoff letter in
form and substance reasonably satisfactory to the Company and the Administrative
Agent.
SECTION 2.10.     Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower as and when, and in the currency, required by Sections 2.05(c) and
(d). The applicable Borrower shall repay any Incremental Term Loan made to such
Borrower on the dates and in such increments as shall be determined with respect
to such Incremental Term Loans in accordance with Section 2.20.
(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


262657
36

--------------------------------------------------------------------------------





(c)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)     Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 8.04)
be represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
SECTION 2.11.     Prepayment of Loans.
(a)     Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Local Time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and 2.05(c) and (ii) break funding payments
pursuant to Section 2.16.
(b)     If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (x) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (y) the
sum of the aggregate principal amount of all the Revolving Credit Exposures
denominated in Foreign Currencies (as so calculated) exceeds the Foreign
Currency Sublimit, or (ii) solely as a result of fluctuations in currency
exchange rates, (w) the sum of the aggregate principal Dollar Amount of all of
the outstanding Revolving Credit Exposures (as so calculated) exceeds 105% of
the Aggregate Commitment, (x) the sum of the aggregate principal Dollar Amount
of all of the outstanding Revolving Credit Exposures denominated in Foreign
Currencies (as so calculated) exceeds 105% of the Foreign Currency Sublimit, (y)
the aggregate principal Dollar Amount of all Swingline Loans (as so calculated)
exceeds 105% of the Swingline Sublimit, or (z) the aggregate Dollar Amount of
all LC Exposures (as so calculated) exceeds 105% of the LC Sublimit, the


262657
37

--------------------------------------------------------------------------------





Borrowers shall in each case immediately repay Borrowings and, in the case of
the circumstances under clause (z) or otherwise if no Borrowings are then
outstanding, cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (1) the aggregate Dollar Amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment,
(2) the aggregate principal Dollar Amount of all Revolving Credit Exposures
denominated in Foreign Currencies to be less than or equal to the Foreign
Currency Sublimit, (3) the aggregate principal Dollar Amount of all Swingline
Loans to be less than or equal to the Swing Line Sublimit and (4) the aggregate
Dollar Amount of all LC Exposures to be less than or equal to the LC Sublimit,
as applicable.
SECTION 2.12.     Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on fifteen (15) days after the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(a)     The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions (in such Agreed Currencies as the Issuing
Bank shall require) with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
fifteenth (15th) Business Day following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).


262657
38

--------------------------------------------------------------------------------





(b)     The Company agrees to pay to the Administrative Agent and the Arrangers,
for their own account, fees payable in the amounts and at the times separately
agreed upon between the Company and the Administrative Agent or any Arranger.
(c)     All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan that is an ABR Borrowing) shall bear interest at
the Alternate Base Rate plus the Applicable Rate.
(a)     The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)     Except as otherwise provided in Section 2.05 following the conversion of
a Swingline Loan to Dollars, each Swingline Loan shall bear interest (a) for
Dollar denominated Swingline Loans, at such rate as shall be quoted by the
Swingline Lender to the relevant Borrower, but which interest rate shall not
exceed the Alternate Base Rate plus the Applicable Rate, and (b) for Swingline
Loans denominated in a Foreign Currency, at the applicable local rate of
interest as determined by the Swingline Lender and quoted by the Swingline
Lender to the relevant Borrower, as adjusted for associated cost rates or other
applicable reserve rates (including that Statutory Rescue Rate and, in the case
of Swingline Loans by the Swingline Lender from its office or branch in the
United Kingdom, the Mandatory Cost), as applicable, and, in each case, as agreed
between the relevant Borrower and the Swingline Lender at the time such
Swingline Loan is made.
(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal and interest of any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.
(d)     Accrued interest on each Revolving Loan shall be payable in arrears on
each Interest Payment Date for such Revolving Loan and upon termination of the
Commitments and accrued interest on each Swingline Loan shall be payable in
arrears on each Interest Payment Date as and when determined in accordance with
Section 2.05(c); provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but


262657
39

--------------------------------------------------------------------------------





excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing or any Swingline Loan:
(a)     the Administrative Agent or the Swingline Lender determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the LIBO
Rate or the rate applicable to such Swingline Loan, as applicable, for such
Interest Period; or
(b)     the Administrative Agent is advised by the Required Lenders or the
Swingline Lender that the Adjusted LIBO Rate, the LIBO Rate or the rate
applicable to such Swingline Loan, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period or the applicable Agreed Currency;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (a) in the case of a Eurocurrency Borrowing, (i) any Interest Election
Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and any such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto or, if such Eurocurrency
Loan is in Dollars, continued as an ABR Borrowing, (ii) any Eurocurrency
Borrowing that is requested to be continued shall be repaid on the last day of
the then current Interest Period applicable thereto or, if such Eurocurrency
Loan is in Dollars, continued as an ABR Borrowing and (iii) if any Borrowing
Request by the Company requests a Eurocurrency Revolving Borrowing in Dollars,
such Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing by the Foreign Subsidiary Borrower
or denominated in a Foreign Currency, such Borrowing Request shall be
ineffective); and (b) in the case of any such Swingline Borrowing (i) any
request for the continuation of any such Swingline Loan for an additional thirty
(30) days in accordance with Section 2.05(c) shall be ineffective and any such
Swingline Borrowing shall be repaid on the on the last day of the then current
Interest Period applicable thereto, and (ii) any request for any such Swingline
Loan shall be ineffective; provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii)     impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or


262657
40

--------------------------------------------------------------------------------





(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by such Lender, the
Issuing Bank or such other Recipient (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender, the Issuing Bank or such
other Recipient under agreements having provisions similar to this Section 2.15
after consideration of such factors as such Lender, the Issuing Bank or such
other Recipient then reasonably determines to be relevant).
(b)     If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by such Lender, the Issuing Bank or
such other Recipient (which determination shall be made in good faith (and not
on an arbitrary or capricious basis) and consistent with similarly situated
customers of the applicable Lender, the Issuing Bank or such other Recipient
under agreements having provisions similar to this Section 2.15 after
consideration of such factors as such Lender, the Issuing Bank or such other
Recipient then reasonably determines to be relevant).
(c)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause any other Person obligated
thereon to pay, such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.


262657
41

--------------------------------------------------------------------------------





(d)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any (i) Eurocurrency Loan or (ii) Swingline Loan that has an
Interest Period, other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.11), (b) the conversion of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any (i) Eurocurrency Loan or
(ii) Swingline Loan that has an Interest Period, on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any (i) Eurocurrency Loan or (ii) Swingline Loan that has an
Interest Period, other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or other rate applicable to any such Swingline Loan that would have
been applicable to such Loan (but excluding any margin), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the Eurocurrency or other applicable market. For the
avoidance of doubt, each of the foregoing references to Swingline Loans in this
Section 2.16 shall exclude any Swingline Loan that is an ABR Loan. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
SECTION 2.17.     Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Borrower under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.


262657
42

--------------------------------------------------------------------------------





(a)     Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.
(b)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)     Indemnification by the Borrowers. The applicable Borrower shall
indemnify each Recipient, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, in each case, on account of any obligation of such Borrower
under any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the relevant Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)     Status of Credit Parties. (i) Any Credit Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Credit Party, if reasonably requested by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Credit Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Credit Party’s reasonable judgment such


262657
43

--------------------------------------------------------------------------------





completion, execution or submission would subject such Credit Party to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Credit Party.
(i)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)
any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
whichever of the following is applicable;

(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the



262657
44

--------------------------------------------------------------------------------





portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Credit Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(f)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such


262657
45

--------------------------------------------------------------------------------





Tax had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)     VAT.
(i)     All amounts set out or expressed in a Loan Document to be payable by any
Party to a Credit Party which (in whole or in part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies, and accordingly, subject to
paragraph (b) below, if VAT is or becomes chargeable on any supply made by any
Credit Party to any Party under a Loan Document, that Party shall pay to the
Credit Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Credit Party shall promptly provide an appropriate VAT invoice to such
Party).
(ii)     If VAT is or becomes chargeable on any supply made by any Credit Party
(the “Supplier”) to any other Credit Party (the “Recipient”) under a Loan
Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.
(iii)     Where a Loan Document requires any Party to reimburse or indemnify a
Credit Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Credit Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
(h)     Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)     Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)     Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency or by the Foreign Subsidiary Borrower, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business


262657
46

--------------------------------------------------------------------------------





Day for purposes of calculating interest thereon. All such payments shall be
made (i) in the same currency in which the applicable Credit Event was made (or
where such currency has been converted in accordance with the terms hereof in
the as-converted currency) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit
Event denominated in a Foreign Currency or to the Foreign Subsidiary Borrower,
the Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 8.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists, or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, or the terms of this Agreement require the conversion of such
Credit Event into a Dollars, then all payments to be made by such Borrower
hereunder in such currency shall, to the fullest extent permitted by law,
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrowers take all risks of the imposition of any such
currency control or exchange regulations or conversion, and each Borrower agrees
to indemnify and hold harmless the Swingline Lender, the Issuing Bank, the
Administrative Agent and the Lenders from and against any loss resulting from
any Credit Event made to or for the benefit of such Borrower denominated in a
Foreign Currency that is not repaid to the Swingline Lender, the Issuing Bank,
the Administrative Agent or the Lenders, as the case may be, in the Original
Currency.
(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)     At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
8.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.


262657
47

--------------------------------------------------------------------------------





(d)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)     Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
(in the case of an amount denominated in Dollars) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).
(f)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), 2.06(d) or (e), 2.07(b), 2.18(e) or 8.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.
SECTION 2.19.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay Indemnified Taxes or any additional amounts to any Lender or any
Governmental Authority for the account of any Lender


262657
48

--------------------------------------------------------------------------------





pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(a)     If (i) any Lender requests compensation under Section 2.15 or (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Principal Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
SECTION 2.20.     Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $50,000,000
and multiples of $1,000,000, so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $250,000,000. The Company may arrange for any such increase or tranche to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that none of the Company or any of its Subsidiaries or
Affiliates or a natural person may be an Augmenting Lender), to increase their
existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company, the Administrative
Agent and, in the case of an increase to the Commitments, the Principal Issuing
Bank and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this Section
2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or


262657
49

--------------------------------------------------------------------------------





tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 5.07 and (C) the
Company shall have reaffirmed its guaranty of the obligations of the Foreign
Subsidiary Borrower (such reaffirmation to be in writing and in form and
substance reasonably satisfactory to the Administrative Agent) and (ii) the
Administrative Agent shall have received documents (including opinions)
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different (y) financial or other covenants
applicable only during periods after the Maturity Date or (y) prepayment
requirements and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or amendment or restatement (an “Incremental Term Loan Amendment”) of
this Agreement and, as appropriate, the other Loan Documents, executed only by
the Borrowers, each Lender participating in such tranche, and the Administrative
Agent. The Incremental Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.
SECTION 2.21.     Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (a) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Swingline Lender (if such Credit Event is a Swingline Loan), the
Issuing Bank (if such Credit Event is a Letter of Credit) or the Required
Lenders make it impracticable for the Borrowings or Letters of Credit comprising
such Credit Event to be denominated in the Agreed Currency specified by the
applicable Borrower or (b) an Equivalent Amount of


262657
50

--------------------------------------------------------------------------------





such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the Issuing Bank, and such Credit Events shall not
be denominated in such Agreed Currency but shall, except as otherwise set forth
in Section 2.07, be made on the date of such Credit Event in Dollars, (i) if
such Credit Event is a Borrowing, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related Credit
Event Request or Interest Election Request, as the case may be, as ABR Loans (if
the applicable Borrower is the Company), unless such Borrower notifies the
Administrative Agent at least one Business Day before such date that (A) it
elects not to borrow on such date or (B) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Swingline Lender (if such Credit
Event is a Swingline Loan) and the Administrative Agent, or the Administrative
Agent and the Required Lenders (if such Credit Event is a Revolving Loan) be
practicable and in an aggregate principal amount equal to the Dollar Amount of
the aggregate principal amount specified in the related Credit Event Request or
Interest Election Request, as the case may be or (ii) if such Credit Event is a
Letter of Credit, in a face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit,
unless such Borrower notifies the Administrative Agent at least one Business Day
before such date that (A) it elects not to request the issuance of such Letter
of Credit on such date or (B) it elects to have such Letter of Credit issued on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Letter of Credit would in the reasonable opinion of the
Issuing Bank and the Administrative Agent be practicable and in face amount
equal to the Dollar Amount of the face amount specified in the related request
or application for such Letter of Credit, as the case may be.
SECTION 2.22.     Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender, the Issuing Bank or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency and to the fullest extent permitted by law, be discharged
only to the extent that on the Business Day following receipt by such Lender,
Issuing Bank or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or the Administrative
Agent (as the case may be) may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender, Issuing Bank or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender, Issuing Bank or the Administrative Agent, as
the case may be, against such loss, and if the amount of the specified currency
so purchased exceeds (a) the sum originally due to any Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to a Lender under Section 2.18, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.
SECTION 2.23.     Liability of Foreign Subsidiary Borrower. The parties intend
that this Agreement shall in all circumstances be interpreted to provide that
the Foreign Subsidiary Borrower is liable only for Loans made to the Foreign
Subsidiary Borrower, interest on such Loans, the Foreign Subsidiary Borrower’s
reimbursement obligations with respect to any Letter of Credit issued for its
account and its ratable share of any of the other Obligations, including,
without limitation, general fees, reimbursements


262657
51

--------------------------------------------------------------------------------





and charges hereunder and under any other Loan Document that are attributable to
it. The liability of the Foreign Subsidiary Borrower for the payment of any of
the Obligations or the performance of its covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from but not joint with the Obligations of the Company or any Domestic
Subsidiary (including, for this purpose, any Foreign Subsidiary that is a
disregarded entity of a U.S. Person for U.S. federal income tax purposes).
Nothing in this Section 2.23 is intended to limit, nor shall it be deemed to
limit, any of the liability of the Company for any or all of the Obligations,
whether in its primary capacity as a Borrower, pursuant to its joint and several
liability for the obligations of LC Account Parties under Section 2.06, pursuant
to its guaranty obligations set forth in Article IX, at law or otherwise.
SECTION 2.24.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)     fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)     the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
consent, waiver or other modification requiring the consent of “such Lender” or
each Lender directly affected thereby pursuant to clauses (i), (ii) or (iii) in
the first proviso in Section 8.02(b).
(c)     if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)     all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within three (3) Business Days following notice by the
Administrative Agent (x) first, the applicable Borrower shall prepay such
Swingline Exposure and (y) second, the Company shall cash collateralize for the
benefit of the Issuing Bank only the Company’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding ;
(iii)     if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


262657
52

--------------------------------------------------------------------------------





(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)     if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(d)     so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 2.24(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.24(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrowers or such Lender, satisfactory to the Swingline Lender or the
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III    

Representations and Warranties
The Company (and to the extent applicable thereto, the Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:
SECTION 3.01.     Corporate Existence and Power. The Company, its Domestic
Subsidiaries and the Foreign Subsidiary Borrower are duly organized, validly
existing and in good standing under the laws of their respective jurisdiction of
formation, and have all requisite powers and all material


262657
53

--------------------------------------------------------------------------------





governmental licenses, authorizations, consents and approvals required to carry
on their businesses, considered as a whole, substantially as now conducted. The
“centre of main interests” (as that term is used in the Council Regulation (EC)
n°1346/2000 of May 29, 2000 on insolvency proceedings) of the Foreign Subsidiary
Borrower is in Luxembourg, and the Foreign Subsidiary Borrower has no
"establishment" (as that term is used in the Council Regulation (EC) n°1346/2000
of May 29, 2000 on insolvency proceedings) outside Luxembourg.
SECTION 3.02.     Corporate and Governmental Authorization; No Contravention;
Filing; No Immunity.
(a)     The execution, delivery and performance by the Company and the Foreign
Subsidiary Borrower of each Loan Document to which it is a party, are within the
Company’s and the Foreign Subsidiary Borrower’s respective corporate or other
like powers, have been duly authorized by all necessary corporate or other like
action, require no action by or in respect of, or filing with, any Governmental
Authority (except filings under the Securities Exchange Act of 1934) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws or other
constitutive documents of the Company or the Foreign Subsidiary Borrower or of
(i) any material agreement, indenture or instrument binding upon the Company or
the Foreign Subsidiary Borrower (which, for the avoidance of doubt, shall be
deemed to include any agreement, indenture or instrument evidencing Material
Obligations), or (ii) any material judgment, injunction, order, decree or other
instrument binding upon the Company or the Foreign Subsidiary Borrower, or
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.
(b)     To ensure the enforceability or admissibility in evidence of any Loan
Document, it is not necessary that such Loan Document be filed or recorded with
any court or other authority in Luxembourg or that any stamp or similar tax be
paid to or in respect of such Loan Document, except that the registration of a
Loan Document may be ordered and a registration fee might become payable if and
when such Loan Document is adduced as evidence in a Luxembourg Court or another
Luxembourg public authority (“autorité constituée”) or the registration of the
Loan Documents (and/or any documents in connection therewith) with the
Administration de l’Enregistrement et des Domaines in Luxembourg may be required
in the case of legal proceedings before Luxembourg court (if competent). The
qualification by any Lender or the Administrative Agent for admission to do
business under the laws of Luxembourg does not constitute a condition to, and
the failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with any Loan Document or the
enforcement of any such right, privilege, or remedy against the Foreign
Subsidiary Borrower. The performance by any Lender or the Administrative Agent
of any action required or permitted under any Loan Document will not (i) violate
any law or regulation of Luxembourg or any political subdivision thereof, (ii)
result in any tax or other monetary liability to such party pursuant to the laws
of Luxembourg or political subdivision or taxing authority thereof (other than
taxes on the overall net income of such Lender or its applicable lending office
or franchise or similar taxes imposed by Luxembourg to the extent such Lender or
its applicable lending office shall be situated in Luxembourg), or (iii) violate
any rule or regulation of any federation or organization or similar entity of
which Luxembourg is a member, except such violations or liabilities, or
increases thereof which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
(c)     Neither the Foreign Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
The Foreign Subsidiary Borrower’s execution and delivery of the Loan Documents
to which it is a party constitute, and the exercise of its rights and
performance


262657
54

--------------------------------------------------------------------------------





of and compliance with its obligations under such Loan Document will constitute,
private and commercial acts done and performed for private and commercial
purposes.
SECTION 3.03.     Binding Effect. The Loan Documents to which each Borrower is a
party have been duly executed and delivered by such party and constitute legal,
valid and binding obligations of such party, enforceable against such party in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
by general principles of equity.
SECTION 3.04.     Financial Information.
(a)     The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2012 and the related consolidated statements of
income and cash flows for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in the Company’s 2012 Form 10-K, as
supplemented by certain information reported in a Form 8-K filed on February 11,
2013, a copy of each of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and the consolidated
results of their operations and their cash flows for such Fiscal Year.
(b)     No Material Adverse Change has occurred or is continuing.
SECTION 3.05.     Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
Governmental Authority which, in the reasonable opinion of the Company, has
resulted in or is likely to result in a Material Adverse Change or which in any
manner draws into question the validity of any Loan Document.
SECTION 3.06.     Compliance with ERISA. Each member of the ERISA Group (i) has
satisfied the minimum funding standards of Section 302(a) of ERISA and Section
412(a) of the Code with respect to each Plan and (ii) is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Plan. Each Benefit Arrangement and each Plan which is
intended to be qualified under Section 401(a) of the Code as currently in effect
has been determined to be so qualified, and no event has taken place which could
reasonably be expected to cause the loss of such qualified status. No member of
the ERISA Group has (x) sought a waiver of the minimum funding standard under
Section 412(c) of the Code in respect of any Plan, (y) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code, in each case securing an
amount greater than $10,000,000 or (z) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole.
SECTION 3.07.     Environmental Matters. In the ordinary course of its business,
the Company conducts appropriate reviews of the effect of Environmental Laws on
the business, operations and properties of the Company and its Subsidiaries, in
the course of which it identifies and evaluates pertinent liabilities and costs
(including, without limitation, capital or operating expenditures required for
clean-up or closure of properties presently or previously owned or for the
lawful operation of its current facilities, required constraints or changes in
operating activities, and evaluation of liabilities to third parties, including
employees, together with pertinent costs and expenses). On the basis of this
review, the Company has reasonably concluded that Environmental Laws are not
likely to have a Material Adverse Effect.


262657
55

--------------------------------------------------------------------------------





SECTION 3.08.     Taxes. United States Federal income tax returns of the Company
and its Subsidiaries have been examined and closed through the Fiscal Year ended
December 31, 2011. The Company and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes shown as due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
except such taxes, if any, as are being contested in good faith and as to which,
in the opinion of the Company, adequate reserves have been provided in
accordance with GAAP.
SECTION 3.09.     Not an Investment Company. The Company is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
SECTION 3.10.     Compliance with Laws. The Company complies, and has caused
each Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, Luxembourg Domiciliary Law, Environmental Laws
and ERISA and the rules and regulations thereunder), except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings, (ii) no officer of the Company is aware that the Company or the
relevant Subsidiary has failed to comply therewith or (iii) the Company has
reasonably concluded that failure to comply is not likely to have a Material
Adverse Effect.
SECTION 3.11.     Foreign Employee Benefit Matters. (a) Each Foreign Employee
Benefit Plan is in compliance with all laws, regulations and rules applicable
thereto and the respective requirements of the governing documents for such
Plan; (b) there are no deficiencies in contributions, payments or other funding
required of the Company and its Subsidiaries by applicable law or the governing
plan documents with respect to any governmental or statutory Foreign Pension
Plan, and the present value of the aggregate accumulated benefit obligations
under all other Foreign Pension Plans does not exceed the current fair market
value of the assets held in the trusts for such Plans; (c) with respect to any
Foreign Employee Benefit Plan maintained or contributed to by any member of the
ERISA Group (other than a Foreign Pension Plan), reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such Plan is
maintained; and (d) there are no actions, suits or claims pending or, to the
knowledge of the Company and its Subsidiaries, threatened against the Company or
any Subsidiary of it or any member of the ERISA Group with respect to any
Foreign Employee Benefit Plan, except in each case where such failure to comply,
deficiencies, excess obligations, absence of reserves, or actions, suits or
claims would not individually or in the aggregate have a Material Adverse
Effect.
SECTION 3.12.     Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(a)     Each of the Company and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.13.      Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished),


262657
56

--------------------------------------------------------------------------------





taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date when
furnished; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions reasonably believed by the Company to be reasonable at the time
(it being recognized that actual results during the period or periods covered by
any such projections may differ from the projected results and the differences
may be material).
SECTION 3.14.     Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.15.     No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.16.     Economic Sanctions. (a) None of the Company or any of its
Subsidiaries nor, to the knowledge of the Company, any of their respective
Affiliates over which any of the foregoing exercises management control (each, a
“Controlled Affiliate”), or any director, officer, employee, or agent of the
Company or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are: (i) the subject of any sanctions administered or
enforced by OFAC, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria), or (iii) named,
identified or described on any list of Persons with whom United States Persons
may not conduct business, including any such blocked persons list, designated
nationals list, denied persons list, entity list, debarred party list,
unverified list, sanctions list or other such lists published or maintained by
the United States, including OFAC, the United States Department of Commerce or
the United States Department of State.
(a) None of the Company or any of its Subsidiaries will knowingly, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, if such activities or business would be prohibited
for a U.S. person pursuant to Sanctions.
(b)     Each of the Company and any of its Subsidiaries and, to the knowledge of
the Company, their respective Controlled Affiliates is in compliance in all
material respects with all applicable orders, rules and regulations of OFAC and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended), The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq. and any other enabling legislation or
executive order relating thereto, and the USA PATRIOT Act.
ARTICLE IV    

Conditions
SECTION 4.01.     Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02):


262657
57

--------------------------------------------------------------------------------





(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Gregory D. Wittrock, General Counsel of the Company, and (ii) Davis
Polk & Wardwell LLP, outside counsel for the Borrowers, both of which shall be
substantially in the forms attached as Exhibit B-1, and covering such other
matters relating to the Borrowers, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinion.
(c)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Linklaters LLP, Luxembourg counsel for the Foreign Subsidiary Borrower,
substantially in the form of Exhibit B-2, and covering such other matters
relating to the Foreign Subsidiary Borrower, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Foreign
Subsidiary Borrower hereby requests such counsel to deliver such opinion.
(d)     The Lenders shall have received (i) audited consolidated financial
statements of the Company for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available, (ii)
unaudited interim consolidated financial statements of the Company for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are publicly available and (iii) financial statement projections
through and including the Company’s 2017 fiscal year, together with such
information relating to such projections as the Administrative Agent and the
Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).
(e)     The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.
(f)     The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(g)     The Administrative Agent shall have received evidence satisfactory to it
that the commitments under the Existing Credit Agreement shall have been
terminated and cancelled and all indebtedness and other outstanding payment
obligations thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Revolving Loans and except in the case of the
Existing Letters of Credit deemed to be reissued under Section 2.06 of this
Agreement; provided, however, that all fees owing in respect of such Existing
Letters of Credit under the Existing Credit Agreement shall be repaid in full).


262657
58

--------------------------------------------------------------------------------





(h)     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)     The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except for any representation and
warranty made as of a specific date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date.
(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    

Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full in
cash and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
SECTION 5.01.     Information. The Company will furnish to the Administrative
Agent for distribution to each of the Lenders (including, if so desired, by
means of electronic communications in accordance with Section 8.01):
(a)     as soon as available and in any event within the earlier of (i)
ninety-five (95) days after the end of each Fiscal Year and (ii) the date on
which the following items are required to be delivered to the SEC, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of income
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, whose report shall be without material qualification;
(b)     as soon as available and in any event within the earlier of (i) fifty
(50) days after the end of each of the first three quarters of each Fiscal Year
and (ii) the date on which the following items are required to be delivered to
the SEC, a condensed consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter, the related condensed
consolidated statement of


262657
59

--------------------------------------------------------------------------------





income for such quarter and the related condensed consolidated statements of
income and cash flows for the portion of such Fiscal Year ended at the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and certified, to the best of his or her knowledge (subject to
normal year-end adjustments), as to fairness of presentation, and consistency
with GAAP (except for changes concurred in by the Company’s independent public
accountants) by a Financial Officer of the Company;
(c)     simultaneously with the delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Financial
Officer of the Company (i) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Sections 5.07 to 5.09, inclusive, and 5.11 on the date of such
financial statements, (ii) stating, to the best of his or her knowledge, whether
any Default exists on the date of such certificate and (iii) if any Default then
exists, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;
(d)     within ten (10) days after any officer of the Company becomes aware of
the existence of any Default, unless such Default shall have been cured before
the end of such ten (10) day period, a certificate of a Financial Officer of the
Company setting forth the details of such Default and the action which the
Company is taking or proposes to take with respect thereto;
(e)     promptly upon the filing thereof, copies of all reports on Forms 10-K,
10-Q and 8-K and similar regular and periodic reports which the Company shall
have filed with the SEC;
(f)     if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice, (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412(c) of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of a Financial Officer of the Company setting
forth details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group is required or proposes to take; provided
that no such certificate shall be required unless the aggregate unpaid actual or
potential liability of members of the ERISA Group involved in all events
referred to in clauses (i) through (vii) above of which officers of the Company
have obtained knowledge and have not previously reported under this subsection
(f) exceeds $25,000,000;
(g)     promptly and in any event not more than ten (10) days after any officer
of the Company becomes aware of the occurrence of any event which would cause
the representations and warranties set forth in Section 3.11 to be in breach as
of such date, a certificate of a Financial Officer of the


262657
60

--------------------------------------------------------------------------------





Company setting forth details as to such occurrence and action, if any, which
the Company or applicable Subsidiary of the Company is required or proposes to
take;
(h)     immediately after any officer of the Company obtains knowledge of a
change in the rating of the Company’s Index Debt by Moody’s or S&P, a
certificate of a Financial Officer of the Company setting forth the details
thereof; and
(i)     from time to time such additional information regarding the financial
position or business of the Company as the Administrative Agent, at the request
of any Lender, or the Issuing Bank may reasonably request.
SECTION 5.02.     Existence; Conduct of Business. Each Borrower will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (provided that the foregoing shall not prohibit any
merger or consolidation permitted under Section 5.10). Each Borrower will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the Company has reasonably concluded that the failure to comply is
not likely to have a Material Adverse Effect.
SECTION 5.03.     Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, Luxembourg Domiciliary Law, Environmental Laws
and ERISA and the rules and regulations thereunder) except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings, (ii) no officer of the Company is aware that the Company or any
Subsidiary has failed to comply therewith or (iii) the Company has reasonably
concluded that failure to comply is not likely to have a Material Adverse
Effect.
SECTION 5.04.     Use of Proceeds. The Borrowers shall use the proceeds of the
Loans to provide funds for general corporate purposes, including, but not
limited to, acquisitions, refinancing of the Existing Credit Agreement and
working capital purposes. None of the proceeds of the Loans made under this
Agreement will be used in violation of any applicable law or regulation
(including, without limitation, Regulation T, U or X of the Board). Margin stock
(as defined under Regulation U) does not and will not constitute more than 25%
of the value of the consolidated assets of the Company and its Consolidated
Subsidiaries.
SECTION 5.05.     Maintenance of Properties; Insurance. (a) The Company will,
and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the Company has reasonably
concluded that failure to comply is not likely to have a Material Adverse
Effect.
(a)     The Company and its Consolidated Subsidiaries considered as a whole will
maintain with financially sound and reputable insurance companies insurance in
such amounts and covering such risks as is consistent with sound business
practice, and the Company will furnish to the Administrative Agent upon request
full information as to the insurance carried; provided, that the Company and its
Subsidiaries may self-insure to the extent the Company reasonably determines
that such self insurance is consistent with prudent business practice.
SECTION 5.06.     Books and Records; Inspection. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries, in all material respects, are made of all
material dealings and transactions in relation to its business and


262657
61

--------------------------------------------------------------------------------





activities. The Company will, and will cause each Subsidiary to, permit the
Administrative Agent, on behalf of itself or any requesting Lender, by its
representatives and agents, to inspect any of the property, books and financial
records of the Company and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Company and each
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
each Subsidiary with, and to be advised as to the same by, their respective
officers at such times and intervals, having due regard for the ongoing business
of the Company and its Subsidiaries, as the Administrative Agent, on behalf of
itself or any requesting Lender, may reasonably request.
SECTION 5.07.     Financial Covenants.
(a)     Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive Fiscal Quarters ending with the end of such Fiscal Quarter,
all calculated for the Company and its Consolidated Subsidiaries to be less than
2.50 to 1.00.
(b)     Maximum Debt to Capitalization. At no time will the ratio of (i)
Consolidated Debt to (ii) the sum of (x) Consolidated Debt and (y) Consolidated
Adjusted Net Worth exceed 65%; provided, however, that for the purposes of the
limitations provided in, and computations under, this Section 5.07(b), “Debt”
shall not include (a) with respect to the Company, any Refunding Debt of the
Company to the extent that and for so long as such Debt constitutes Refunding
Debt, and (b) with respect to any Subsidiary, any Debt of such Subsidiary
(including any Refunding Debt) to the extent that and for so long as such Debt
is exempt from the incurrence test in Section 5.08(a) as a result of the
application of Section 5.08(b); provided, further, that when determining
Consolidated Adjusted Net Worth for purposes of clause (ii) above, the Company
shall be entitled to add back, without duplication, the sum of:
(s)     up to $186,000,000 in the aggregate of Specified Add-Backs attributable
to the period from January 1, 2009 through and including March 31, 2010,
plus     (t)     up to $21,700,000 in the aggregate of Specified Add-Backs
attributable to the period from April 1, 2010 through and including September
30, 2010,
plus     (u)     up to $593,000,000 of non-cash charges constituting the
after-tax amount of impairment of goodwill for the fiscal quarter ending
December 31, 2010,
plus    (v)     up to $371,000,000 of Specified Income Tax Expense Add-Backs for
the fiscal quarter ended December 31, 2010,
plus     (w)    up to $500,000,000 of Specified Add-Backs for the fiscal year
ended December 31, 2011,
plus    (x)    up to $94,000,000 of Specified Income Tax Expense Add-Backs for
the fiscal year ended December 31, 2011, and
plus    (y)     up to $250,000,000 in the aggregate of Specified Add-Backs and
Specified Income Tax Expense Add-Backs from and after January 1, 2012,
and the Company shall be required to subtract:


262657
62

--------------------------------------------------------------------------------





(z)    from and after January 1, 2011, the amount of any and all reversals of
any valuation allowance adjustment added to Consolidated Adjusted Net Worth as
Specified Income Tax Expense Add-Backs pursuant to clauses (v), (x) or (y) above
to the extent that such a reversal is applied to reduce the Company’s income tax
expense; provided that the aggregate amount of all such subtractions during the
term of this Agreement shall not exceed the actual aggregate amount added to
Consolidated Adjusted Net Worth on account of Specified Income Tax Expense
Add-Backs pursuant to clauses (v), (x) and (y) above.
For purposes of this Section 5.07(b):
(1)“Specified Add-Backs” shall mean and include the following: (i) non-cash
charges constituting impairment of goodwill and other intangible assets; (ii)
non-cash charges constituting impairment of financial investments of the type
set forth in Note E of the Company’s 2012 Form 10-K; (iii) non-cash charges
related to discontinued operations; and (iv) any non-cash net reduction to
accumulated other comprehensive income (other than reductions related to
pensions, post-retirement benefits and similar retirement adjustments) from the
amount reflected on the December 31, 2012 balance sheet of the Company.
(2) “Specified Income Tax Expense Add-Backs” shall mean and include non-cash
income tax expense related to a valuation allowance adjustment on the Company’s
U.S. deferred tax assets.
The foregoing covenants will be tested on a consolidated basis as of the end of
each Fiscal Quarter.
SECTION 5.08.     Limitations on Subsidiary Debt.
(a)     The Company will not at any time permit any Consolidated Subsidiary to
create, incur, issue, guarantee, assume or suffer to exist any Debt if,
immediately after giving effect thereto, the aggregate outstanding amount of
Debt (determined at that time) of all Consolidated Subsidiaries (other than Debt
owed to the Company or one or more other Consolidated Subsidiaries) would exceed
the sum of (i) 20% of Consolidated Net Worth (calculated as of the last day of
the most recently ended Fiscal Quarter) plus (ii) the Debt Credit applicable to
the Consolidated Subsidiaries.
(b)     Subsection (a) above shall not prevent (i) a Consolidated Subsidiary
from creating, incurring, issuing, guaranteeing or assuming Debt for the purpose
of extending, renewing or Refunding an equal or greater principal amount of Debt
then outstanding of such Consolidated Subsidiary; provided, that subsection (a)
shall apply to the extent that the aggregate principal amount of any such
extending, renewing or Refunding Debt exceeds the aggregate principal amount of
the Debt being extended, renewed or refunded, or (ii) the creation, incurrence,
issuance, guarantee or assumption of Debt owed to or owned by the Company or a
Consolidated Subsidiary. For purposes of Section 5.07 or 5.08, as the case may
be, Debt of a Person (whether constituting Debt of the Company or of any
Subsidiary, as applicable, herein defined as “Refunding Debt”) is deemed to be
for the purpose of “Refunding” other Debt of such Person if and to the extent
that (i) no later than five (5) Business Days after the Refunding Debt is
incurred, the Company delivers to the Administrative Agent written notice
stating that the purpose of such Debt is to refund outstanding Debt and
specifying the Debt to be refunded, (ii) the proceeds of such Refunding Debt are
held in the form of cash or Permitted Investments (free of any Lien except a
Lien securing the specified Debt to be refunded) until such specified Debt is
repaid and (iii) such specified Debt to be refunded is repaid within one hundred
fifty (150) days after the Refunding Debt is incurred; it being understood and
agreed that (x) upon repayment of the specified Debt with proceeds of the
Refunding Debt, the Refunding Debt shall constitute Consolidated Debt for the
purposes of Section 5.07(b), and (y) to the extent that the specified Debt is
not so repaid within one hundred fifty (150) days after the Refunding Debt is
originally incurred, the Refunding Debt shall constitute


262657
63

--------------------------------------------------------------------------------





Consolidated Debt for purposes of Section 5.07(b) and shall be deemed to be
incurred as Debt for the purposes of Section 5.08(a) on the one hundred
fifty-first (151st) day after such original incurrence.
SECTION 5.09.     Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
(a)     Liens existing on December 31, 2012 and continuing to exist on the
Effective Date securing Debt outstanding on December 31, 2012 and continuing to
exist on the Effective Date in an aggregate principal amount not exceeding
$50,000,000;
(b)     any Lien existing on any asset of any entity at the time such entity
becomes a Consolidated Subsidiary and not created in contemplation of such
event; provided that the obligations secured by such Lien are not increased and
are not secured by any additional assets;
(c)     any Lien on any asset securing Debt incurred or assumed solely for the
purpose of financing all or any part of the cost of acquiring such asset (or
acquiring a corporation or other entity which owned such asset); provided that
such Lien attaches to such asset concurrently with or within ninety (90) days
after such acquisition;
(d)     any Lien on any asset of any entity existing at the time such entity is
merged or consolidated with or into the Company or a Consolidated Subsidiary and
not created in contemplation of such event; provided that the obligations
secured by such Lien are not increased and are not secured by any additional
assets;
(e)     any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition; provided that the obligations secured by such Lien are not
increased and are not secured by any additional assets;
(f)     any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing subsections of
this Section; provided that such Debt is not increased and is not secured by any
additional assets;
(g)     any Lien in favor of the holder of indebtedness (or any Person or entity
acting for or on behalf of such holder) arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with court
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings and no Default under Section 6.01(k) shall have occurred
and is continuing in connection therewith;
(h)     Liens incidental to the normal conduct of its business or the ownership
of its assets which (i) do not secure Debt, (ii) do not secure any obligation in
an amount exceeding $100,000,000 and (iii) do not in the aggregate materially
detract from the value of the assets of the Company and its Consolidated
Subsidiaries taken as a whole or in the aggregate materially impair the use
thereof in the operation of the business of the Company and its Consolidated
Subsidiaries taken as a whole;
(i)     Liens incurred pursuant to Section 2.06(j) or 2.24(c)(ii); and
(j)     Liens securing Debt which are not otherwise permitted by the foregoing
subsections of this Section; provided that the aggregate outstanding principal
amount of Debt secured by all such Liens


262657
64

--------------------------------------------------------------------------------





shall not at any time exceed 10% of Consolidated Net Worth (calculated as of the
last day of the most recently ended Fiscal Quarter).
SECTION 5.10.     Consolidations, Mergers and Sale of Assets.
(a)     Neither the Company nor the Foreign Subsidiary Borrower will directly or
indirectly sell, lease, transfer or otherwise dispose of all or substantially
all of its assets, or merge or consolidate with any other Person, or acquire any
other Person through purchase of assets or capital stock, unless either (i) the
Company or the Foreign Subsidiary Borrower, as applicable, shall be the
continuing or surviving corporation or (ii) the successor or acquiring
corporation (if other than the Company or the Foreign Subsidiary Borrower, as
applicable) shall be a corporation organized under the laws of (x) one of the
States of the United States of America in the case of a merger or consolidation
of the Company, or (y) the Grand Duchy of Luxembourg in the case of a merger or
consolidation of the Foreign Subsidiary Borrower, and shall assume, by a writing
reasonably satisfactory in form and substance to the Required Lenders, all of
the obligations of the Company or the Foreign Subsidiary Borrower, as
applicable, under this Agreement, including all covenants herein and therein
contained, in which case such successor or acquiring corporation shall succeed
to and be substituted for the Company or the Foreign Subsidiary Borrower, as
applicable, with the same effect as if it had been named herein as a party
hereto.
(b)     No disposition of assets, merger, consolidation or acquisition referred
to in subsection (a) of this Section shall be permitted if, immediately after
giving effect thereto, any Default would exist under any of the terms or
provisions of this Agreement.
SECTION 5.11.     Investments. The Company will not, and will not permit any of
its Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any Debt of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each of the
foregoing actions being referred to collectively as “Investments”), except:
(a)     Permitted Investments;
(b)     Investments by the Company existing on the date hereof;
(c)     loans or advances made by the Company in or to any Subsidiary and made
by any Subsidiary to the Company or any Subsidiary;
(d)     Guarantees constituting Debt permitted by Section 5.08;
(e)     Investments (if any) consisting of Swap Agreements entered into for bona
fide hedging purposes;
(f)     Investments received (x) in settlement of amounts due to any of the
Company and its Subsidiaries effected in the ordinary course of business or (y)
in connection with the bankruptcy or the reorganization of any customers or
suppliers;


262657
65

--------------------------------------------------------------------------------





(g)     loans and advances to customers and suppliers of the Company and its
Subsidiaries made in the ordinary course of business; provided, that the
aggregate principal amount of all such loans and advances described in this
clause (g) shall not exceed $25,000,000 at any time outstanding;
(h)     any other Investment in any joint venture or any other Person that is
not a Subsidiary in which the Company or any Subsidiary has an ownership
interest in excess of 10% (herein, a “Minority Investment”), so long as the
aggregate amount of all such Investments does not exceed 10% of Consolidated Net
Worth during the term of this Agreement;
(i)     any other Investment (including acquisitions, but excluding any Minority
Investment), so long as no Event of Default has occurred and is continuing at
the time thereof or would result therefrom; or
(j)     other Investments in an aggregate amount outstanding at any one time not
to exceed $20,000,000 for all Investments pursuant to this clause (j).
ARTICLE VI    

Events of Default
SECTION 6.01.     Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)     any Borrower shall fail to pay (i) when due any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement or (ii) within
five (5) days of the due date thereof, any interest, fees or other amounts
payable under this Agreement;
(b)     the Company or, if applicable, the Foreign Subsidiary Borrower shall
fail to observe or perform any covenant contained in the first sentence of
Section 5.02, Section 5.04 or Sections 5.07 to 5.11, inclusive;
(c)     the Company shall fail to observe or perform its guaranty of the
Guaranteed Obligations pursuant to Article IX hereof;
(d)     the Company or the Foreign Subsidiary Borrower shall fail to observe or
perform (i) any covenant in Section 5.01(d) for five (5) days after written
notice thereof has been given to the Company by the Administrative Agent at the
request of any Lender or (ii) any covenant or agreement contained in this
Agreement or any other Loan Document (other than those covered by subsection (a)
or (b) above or clause (i) of this subsection (d)) for thirty (30) days after
written notice thereof has been given to the Company by the Administrative Agent
at the request of any Lender;
(e)     any representation, warranty, certification or statement made by the
Company or the Foreign Subsidiary Borrower in this Agreement or any amendment
hereof or in any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed to have been made; provided that, if any
representation and warranty deemed to have been made by the Company or the
Foreign Subsidiary Borrower pursuant to the last sentence of Section 4.01 as to
the satisfaction of the condition of borrowing set forth in Section 4.01(b)
shall have been incorrect solely by reason of the existence of a Default of
which the Company was not aware when such representation and warranty was deemed
to have been made and


262657
66

--------------------------------------------------------------------------------





which was cured before or promptly after the Company became aware thereof, then
such representation and warranty shall be deemed not to have been incorrect in
any material respect;
(f)     the Company or any of its Consolidated Subsidiaries shall fail to make
one or more payments in respect of any Material Obligations (other than Acquired
Debt in an aggregate outstanding principal amount not exceeding $75,000,000)
when due or within any applicable grace period, and such failure has not been
waived;
(g)     any event or condition occurs, or the Company or any Consolidated
Subsidiary shall fail to observe or perform any term, covenant or agreement
contained in any instrument or agreement (other than this Agreement) by which it
is bound relating to Debt, obligations under Swap Agreements and/or Off-Balance
Sheet Liabilities (other than Acquired Debt in an aggregate outstanding
principal amount not exceeding $75,000,000), and the effect of all such
failures, events and conditions is to cause the maturity of any Material
Obligations to be accelerated or to permit (any applicable period of grace
having expired and any required notice having been given) the holder or holders
of any Material Obligations (or any Person acting on their behalf) to accelerate
the maturity thereof, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to Debt that becomes due as a result of the voluntary sale
or transfer of any property or assets;
(h)     (i) the Company or any Significant Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property under any such law, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it under any such
law, or shall make a general assignment for the benefit of creditors, or shall
fail generally to pay its debts as they become due, or a resolution shall be
adopted by either the shareholders or the board of directors of such corporation
to authorize any of the foregoing; or (ii) any Foreign Borrower Insolvency Event
shall have occurred;
(i)     an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary in any United States Federal court or
other court of competent jurisdiction seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property under any such law, and in each case such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against the
Company or any Significant Subsidiary as debtors under the federal bankruptcy
laws as now or hereafter in effect;
(j)     any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Liabilities in excess of
$75,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of


262657
67

--------------------------------------------------------------------------------





$75,000,000 or; the institution by the PBGC or any similar foreign Governmental
Authority of proceedings to terminate a Foreign Pension Plan which could
reasonably be expected to subject the Company and its Subsidiaries, taken as a
whole, to liability in excess of $75,000,000 (a “Material Foreign Pension
Plan”); or a foreign Governmental Authority shall appoint or institute
proceedings to appoint a trustee to administer any Material Foreign Pension Plan
in place of the existing administrator; provided that no Event of Default shall
exist under this subsection (j) with respect to any Prior Plan unless it is
reasonably likely that one or more members of the ERISA Group is liable with
respect to the relevant Unfunded Liabilities or current payment obligation, as
the case may be;
(k)     a judgment or order for the payment of money in excess of $50,000,000
shall be rendered against the Company or any Subsidiary and such judgment or
order shall continue unsatisfied and unstayed for a period of forty-five (45)
days;
(l)     any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 30% or more of the outstanding shares of common stock of the
Company; or Continuing Directors shall cease to constitute a majority of the
board of directors of the Company; or the Company shall cease to be (directly or
through its wholly-owned Subsidiaries) the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 promulgated by the SEC under the Securities Exchange Act
of 1934) directly or indirectly of at least 100% of the voting power of the
outstanding capital stock of the Foreign Subsidiary Borrower ordinarily having
the right to vote at an election of directors; or
(m)     any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.
ARTICLE VII    

The Administrative Agent


262657
68

--------------------------------------------------------------------------------





Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
8.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or its counsel.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through


262657
69

--------------------------------------------------------------------------------





their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company (provided that no consultation with the Company shall be required if an
Event of Default has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or the extent
to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 8.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any


262657
70

--------------------------------------------------------------------------------





Loan Document, without the prior written consent of the Required Lenders or, as
may be provided in this Agreement or the other Loan Documents, with the consent
of the Administrative Agent.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE VIII    

Miscellaneous
SECTION 8.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)     if to any Borrower, to it c/o the Company, 21001 Van Born Road, Taylor,
Michigan 48180, Attention of John G. Sznewajs (Telecopy No. (313) 792-6798;
Telephone No. (313) 792-6044; e-mail: john_sznewajs@mascohq.com);
(ii)     if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
7th Floor, Chicago, IL 60603, Attention of Darren Cunningham (Telecopy No.
1-888-292-9533, e-mail: jpm.agency.servicing.6@jpmchase.com and
darren.cunningham@jpmchase.com) and (B) in the case of Borrowings by the Foreign
Subsidiary Borrower or Borrowings denominated in Foreign Currencies, to J.P.
Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention
of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360), in each
case with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, 9th Floor,
Chicago, IL 60603, Attention of Krys Szremski (Telecopy No. (312) 377-0185;
e-mail: krys.j.szremski@jpmorgan.com);
(iii)     if to the Principal Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
10 S. Dearborn Street, 7th Floor, Chicago, IL 60603, Attention of Phyllis
Huggins (Telecopy No. (312) 732-2729; e-mail: phyllis.huggins@jpmchase.com);
(iv)     if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., in the
case of Borrowings by the Company denominated in Dollars, to JPMorgan Chase
Bank, N.A., 10 South Dearborn, 7th Floor, Chicago, IL 60603, Attention of Darren
Cunningham (Telecopy No. 1-888-292-9533, e-mail:
jpm.agency.servicing.6@jpmchase.com and darren.cunningham@jpmchase.com) and (B)
in the case of Borrowings by the Foreign Subsidiary Borrower or Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360); and
(v)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


262657
71

--------------------------------------------------------------------------------





(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 8.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(a)     Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender adversely affected thereby,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) release the Company from its obligations
under Article IX without the written consent of each Lender; provided further
(x) that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline


262657
72

--------------------------------------------------------------------------------





Lender, as the case may be and (y) any amendment to Section 2.24 shall require
the consent of the Administrative Agent, the Swingline Lender and the Principal
Issuing Bank.
(b)     Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(c)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company, the Administrative Agent and the Principal Issuing Bank shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 8.04, and (ii) each
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by such Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.
(d)     Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. Both before and promptly after the execution
thereof, the Administrative Agent shall furnish a copy of such amendment,
modification or supplement to each Lender.
SECTION 8.03.     Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made


262657
73

--------------------------------------------------------------------------------





or Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in connection
therewith in respect of such Loans or Letters of Credit.
(a)     The Company shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of, or
the material breach of any express material obligation of, such Indemnitee. This
Section 8.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(b)     To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
(c)     To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent found by a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(d)     All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
SECTION 8.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns


262657
74

--------------------------------------------------------------------------------





permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A) the Company, (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent; and
(C) the Principal Issuing Bank.
(i)     Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; provided, that the
Company shall pay such assignment fee in connection with a replacement of any
Lender requested by the Borrower pursuant to Section 2.19(b) or 8.02(d) of this
Agreement;


262657
75

--------------------------------------------------------------------------------





(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E) no assignment shall be made (x) to the Company or any of the Company’s
Affiliates or Subsidiaries or (y) to a natural person.
For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(ii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iii)     The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(iv)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d), 2.06(d) or (e),
2.07(b), 2.18(e) or 8.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record


262657
76

--------------------------------------------------------------------------------





the information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(b)     Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 8.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(c)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


262657
77

--------------------------------------------------------------------------------





SECTION 8.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 8.03 and Article VII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.
SECTION 8.06.     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 8.07.     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 8.08.     Right of Setoff. If (i) a payment Event of Default under
Section 6.01(a) shall have occurred and be continuing, or (ii) any other Event
of Default shall have occurred and be continuing and the Required Lenders have
consented to the following, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 8.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.


262657
78

--------------------------------------------------------------------------------





(a)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees, to the fullest extent
permitted by law, that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Borrower or its
properties in the courts of any jurisdiction.
(b)     Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. The Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 8.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment. Said designation and appointment shall be
irrevocable by the Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by the
Foreign Subsidiary Borrower hereunder and under the other Loan Documents shall
have been paid in full in accordance with the provisions hereof and thereof. The
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 8.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 8.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) the Foreign Subsidiary Borrower at its
address set forth herein or to any other address of which the Foreign Subsidiary
Borrower shall have given written notice to the Administrative Agent (with a
copy thereof to the Company). The Foreign Subsidiary Borrower irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service in such manner and agrees that such service shall be deemed in
every respect effective service of process upon the Foreign Subsidiary Borrower
in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to the Foreign Subsidiary Borrower. To the extent the Foreign
Subsidiary Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution or otherwise), the Foreign Subsidiary Borrower hereby irrevocably
waives, to the fullest extent permitted by law, such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


262657
79

--------------------------------------------------------------------------------





SECTION 8.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 8.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.12.     Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company (other than a Person if and to the extent that the Administrative Agent,
the Issuing Bank or such Lender has actual knowledge that such Person is acting
in violation of an obligation to maintain such information as confidential). For
the purposes of this Section, “Information” means all information received from
the Company relating to the Company or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company;
provided that, in the case of information received from the Company after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 8.13.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record


262657
80

--------------------------------------------------------------------------------





information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Act.
SECTION 8.14.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 8.15.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
ARTICLE IX    

Company Guarantee
In order to induce the Lenders to extend credit to the Foreign Subsidiary
Borrower hereunder, but subject to the last sentence of this Article IX, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Obligations of
the Foreign Subsidiary Borrower. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligations.


262657
81

--------------------------------------------------------------------------------





The Company waives presentment to, demand of payment from and protest to the
Foreign Subsidiary Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not, to the fullest extent permitted
by law, be affected by (a) the failure of the Administrative Agent, the Issuing
Bank or any Lender to assert any claim or demand or to enforce any right or
remedy against any Borrower under the provisions of this Agreement, any other
Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral (if any) securing the
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the
Obligations, for any reason related to this Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of the Company to
subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives, to the fullest
extent permitted by law, any right to require that any resort be had by the
Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent, the Issuing
Bank or any Lender in favor of any Borrower or any other Person.
The obligations of the Company hereunder shall, to the fullest extent permitted
by law, not be subject to any reduction, limitation, impairment or termination
for any reason, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation (including a payment effected through exercise
of a right of setoff) is rescinded, or is or must otherwise be restored or
returned by the Administrative Agent, the Issuing Bank or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise (including
pursuant to any settlement entered into by a holder of Obligations in its
discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of the Foreign
Subsidiary Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank


262657
82

--------------------------------------------------------------------------------





or any Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than Dollars and/or at a place of payment other than
New York, Chicago or any other Eurocurrency Payment Office and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or other event, payment of such Obligation in such currency or
at such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent, the Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, the Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, the Company shall, to the
fullest extent permitted by law, make payment of such Obligation in Dollars
(based upon the applicable Equivalent Amount in effect on the date of payment)
and/or in New York, Chicago or such other Eurocurrency Payment Office as is
designated by the Administrative Agent and, as a separate and independent
obligation, shall, to the fullest extent permitted by law, indemnify the
Administrative Agent, the Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against the Foreign Subsidiary Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full in cash
of all the Obligations owed by the Company to the Administrative Agent, the
Issuing Bank and the Lenders.
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Obligations.
[Signature Pages Follow]


262657
83

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.
MASCO CORPORATION,
as the Company
 
 
By
/s/   JOHN G. SZNEWAJS
 
Name: John G. Sznewajs
 
Title: Vice President, Treasurer and
             Chief Financial Officer
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
MASCO EUROPE S.À R.L.,
as the Foreign Subsidiary Borrower
 
 
By
/s/   JOHN G. SZNEWAJS
 
Name: John G. Sznewajs
 
Title: Manager
 
 
 
 
 
By
/s/  LAWRENCE F. LEAMAN
 
Name: Lawrence F. Leaman
 
Title: Manager



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Principal Issuing Bank and as Administrative Agent
 
 
By
/s/   KRYS SZREMSKI
 
Name: Krys Szremski
 
Title: Vice President



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
CITIBANK, N.A.,
as a Lender and as Syndication Agent
 
 
By
 /s/ SHANNON SWEENEY
 
Name: Shannon Sweeney
 
Title: Vice President




 
 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA,
as a Lender and as a Co-Documentation Agent
 
 
By
/s/ RICHARD SMITH
 
Name: Richard Smith
 
Title: Authorized Signatory




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
 
 
By
/s/ MING K. CHU
 
Name: Ming K. Chu
 
Title: Vice President




 
 
By
/s/ VIRGINIA COSENZA
 
Name: Virginia Cosenza
 
Title: Vice President







DEUTSCHE BANK SECURITIES INC.,
as a Co-Documentation Agent
 
 
By
/s/ MING K. CHU
 
Name: Ming K. Chu
 
Title: Vice President




 
By
/s/ VIRGINIA COSENZA
 
Name: Virginia Cosenza
 
Title: Vice President




 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as a Co-Documentation Agent
 
 
By
/s/ NICOLE SWIGERT
 
Name: Nicole Swigert
 
Title: Assistant Vice President




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
SUNTRUST BANK,
as a Lender and as a Co-Documentation Agent
 
 
By
/s/ VINAY N. DESAI
 
Name: Vinay N. Desai
 
Title: Vice President




 
 

       


Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.,
as a Lender
 
 
By
/s/ MICHAEL DELANEY
 
Name: Michael Delaney
 
Title: Director




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION
As a Lender and as an Issuing Bank
 
 
By
/s/ JOHN D. BRADY
 
Name: John D. Brady
 
Title: Managing Director




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
FIFTH THIRD BANK,
as a Lender and as an Issuing Bank
 
 
By
/s/ ROBERT SZYMANSKI
 
Name: Robert Szymanski
 
Title: Portfolio Manager




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
COMERICA BANK,
as a Lender
 
 
By
/s/ JESSICA M. MIGLIORE
 
Name: Jessica M. Migliore
 
Title: Vice President




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
THE NORTHERN TRUST COMPANY,
as a Lender
 
 
By
/s/ PHILLIP MCCAULAY
 
Name: Phillip McCaulay
 
Title: Vice President




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





 
SUMITOMO MITSUI BANKING
CORPORATION,
as a Lender
 
 
By
/s/ DAVID KEE
 
Name: David Kee
 
Title: Managing Director




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
By
/s/ JEFFREY S. JOHNSON
 
Name: Jeffrey S. Johnson
 
Title: Vice President




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK,
as a Lender
 
 
By
/s/ STEVEN J. MCCORMACK
 
Name: Steven J. McCormack
 
Title: Vice President




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
as a Lender
 
 
By
/s/ MICHAEL RAVELO
 
Name: Michael Ravelo
 
Title: Director




 
 
By
/s/ JACK KRAMER
 
Name: Jack Kramer
 
Title: Associate




 





Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
 
 
By
/s/ GREGORY R. DUVAL
 
Name: Gregory R. Duval
 
Title: Vice President




 
 



Signature Page to MASCO Corporation Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01

COMMITMENTS
Name of Lender
Commitment
JPMorgan Chase Bank, N.A.


$140,000,000


Citibank, N.A.


$140,000,000


Royal Bank of Canada


$115,000,000


Deutsche Bank AG New York Branch


$115,000,000


PNC Bank, National Association


$115,000,000


SunTrust Bank


$115,000,000


Bank of America, N.A.


$75,000,000


Wells Fargo Bank, National Association


$75,000,000


Fifth Third Bank


$65,000,000


Comerica Bank


$50,000,000


The Northern Trust Company


$50,000,000


Sumitomo Mitsui Banking Corporation


$50,000,000


U.S. Bank National Association


$50,000,000


Commerzbank AG, New York and Grand Cayman Branches


$35,000,000


The Huntington National Bank


$35,000,000


HSBC Bank USA, National Association


$25,000,000


Total Commitments:


$1,250,000,000








--------------------------------------------------------------------------------






SCHEDULE 2.02


MANDATORY COST




1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)
in relation to a Loan in Pounds Sterling:

AB+C(B-D)+E x 0.01
100 - (A+C)

per cent. per annum
(b)
in relation to a Loan in any currency other than Pounds Sterling:

E x 0.01
300

per cent. per annum.
Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(d)) payable for the relevant Interest Period
on the Loan.






--------------------------------------------------------------------------------





C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England.

(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits.

(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

(h)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by






--------------------------------------------------------------------------------





subtracting D from B shall be taken as zero. The resulting figures shall be
rounded to four decimal places.
7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a)    the jurisdiction of its Facility Office; and
(b)    any other information that the Administrative Agent may reasonably
require for such purpose.
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from






--------------------------------------------------------------------------------





time to time imposed by the Bank of England, the Financial Services Authority or
the European Central Bank (or, in any case, any other authority which replaces
all or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.





--------------------------------------------------------------------------------






SCHEDULE 2.06

EXISTING LETTERS OF CREDIT





--------------------------------------------------------------------------------





Letter of Credit Reference No.


Issuing Bank


Beneficiary
Original Issuance
Date
Current
Expiry
Current
Amount
S300329


Fifth Third Bank
Old Republic Insurance Company
10/17/02
11/01/13
15,500,000.00
S300369
Fifth Third Bank
AIG (Multiple Benes)
09/10/02
09/10/13
2,691,000.00
CPCS-902775
JPMorgan Chase
Great American Insurance Company
01/27/11
01/05/14
75,000.00
CPCS-764392
JPMorgan Chase
Old Republic Insurance Company
06/10/09
01/05/14
18,927,102.00
CPCS-772040
JPMorgan Chase
ACE American Insurance Company
06/25/09
01/05/14
27,093,525.00
CPCS-942613
JPMorgan Chase
Ohio Bureau of Workers' Compensation
06/03/11
01/05/14
1,470,000.00
CPCS-226941
JPMorgan Chase
ACE American Insurance Company
06/06/12
01/05/14
650,000.00
CPCS-249494
JPMorgan Chase
Amerisure Mutual Insurance Company
06/29/12
01/05/14
1,250,000.00
CPCS-245951
JPMorgan Chase
BRE/US Industrial Properties LLC
08/31/12
08/23/13
368,000.00
CPCS-213659
JPMorgan Chase
State of Minnesota
05/18/12
01/05/14
23,915.00
CPCS-236834
JPMorgan Chase
Reliance Insurance Company (Old -Reliance National Indemnity Company)
06/06/12
01/05/14
52,555.00
CPCS-760006
JPMorgan Chase
XL Specialty Insurance Company
Greenwich Insurance Company
05/29/09
01/05/14
3,200,000.00
CPCS-760012
JPMorgan Chase
Argonaut Insurance Group
05/29/09
01/05/14
246,000.00
CPCS-374240
JPMorgan Chase
The Bank of New York
03/29/12
01/05/14
1,500,000.00
CPCS-276267
JPMorgan Chase
The Boeing Company
12/17/12
01/05/14
200,000.00
NZS555246
Wells Fargo Bank
Wells Fargo Bank, N.A., as Trustee (West Jordan, Utah)
10/27/05
10/27/13
4,579,180.25










--------------------------------------------------------------------------------





EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrowers:
Masco Corporation and Masco Europe S.À R.L.
 
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of Marc 28, 2013 among Masco Corporation, Masco
Europe S.À R.L, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto



6.
Assigned Interest:






--------------------------------------------------------------------------------





Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%
 
$
$
%
 
$
$
%
 
 
 
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:
 
 
 
 
Consented to and Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
[Consented to:]
 
 
 
MASCO CORPORATION
 
 
 
By:
 
 
 
 
Title:
 
 








--------------------------------------------------------------------------------






ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------






EXHIBIT B-1

OPINIONS OF U.S. COUNSEL FOR THE BORROWERS


[ATTACHED]





--------------------------------------------------------------------------------





EXHIBIT B-2

OPINION OF COUNSEL FOR THE FOREIGN SUBSIDIARY BORROWER
[ATTACHED]





--------------------------------------------------------------------------------






EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT





    INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of March 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Masco Corporation (the “Company”),
Masco Europe S.À R.L., the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.


W I T N E S S E T H


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[__________] with
respect thereto].
2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.





--------------------------------------------------------------------------------





5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized signatory on the date first above
written.
[INSERT NAME OF INCREASING LENDER]





By:____________________________________
Name:
Title:




Accepted and agreed to as of the date first written above:


MASCO CORPORATION




By:______________________________________
Name:
Title:




Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:______________________________________
Name:
Title:


3

--------------------------------------------------------------------------------






EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of March 28, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Masco Corporation (the “Company”), Masco Europe S.À R.L., the Lenders
party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]





--------------------------------------------------------------------------------





4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized signatory on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]




By:                             
Name:
Title:




Accepted and agreed to as of the date first written above:


MASCO CORPORATION


By:_____________________________________
Name:
Title:




Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:_____________________________________
Name:
Title:




3

--------------------------------------------------------------------------------






EXHIBIT E

LIST OF CLOSING DOCUMENTS

MASCO CORPORATION
MASCO EUROPE S.À R.L.


REVOLVING CREDIT FACILITY


March 28, 2013


LIST OF CLOSING DOCUMENTS




A.    LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among Masco Corporation, a
Delaware corporation (the “Company”), Masco Europe S.à r.l., a wholly-owned
Subsidiary of the Company organized as a société à responsabilité limitée under
the laws of the Grand Duchy of Luxembourg, having its registered office at 22,
rue Gabriel Lippmann, L-5365 Münsbach and registered with the Luxembourg
Register of Commerce and Companies under number B68.104 (the “Foreign Subsidiary
Borrower”, and together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as Lenders (the “Lenders”), JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”) and the other agents parties thereto,
evidencing a revolving credit facility to the Borrowers from the Lenders in an
initial aggregate principal amount of $1,250,000,000.



SCHEDULES


Schedule 2.01        --    Commitments

    Schedule 2.02        --    Mandatory Cost
Schedule 2.06        --    Existing Letters of Credit
    
    
EXHIBITS


Exhibit A        --    Form of Assignment and Assumption    
Exhibit B-1        --    Form of Opinions of Borrowers’ U.S. Counsel    
Exhibit B-2        --    Form of Opinion of the Foreign Subsidiary Borrower’s
Counsel
Exhibit C        --    Form of Increasing Lender Supplement
Exhibit D        --    Form of Augmenting Lender Supplement
Exhibit E        --    List of Closing Documents
Exhibit F-1
--     Form of U.S. Tax Certificate (Foreign Lenders That Are Not

Partnerships)
Exhibit F-2         --    Form of U.S. Tax Certificate (Foreign Participants
That Are Not





--------------------------------------------------------------------------------





Partnerships)
Exhibit F-3         --    Form of U.S. Tax Certificate (Foreign Participants
That Are
Partnerships)
Exhibit F-4         --     Form of U.S. Tax Certificate (Foreign Lenders That
Are
Partnerships)


2.
Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.



B.    CORPORATE DOCUMENTS


3.
Certificate of the Secretary of the Company certifying (i) resolutions of the
Board of Directors of the Company approving and authorizing the execution,
delivery and performance of the Credit Agreement, (ii) that there have been no
changes in the Certificate of Incorporation (attached thereto) of the Company
since the date of the most recent certification thereof by the Secretary of
State of Delaware delivered to the Administrative Agent, (iii) the names and
true signatures of the incumbent officers of the Company authorized to sign the
Credit Agreement, and (iv) the By-laws (attached thereto) of the Company as in
effect on the date of such certification.



4.
Good Standing Certificates for the Company from the offices of the Secretaries
of State of Delaware and Michigan.



5.
Certificate of a Manager of the Foreign Subsidiary Borrower certifying (i)
resolutions of the Managers of the Foreign Subsidiary Borrower approving and
authorizing the execution, delivery and performance of the Credit Agreement,
(ii) that the Articles of Association attached thereto are up-to-date at the
date of the Certificate, (iii) the names and true signatures of the incumbent
Managers of the Foreign Subsidiary Borrower authorized to sign the Credit
Agreement and (iv) a duly certified excerpt from the Register of Commerce and
Companies in Luxembourg (attached thereto).



6.
A certificate of non-inscription of judicial decisions from the Luxembourg
Register of Commerce and Companies.





C.    OPINION LETTERS


7.     Opinions of counsel to the Company and the Foreign Subsidiary Borrower:


(a)    Davis Polk & Wardwell LLP.


(b)    Gregory D. Wittrock, General Counsel of the Company.


(c)    Linklaters LLP, special Luxembourg counsel to the Foreign Subsidiary
Borrower.




D.    CLOSING CERTIFICATES AND MISCELLANEOUS




2

--------------------------------------------------------------------------------





8.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
and (ii) no Default has occurred and is then continuing.



9.
Termination Letter in respect of Existing Credit Agreement.



10.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Existing Credit Agreement has been terminated and cancelled (along with
all of the agreements, documents and instruments delivered in connection
therewith) and all Debt owing thereunder has been repaid.



3

--------------------------------------------------------------------------------






EXHIBIT F-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of Marc 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104, (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: __________, 20[__]





--------------------------------------------------------------------------------






EXHIBIT F-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: __________, 20[__]





--------------------------------------------------------------------------------






EXHIBIT F-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: __________, 20[__]





--------------------------------------------------------------------------------






EXHIBIT F-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: __________, 20[__]


    



--------------------------------------------------------------------------------






CONFORMED COPY
AMENDMENT NO. 1
Dated as of May 29, 2015
to
CREDIT AGREEMENT
Dated as of March 28, 2013
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of May 29, 2015 by and among
Masco Corporation, a Delaware corporation (the “Company”), Masco Europe S.à
r.l., a wholly-owned Subsidiary of the Company organized as a société à
responsabilité limitée under the laws of the Grand Duchy of Luxembourg, having
its registered office at 22, rue Gabriel Lippmann, L-5365 Munsbach, having a
share capital of EUR 745,000,000.- and registered with the Luxembourg Register
of Commerce and Companies under the number B 68104 (the “Foreign Subsidiary
Borrower”, and together with the Company, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent’), under that certain Credit
Agreement dated as of March 28, 2013 by and among the Borrowers, the Lenders
from time to time party thereto and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to make certain amendments to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.     Amendments to the Credit Agreement. Effective as of the Amendment No. 1
Effective Date (as defined below), the parties hereto agree that:
(a)     the Credit Agreement is hereby amended in its entirety to be in the form
of Annex I attached hereto (the “Amended Credit Agreement”);
(b)     Schedule 2.01 to the Credit Agreement (Commitments) is hereby amended in
its entirety to be in the form of Schedule 2.01 attached to the Amended Credit
Agreement;







--------------------------------------------------------------------------------





(c)     Schedule 2.02 to the Credit Agreement (Mandatory Cost) is hereby deleted
in its entirety; and
(d)     Exhibit F-1 (Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)), Exhibit F-2 (Form of U.S. Tax Certificate (Foreign Participants
That Are Not Partnerships)), Exhibit F-3 (Form of U.S. Tax Certificate (Foreign
Participants That Are Partnerships)) and Exhibit F-4 (Form of U.S. Tax
Certificate (Foreign Lenders That Are Partnerships)) to the Credit Agreement are
hereby amended in their entirety to be in the form of Exhibits F-1, F-2, F-3 and
F-4, respectively, attached to the Amended Credit Agreement.
2.     Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
(a)     The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, each Lender, the Issuing Bank, the
Swingline Lender and the Administrative Agent.
(b)     The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 1 Effective Date) of (i) Davis Polk & Wardwell LLP, counsel for the
Borrowers, (ii) Kenneth G. Cole, general counsel for the Borrowers and
(iii) Linklaters LLP, Luxembourg counsel for the Foreign Subsidiary Borrower, in
each case covering such other matters relating to the Borrowers, this Amendment
or the Amended Credit Agreement as the Administrative Agent shall reasonably
request. The Borrowers hereby request such counsels to deliver such opinions.
(c)     The Administrative Agent shall have received (i) a certificate signed by
a Financial Officer of the Company certifying that, after giving effect to this
Amendment, the Company is in compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement and
(ii) documents consistent with those delivered on the Effective Date of the
Credit Agreement as to the corporate power and authority of the Borrowers to
execute and deliver this Amendment and to borrow under and perform its
obligations under the Amended Credit Agreement.
(d)     The Administrative Agent shall have received, for the account of each
Lender party hereto that delivers its executed signature page to this Amendment
by no later than the date and time specified by the Administrative Agent, an
upfront fee in an amount equal to the amount previously disclosed to the
Lenders.
(e)     the Administrative Agent shall have made such reallocations, if any, of
each Lender’s Applicable Percentage of the total Revolving Credit Exposures
under the Credit Agreement as are necessary in order that the Revolving Credit
Exposure with respect to such Lender reflects such Lender’s Applicable
Percentage of the total Revolving Credit Exposures under the Amended Credit
Agreement. The Borrower hereby agrees to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans and the reallocation described in this
Section 4(e), in each case on the terms and in the manner set forth in
Section 2.16 of the Credit Agreement.




2
    

--------------------------------------------------------------------------------





(f)     The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable out-of-pocket
expenses (including reasonable out-of-pocket fees and expenses of counsel for
the Administrative Agent) in connection with this Amendment.
3.     Representations and Warranties of the Borrowers. In order to induce the
Lenders and the Administrative Agent to enter into this Amendment, each Borrower
hereby represents and warrants as follows:
(a)     The execution, delivery and performance of this Amendment and the
Amended Credit Agreement are within such Borrower’s organizational powers and
have been duly authorized by all necessary organizational action.
 
(b)     This Amendment has been duly executed and delivered by such Borrower and
this Amendment and the Amended Credit Agreement constitute the legal, valid and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(c)     The execution, delivery and performance of this Amendment and the
Amended Credit Agreement (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(ii) will not violate any applicable law or regulation or the charter, by-laws
or other organizational documents of the Borrower or any of its Subsidiaries or
any order of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.
(d)     As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties set forth in the Amended Credit
Agreement are true and correct in all material respects, except for any
representation and warranty made as of a specific date, in which case such
representation and warranty shall have been true and correct as of such date.
4.     Reference to and Effect on the Credit Agreement.
(a)     Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Amended Credit Agreement.
(b)     Except as specifically amended pursuant to this Amendment, the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.




3
    

--------------------------------------------------------------------------------





(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Amended Credit Agreement or any other documents, instruments and agreements
executed and/or delivered in connection therewith.
(d)     This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.
5.     Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.     Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as original signatures delivered in person.
[ Signature Pages Follow ]




4
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
 
 
 
MASCO CORPORATION, as the Company
 
 
By
 
/S/ John G. Sznewajs
Name:
 
John G. Sznewajs
Title:
 
Vice President, Treasurer and
 
 
Chief Financial Officer
 
MASCO EUROPE S.À R.L., as the Foreign Subsidiary Borrower
 
 
By
 
/S/ Lawrence F. Leaman
Name:
 
Lawrence F. Leaman
Title:
 
Authorized Signatory
 
 
By
 
/S/ John P. Lindow III
Name:
 
John P. Lindow III
Title:
 
Authorized Signatory








--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Issuing Bank, as the Swingline Lender and as
Administrative Agent
 
 
By:
 
/S/ Krys J. Szremski
Name:
 
Krys J. Szremski
Title:
 
Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
CITIBANK, N.A.
 
 
By:
 
/S/ Lisa Huang
Name:
 
Lisa Huang
Title:
 
Vice President









    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By:
 
/S/ Virginia Cosenza
Name:
 
Virginia Cosenza
Title:
 
Vice President
 
 
By:
 
/S/ Ming K. Chu
Name:
 
Ming K. Chu
Title:
 
Vice President







    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
PNC BANK, NATIONAL ASSOCIATION
 
 
By:
 
/S/ Scott M. Kowalski
Name:
 
Scott M. Kowalski
Title:
 
Senior Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
ROYAL BANK OF CANADA
 
 
By:
 
/S/ Raja Khanna
Name:
 
Raja Khanna
Title:
 
Authorized Signatory





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
SUNTRUST BANK
 
 
By:
 
/S/ Chris Hursey
Name:
 
Chris Hursey
Title:
 
Director





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
BANK OF AMERICA, N.A.
 
 
By:
 
/S/ Michael Delaney
Name:
 
Michael Delaney
Title:
 
Director





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
WELLS FARGO BANK, NA
 
 
By:
 
/S/ John Brady
Name:
 
John Brady
Title:
 
Managing Director





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
FIFTH THIRD BANK
 
 
By:
 
/S/ Dan Balawender
Name:
 
Dan Balawender
Title:
 
Assistant Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
COMERICA BANK
 
 
By:
 
/S/ Jessica Migliore
Name:
 
Jessica Migliore
Title:
 
Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
THE NORTHERN TRUST COMPANY
 
 
By:
 
/S/ Wicks Barkhausen
Name:
 
Wicks Barkhausen
Title:
 
Second Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/S/ Jeffrey S. Johnson
Name:
 
Jeffrey S. Johnson
Title:
 
Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
HSBC BANK USA, NATIONAL ASSOCIATION
 
 
By:
 
/S/ Gregory R. Duval
Name:
 
Gregory R. Duval
Title:
 
Senior Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
 
 
By:
 
/S/ Michael Ravelo
Name:
 
Michael Ravelo
Title:
 
Director
 
 
By:
 
/S/ Anne Culver
Name:
 
Anne Culver
Title:
 
Assistant Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
THE HUNTINGTON NATIONAL BANK
 
 
By:
 
/S/ Dan Swanson
Name:
 
Dan Swanson
Title:
 
Assistant Vice President





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement


 
 
 
Name of Lender:
 
SUMITOMO MITSUI BANKING CORP.
 
 
By:
 
/S/ David Kee
Name:
 
David Kee
Title:
 
Managing Director





    
    

--------------------------------------------------------------------------------





Signature Page to Amendment No. 1 to
Masco Corporation Credit Agreement
Annex I
Amended Credit Agreement
Attached




    
    

--------------------------------------------------------------------------------





COMPOSITE COPY
as amended by Amendment No. 1 thereto dated as of May 29, 2015
 
 
 

--------------------------------------------------------------------------------

 jpmorgan.jpg [jpmorgan.jpg]
CREDIT AGREEMENT
dated as of
March 28, 2013
among
MASCO CORPORATION
and
MASCO EUROPE S.À R.L.
as Borrowers
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
CITIBANK, N.A.
as Syndication Agent
and
ROYAL BANK OF CANADA, DEUTSCHE BANK SECURITIES INC.,
PNC BANK, NATIONAL ASSOCIATION and SUNTRUST BANK
as Co-Documentation Agents
 
 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Bookrunners and Joint Lead Arrangers
 
 
 

--------------------------------------------------------------------------------





    
    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
ARTICLE I Definitions
 
 
1
 
 
 
 
SECTION 1.01.
 
Defined Terms
 
 
1
 
SECTION 1.02.
 
Classification of Loans and Borrowings
 
 
24
 
SECTION 1.03.
 
Terms Generally
 
 
24
 
SECTION 1.04.
 
Accounting Terms; GAAP; Pro Forma Calculations
 
 
24
 
 
 
ARTICLE II The Credits
 
 
25
 
 
 
 
SECTION 2.01.
 
Commitments
 
 
25
 
SECTION 2.02.
 
Revolving Loans and Borrowings
 
 
26
 
SECTION 2.03.
 
Requests for Revolving Borrowings
 
 
26
 
SECTION 2.04.
 
Determination of Dollar Amounts
 
 
27
 
SECTION 2.05.
 
Swingline Loans
 
 
28
 
SECTION 2.06.
 
Letters of Credit
 
 
29
 
SECTION 2.07.
 
Funding of Borrowings
 
 
35
 
SECTION 2.08.
 
Interest Elections for Revolving Borrowings
 
 
35
 
SECTION 2.09.
 
Termination and Reduction of Commitments; Termination of Facility
 
 
37
 
SECTION 2.10.
 
Repayment of Loans; Evidence of Debt
 
 
37
 
SECTION 2.11.
 
Prepayment of Loans
 
 
38
 
SECTION 2.12.
 
Fees
 
 
39
 
SECTION 2.13.
 
Interest
 
 
40
 
SECTION 2.14.
 
Alternate Rate of Interest
 
 
41
 
SECTION 2.15.
 
Increased Costs
 
 
42
 
SECTION 2.16.
 
Break Funding Payments
 
 
43
 





    
    

--------------------------------------------------------------------------------





SECTION 2.17.
 
Taxes
 
 
44
 
SECTION 2.18.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
 
48
 
SECTION 2.19.
 
Mitigation Obligations; Replacement of Lenders
 
 
50
 
SECTION 2.20.
 
Expansion Option
 
 
51
 
SECTION 2.21.
 
Market Disruption
 
 
52
 
SECTION 2.22.
 
Judgment Currency
 
 
53
 
SECTION 2.23.
 
Liability of Foreign Subsidiary Borrower
 
 
53
 
SECTION 2.24.
 
Defaulting Lenders
 
 
53
 
 
 
ARTICLE III Representations and Warranties
 
 
55
 
 
 
 
SECTION 3.01.
 
Corporate Existence and Power
 
 
55
 
SECTION 3.02.
 
Corporate and Governmental Authorization; No Contravention; Filing; No Immunity
 
 
55
 
SECTION 3.03.
 
Binding Effect
 
 
56
 
SECTION 3.04.
 
Financial Information
 
 
56
 
SECTION 3.05.
 
Litigation
 
 
56
 
SECTION 3.06.
 
Compliance with ERISA
 
 
57
 



















    
    

--------------------------------------------------------------------------------






Table of Contents
(continued)
 
 
 
Page
SECTION 3.07.
 
Environmental Matters
57
SECTION 3.08.
 
Taxes
57
SECTION 3.09.
 
Not an Investment Company
57
SECTION 3.10.
 
Compliance with Laws
57
SECTION 3.11.
 
Foreign Employee Benefit Matters
58
SECTION 3.12.
 
Properties
58
SECTION 3.13.
 
Disclosure
58
SECTION 3.14.
 
Federal Reserve Regulations
58
SECTION 3.15.
 
No Default
58
SECTION 3.16.
 
Anti-Corruption Laws and Sanctions
58
 
 
ARTICLE IV Conditions
59
SECTION 4.01.
 
Effective Date
59
SECTION 4.02.
 
Each Credit Event
60
 
 
ARTICLE V Covenants
60
SECTION 5.01.
 
Information
60
SECTION 5.02.
 
Existence; Conduct of Business
62
SECTION 5.03.
 
Compliance with Laws
62
SECTION 5.04.
 
Use of Proceeds
62
SECTION 5.05.
 
Maintenance of Properties; Insurance
63
SECTION 5.06.
 
Books and Records; Inspection
63
SECTION 5.07.
 
Financial Covenants
63
SECTION 5.08.
 
Limitations on Subsidiary Debt
63
SECTION 5.09.
 
Negative Pledge
64
SECTION 5.10.
 
Consolidations, Mergers and Sale of Assets
65
SECTION 5.11.
 
Investments
65
 
 
ARTICLE VI Events of Default
66
SECTION 6.01.
 
Events of Default
66
 
 
ARTICLE VII The Administrative Agent
69
 
 
ARTICLE VIII Miscellaneous
71
SECTION 8.01.
 
Notices
71
SECTION 8.02.
 
Waivers; Amendments
72
SECTION 8.03.
 
Expenses; Indemnity; Damage Waiver
74
SECTION 8.04.
 
Successors and Assigns
75
SECTION 8.05.
 
Survival
78

 


ii



--------------------------------------------------------------------------------








Table of Contents
(continued)
 
 
 
 
 
 
 
 
Page
 
 
 
SECTION 8.06.
 
Counterparts; Integration; Effectiveness
78
SECTION 8.07.
 
Severability
79
SECTION 8.08.
 
Right of Setoff
79
SECTION 8.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
79
SECTION 8.10.
 
WAIVER OF JURY TRIAL
80
SECTION 8.11.
 
Headings
80
SECTION 8.12.
 
Confidentiality
80
SECTION 8.13.
 
USA PATRIOT Act
81
SECTION 8.14.
 
Interest Rate Limitation
81
SECTION 8.15.
 
No Advisory or Fiduciary Responsibility
81
 
 
ARTICLE IX Company Guarantee
82

 






















iii



--------------------------------------------------------------------------------








Table of Contents
(continued)
 
 
 
 
 
 
SCHEDULES :
 
 
 
 
 
 
 
Schedule 2.01
 
—
 
Commitments
Schedule 2.06
 
—
 
Existing Letters of Credit
 
 
 
EXHIBITS :
 
 
 
 
 
 
 
Exhibit A
 
—
 
Form of Assignment and Assumption
Exhibit B-1
 
—
 
Form of Opinions of Borrowers’ U.S. Counsel
Exhibit B-2
 
—
 
Form of Opinion of the Foreign Subsidiary Borrower’s Counsel
Exhibit C
 
—
 
Form of Increasing Lender Supplement
Exhibit D
 
—
 
Form of Augmenting Lender Supplement
Exhibit E
 
—
 
List of Closing Documents
Exhibit F-1
 
—
 
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit F-2
 
—
 
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit F-3
 
—
 
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4
 
—
 
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 


iv



--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of March 28, 2013 among MASCO
CORPORATION, MASCO EUROPE S.À R.L., the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., as
Syndication Agent and ROYAL BANK OF CANADA, DEUTSCHE BANK SECURITIES INC., PNC
BANK, NATIONAL ASSOCIATION and SUNTRUST BANK as Co-Documentation Agents.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquired Debt” means, with respect to any Person which previously became or
hereafter becomes a Subsidiary, Debt of such Person which was outstanding before
such Person became a Subsidiary and which was not created in contemplation of
such Person becoming a Subsidiary; provided that such Debt shall no longer
constitute “Acquired Debt” at any time that is more than ninety days after such
Person becomes a Subsidiary.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Entity” means at any date a Person (other than a Consolidated
Subsidiary) whose earnings or losses (or the appropriate proportionate share
thereof) would be included in determining the Consolidated Net Income of the
Company and its Consolidated Subsidiaries for a period ending on such date under
the equity method of accounting for investments in common stock (and certain
other investments).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Amendment No. 1 Effective Date, the Aggregate
Commitment is $750,000,000.






    
    

--------------------------------------------------------------------------------






“Agreed Currencies” means (a) with respect to Revolving Loans, (i) Dollars and
(ii) euro, (b), with respect to Swingline Loans, (i) Dollars, (ii) euro,
(iii) Pounds Sterling, (iv) Canadian Dollars and (v) any other foreign currency
agreed to by the Administrative Agent and the Swingline Lender, and (c) with
respect to any Letter of Credit (subject to the limitations in the definition of
Issuing Bank) (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv) Danish Kroner,
(v) Canadian Dollars and (vi) any other foreign currency agreed to by the
Administrative Agent and the applicable Issuing Bank.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1 ⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that the
Adjusted LIBO Rate for any day shall be based on the LIBO Rate at approximately
11:00 a.m. London time on such day, subject to the interest rate floors set
forth therein. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Amendment No. 1 Effective Date” means May 29, 2015.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or any ABR Revolving Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:
 


2
    
    

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Index Debt Ratings
(Moody’s/S&P):
 
Eurocurrency
Spread
 
 
ABR
Spread
 
 
Facility Fee
Rate
 
Category 1
 
BBB+ or higher or Baa1 or higher
 
 
0.975
%
 
 
0.00
%
 
 
0.15
%
Category 2
 
BBB or Baa2
 
 
1.075
%
 
 
0.075
%
 
 
0.175
%
Category 3
 
BBB- or Baa3
 
 
1.30
%
 
 
0.30
%
 
 
0.20
%
Category 4
 
BB+ or Ba1
 
 
1.375
%
 
 
0.375
%
 
 
0.25
%
Category 5
 
BB or Ba2 or lower
 
 
1.70
%
 
 
0.70
%
 
 
0.30
%

 
For purposes of, and notwithstanding, the foregoing,
(a) the credit rating in effect on any date for purposes of this definition is
that in effect at the close of business on such date;
(b) if neither Moody’s nor S&P shall have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then Category 5 shall be applicable (it being understood and
agreed that in the event that only one of Moody’s and S&P issues a rating for
the Index Debt, such rating shall determine the Eurocurrency Spread, the ABR
Spread and the Facility Fee Rate); and
(c) if the ratings established or deemed to have been established by Moody’s and
S&P for the Index Debt shall fall within different Categories, the Applicable
Rate shall be based on the higher of the two ratings; provided , that (i) if the
split is greater than one ratings category, then the Category shall be based
upon the rating that is one ratings category above the lower of the two ratings
and (ii) if the split is greater than two ratings categories, then the Category
shall be based upon the rating that is two ratings categories below the higher
of the two ratings.
On the Amendment No. 1 Effective Date, the Applicable Rate shall be determined
based on Category 4. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
“Approved Fund” has the meaning assigned to such term in Section 8.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


3
    
    

--------------------------------------------------------------------------------





“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is sponsored, maintained or otherwise contributed to by any member of the
ERISA Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or the Foreign Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
a Swingline Loan denominated in a Foreign Currency or a Letter of Credit
denominated in a Foreign Currency, the term “ Business Day ” shall also exclude
any day on which banks are not open for dealings in the relevant Agreed Currency
in the London (and, in the case of a Loan to the Foreign Subsidiary Borrower,
Luxembourg), interbank market or the principal financial center of such Agreed
Currency (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Canadian Dollars” means the lawful currency of Canada.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or


4
    
    

--------------------------------------------------------------------------------





in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however , that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or, if applicable, Incremental Term Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Royal Bank of Canada, Deutsche Bank
Securities Inc., PNC Bank, National Association and SunTrust Bank, in its
capacity as co-documentation agent for the credit facility evidenced by this
Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01 , or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Company” means Masco Corporation, a Delaware corporation, and its successors.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries determined on a consolidated basis as of such date
minus the Debt Credit applicable to the Company and its Consolidated
Subsidiaries as of such date.
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus , without duplication and to the extent deducted from revenues in
determining such Consolidated Net Income for such period, the sum of:


 
 
(i)
interest expense in accordance with GAAP,





5
    
    

--------------------------------------------------------------------------------





 
(ii)
expense for income taxes paid or accrued,



 
(iii)
depreciation expense,



 
(iv)
amortization expense,



 
(v)
extraordinary, unusual or non-recurring non-cash expenses or losses (including
any such loss from discontinued operations),



 
(vi)
non-cash restructuring and rationalization charges and non-cash charges related
to impairment of long-lived assets, intangible assets and goodwill,



 
(vii)
non-cash charges related to impairment of financial investments as set forth in
the Fair Value of Financial Investments and Liabilities Note of the Company’s
quarterly and annual SEC filings,

 
 
(viii)
non-cash expenses related to stock based compensation (other than with respect
to phantom stock and stock appreciation rights), as set forth in the Stock-Based
Compensation Note of the Company’s quarterly and annual SEC filings,

 
 
(ix)
other non-cash charges of any kind,

 
 
(x)
cash restructuring and rationalization charges taken from and after January 1,
2015 in an aggregate amount not to exceed $20,000,000,

 
 
(xi)
cash fees and expenses incurred in connection with acquisitions, equity
issuances and debt incurrences that are not otherwise capitalized, and

 
 
(xii)
cash fees, expenses, premiums and/or penalties incurred in connection with a
prepayment, redemption, purchase, repurchase or defeasance of any Debt prior to
the schedule maturity thereof, in an aggregate amount during the term of this
Agreement not to exceed $25,000,000,

minus, without duplication and to the extent included in determining such
Consolidated Net Income for such period, the sum of:
 
 
(a)
interest income,

 
 
(b)
income tax credits and refunds (to the extent not netted from tax expense),

 


6
    
    

--------------------------------------------------------------------------------





 
(c)
any cash payments made during such period in respect of items described in
clauses (v) through (ix) above (other than cash payments made with respect to
phantom stock and stock appreciation rights) subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were incurred,

 
 
(d)
extraordinary, unusual or non-recurring non-cash income or gains realized, and

 
 
(e)
any other non-cash items of income or gains.

Without duplication of the foregoing, Consolidated EBITDA shall be calculated
for the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis and computed without regard to the cumulative effect of any changes in
accounting principles, as shown on the Company’s consolidated statement of
income for such period.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (1) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (2) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $150,000,000; and “Material
Disposition” means (x) the TopBuild Spin-Off Transaction or (y) any other sale,
transfer or disposition of property or series of related sales, transfers, or
dispositions of property that involves a disposition of assets having fair
market value, or yields gross proceeds to the Company or any of its
Subsidiaries, in excess of $150,000,000.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries, net of interest income received on cash on deposit
or Permitted Cash Equivalent Investments, calculated on a consolidated basis for
such period with respect to (a) all outstanding Debt of the Company and its
Subsidiaries allocable to such period in accordance with GAAP and (b) Swap
Agreements (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP). Without
duplication of the foregoing, Consolidated Interest Expense shall be calculated
for the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis and computed without regard to the cumulative effect of any changes in
accounting principles, as shown on the Company’s consolidated statement of
income for such period. In the event that the Company or any Subsidiary shall
have completed a “Material Acquisition” or a “Material Disposition” (each as
defined in the definition of “Consolidated EBITDA”) since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a Pro Forma Basis as if such acquisition or disposition, and any
related incurrence or repayment of Debt, had occurred at the beginning of such
period.


7
    
    

--------------------------------------------------------------------------------





“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period, without any
adjustment for net income (or loss) attributable to Equity Interests of a
Subsidiary of the Company that are not owned by Company or one of its
Subsidiaries (i.e., non-controlling interests); provided that there shall be
excluded any income (or loss) of any Person other than the Company or a
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Company or any wholly-owned Subsidiary of the
Company.
“Consolidated Net Worth” means at any date the consolidated shareholders’ equity
of the Company and its Consolidated Subsidiaries determined as of such date in
accordance with GAAP.
“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of the Company in its consolidated financial
statements in accordance with GAAP as of such date.
“Continuing Director” means any member of the Company’s board of directors who
either (i) was a member of such board as of the Effective Date or (ii) has been
thereafter or hereafter is elected to such board, or nominated for election by
stockholders, by a vote of at least two-thirds of the directors who are
Continuing Directors at the time of such vote; provided that an individual who
is so elected or nominated in connection with a merger, consolidation,
acquisition or similar transaction shall not be a Continuing Director unless
such individual was a Continuing Director prior thereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Affiliate” has the meaning assigned to such term in
Section 3.16.
“Country Risk Event” means:
(a) any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:
(i) changing the obligations under the relevant Letter of Credit, the Credit
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to the Issuing Bank, the
Lenders or the Administrative Agent,
(ii) changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or
(iii) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;
(b) force majeure; or
(c) any similar event
which, in relation to (a), (b) and (c), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.


8
    
    

--------------------------------------------------------------------------------





“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Danish Kroner” means the lawful currency of Denmark.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable, (iv) all Capital Lease Obligations of such
Person, (v) all Debt of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, (vi) all Debt of others for
which such a Person is contingently liable (including pursuant to a Guarantee)
and (vii) obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit, letters of guaranty or bankers’
acceptances. In calculating the amount of any Debt at any date for purposes of
this Agreement, (a) accrued interest shall be excluded to the extent that it
would be properly classified as a current liability for interest under the
heading “Accrued liabilities” (and not under the heading “Notes payable”) in a
balance sheet prepared as of such date in accordance with the accounting
principles and practices used in preparing the balance sheet referred to in
Section 3.04(a) and the related footnotes thereto, (b) the Debt of any Person
shall include the Debt of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Debt provide that such
Person is not liable therefor and (c) obligations under the TopBuild Credit
Facility shall not constitute Debt so long as the TopBuild Credit Facility
Conditions are satisfied.
“Debt Credit” for any Person means, at any date, the lesser of (i) the aggregate
amount of contingent obligations of such Person as an account party in respect
of letters of credit, letters of guaranty or bankers’ acceptances and
(ii) $100,000,000.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
written request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement (unless, in the case of any such
request with respect to the funding of prospective Loans, such certification
indicates


9
    
    

--------------------------------------------------------------------------------





that such Lender has made a good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied), provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
“Environmental Laws” means any and all federal, state and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
injunctions, permits, concessions, grants, franchises, licenses, agreements and
other governmental restrictions relating to the environment, the effect of the
environment on human health or to emissions, discharges or releases of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes or the clean-up or other remediation thereof.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


10
    
    

--------------------------------------------------------------------------------





“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Code.
“EU” means the European Union.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VI.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided , that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
June 21, 2010 by and among the Company, the Foreign Subsidiary Borrower, certain
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended prior to the Effective Date.


11
    
    

--------------------------------------------------------------------------------





“Existing Letters of Credit” is defined in Section 2.06(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Company.
“Fiscal Quarter” means a fiscal quarter of the Company.
“Fiscal Year” means a fiscal year of the Company.
“Foreign Borrower Insolvency Event” shall mean (i) a situation of inability to
pay its debts as they fall due ( cessation de paiements ) and absence of access
to credit ( credit ébranlé ) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings ( faillite ) within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code or any other insolvency
proceedings pursuant to the Council Regulation (EC) N° 1346/2000 of 29 May 2000
on insolvency proceedings, (iii) controlled management ( gestion contrôlée )
within the meaning of the grand ducal regulation of 24 May 1935 on controlled
management, (iv) voluntary arrangement with creditors ( concordat préventif de
faillite ) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments ( sursis de paiement
) within the meaning of Articles 593 ff. of the Luxembourg Commercial Code,
(vi) voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
( administrateur provisoire ) by a court in respect of the Foreign Subsidiary
Borrower or a substantial part of its assets.
“Foreign Currency” means any Agreed Currency other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $500,000,000.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to for the
benefit of the employees of the Company,


12
    
    

--------------------------------------------------------------------------------





any of its Subsidiaries or any members of its ERISA Group and is not covered by
ERISA pursuant to ERISA Section 4(b)(4).
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Pension Plan” means any employee pension plan as described in
Section 3(2) of ERISA for which any member of the ERISA Group is a sponsor or
administrator and which (i) is maintained or contributed to for the benefit of
employees of the Company, any of its Subsidiaries or any member of its ERISA
Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4) of ERISA, and
(iii) under applicable local law or terms of such Foreign Pension Plan, is
required to be funded through a trust.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means Masco Europe S.à r.l., a wholly-owned
Subsidiary of the Company organized as a société à responsabilité limitée under
the laws of the Grand Duchy of Luxembourg, having its registered office at 22,
rue Gabriel Lippmann, L-5365 Münsbach, Grand Duchy of Luxembourg and registered
with the Luxembourg Register of Commerce and Companies under number B68.104 and,
as of the Effective Date, having a corporate capital of EUR 745,000,000.
“Form 10” means the Form 10 Registration Statement filed by TopBuild with the
SEC on March 4, 2015, as amended in a manner that is not materially adverse to
the interests of the Company or the Lenders.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Debt or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Debt or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Debt; provided , that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or


13
    
    

--------------------------------------------------------------------------------





asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” has the meaning assigned to such term in
Section 8.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated May
2015 relating to the Company.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan that is an ABR Loan), the last day of each March, June, September
and December and the Maturity Date, (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date and (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid, the
Maturity Date and, in the case of a Swingline Loan in an Agreed Currency other
than Dollars or euro that has been continued in accordance with Section 2.05(c),
on the date such Swingline Loan is continued.
“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect and (b) with respect to each Swingline Loan that
bears interest at any rate for which interest periods must be selected for a
contracted period of time by a Borrower, the period commencing on the date such
Swingline Loan is made by the Swingline Lender (and, in the case of a Swingline
Loan in an Agreed Currency other than Dollars or euro that has been continued in
accordance with Section 2.05(c), on the date such Swingline Loan is continued)
and ending on the date that is seven or thirty days thereafter, as prescribed by
Section 2.05(c) (or such shorter period as agreed to between the applicable
Borrower and the Swingline Lender in accordance with Section 2.05(c)); provided
, that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next


14
    
    

--------------------------------------------------------------------------------





preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investments” is defined in Section 5.11.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (i) JPMorgan Chase Bank, N.A., in its capacity as an issuer
of Letters of Credit (including certain Existing Letters of Credit) hereunder
(the “Principal Issuing Bank”), and (ii) any other Lender which has agreed, in
its sole discretion, to issue one or more Letters of Credit, and which Lender or
affiliate is consented to by the Administrative Agent and the Company (which
consent shall not be unreasonably withheld or delayed) in such Lender’s capacity
as an issuer of Letters of Credit hereunder, in each case, together with its
successors in such capacity as provided in Section 2.06(i) (provided, that the
Lenders consented to under this clause (ii) shall be deemed to include Fifth
Third Bank, an Ohio banking corporation, in its capacity as an issuer of Letters
of Credit (including certain Existing Letters of Credit) agreed to be issued by
it hereunder); provided , that each Issuing Bank shall only be required to issue
Letters of Credit in the Agreed Currencies then in effect as specified by such
Issuing Bank at the time it becomes an Issuing Bank. All references contained in
this Agreement and the other instruments, documents or agreements from time to
time executed or delivered in connection herewith to “the Issuing Bank” shall be
deemed to apply equally to each of the institutions referred to in the first
sentence of this definition in their respective capacities as Issuing Banks of,
and with respect to, any and all Letters of Credit issued by each such
institution. The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by branches or Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall also include any such branch or
Affiliate with respect to Letters of Credit issued by such branch or Affiliate.
“LC Account Party” has the meaning assigned to such term in Section 2.06(a).
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” means $100,000,000.


15
    
    

--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and any Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement;
provided, that with respect to any Foreign Currency Letter of Credit issued
hereunder, such term shall also be deemed to include any advance guaranty,
performance bond or similar guaranty deemed appropriate by the Issuing Bank.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such Agreed Currency and
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications and any and all other
agreements or instruments executed and delivered to, or in favor of, the
Administrative Agent or any Lenders in connection with the Agreement or the
transactions contemplated thereby.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Company and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency or which is to,
or for the account of, the Foreign Subsidiary Borrower.
“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.


16
    
    

--------------------------------------------------------------------------------





“Material Adverse Change” means a material adverse change in (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole from that reflected in the Company’s consolidated
financial statements as of December 31, 2014, or (ii) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole from that reflected in the Company’s consolidated
financial statements as of December 31, 2014, or (ii) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
“Material Foreign Pension Plan” has the meaning assigned to such term in
Section 6.01(j).
“Material Obligations” means (a) Debt, (b) Off-Balance Sheet Liabilities and/or
(c) obligations under one or more Swap Agreements, in each case, of the Company
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate outstanding amount exceeding
$75,000,000, other than (i) the Loans and Letters of Credit and (ii) Debt owing
to the Company or any of its Subsidiaries. For purposes of determining Material
Obligations, the amount of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Plan” has the meaning assigned to such term in Section 6.01(j).
“Maturity Date” means May 29, 2020.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or, pursuant to an applicable collective bargaining
agreement, accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Net Consolidated Debt” means, as of any date of determination, (a) Consolidated
Debt minus (b) the positive amount (if any) by which the sum of (i) 100% of
unrestricted cash and Permitted Cash Equivalent Investments held by the Company
or its Domestic Subsidiaries on such date and (ii) 65% of unrestricted cash and
Permitted Cash Equivalent Investments held by Foreign Subsidiaries of the
Company on such date, exceeds $25,000,000.
“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the applicable Borrower or any Governmental Authority in such
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (a) any law, action or requirement of any Governmental Authority in
such Borrower’s or such Letter of Credit beneficiary’s country, or (b) any
request in respect of external indebtedness of borrowers in such Borrower’s or
such Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (a) or (b), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.


17
    
    

--------------------------------------------------------------------------------





“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person (including, the principal amount of obligations or liabilities which
(i) if structured as a secured lending agreement, constitutes the principal
amount thereof or (ii) if structured as a purchase arrangement, would be
outstanding at such time if the same were structured as a secured lending
agreement rather than a purchase agreement), (b) any indebtedness, liability or
obligation under any sale and leaseback transaction evidenced by a sale or other
transfer of any property or asset by any Person with the intent to lease such
property or asset as lessee, which is not a Capital Lease Obligation or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) and (ii) any Luxembourg registration duties (
droits d’enregistrement ) payable in the case of voluntary registration of the
Loan Documents by an Administrative Agent and Arranger with the Administration
de l’Enregistrement et des Domaines in Luxembourg, or registration of the Loan
Documents in Luxembourg when such registration is not required to maintain,
preserve, establish or enforce the rights of that Administrative Agent and
Arranger under the Loan Documents.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties,


18
    
    

--------------------------------------------------------------------------------





deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 8.04.
“Participant Register” has the meaning assigned to such term in Section 8.04.
“Participating Member State” means any member state of the EU that adopts or has
adopted the euro as its lawful currency in accordance with legislation of the EU
relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Cash Equivalent Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
obtainable from S&P of A-1 or higher or from Moody’s of P-1 or higher;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 360 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any financial institution which has a combined capital and surplus
and undivided profits of not less than $500,000,000 and which has a credit
rating of A- or higher from S&P and A3 or higher from Moody’s (or, in the case
of any such financial institution located in a jurisdiction outside the United
States of America which is not so rated, which has comparable other credit
ratings or, if none exist, is otherwise reasonably acceptable to the
Administrative Agent);
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;
(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
(f) auction rate securities existing on the books of the Company as of the date
hereof in a principal amount not exceeding $22,075,000; and
(g) foreign investments substantially comparable to any of the foregoing in
connection with managing cash of any Subsidiary having operations in a foreign
country.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum


19
    
    

--------------------------------------------------------------------------------





funding standards under Section 412 of the Code and either (i) is sponsored,
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been sponsored, maintained, or contributed to, by any Person which was at
such time a member of the ERISA Group for employees of any Person which was at
such time a member of the ERISA Group.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Principal Issuing Bank” has the meaning assigned to such term in the definition
of “Issuing Bank.”
“Prior Plan” means at any time (i) any Plan which at such time is no longer
sponsored, maintained or contributed to by any member of the ERISA Group or
(ii) any Multiemployer Plan to which no member of the ERISA Group is at such
time any longer making contributions or, pursuant to an applicable collective
bargaining agreement, accruing an obligation to make contributions.
“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a pro forma basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date in accordance
with Section 1.04(b).
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.
“Refunding” has the meaning assigned to such term in Section 5.08(b).


20
    
    

--------------------------------------------------------------------------------





“Refunding Debt” means any Debt of a Person that is deemed to be for the purpose
of Refunding other Debt of such Person, as further defined in Section 5.08(b).
“Register” has the meaning assigned to such term in Section 8.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal Dollar Amount of such Lender’s Revolving Loans
and its LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01 (including after
giving effect to an increase in the Aggregate Commitment pursuant to
Section 2.20).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council or the European Union,
(b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person 50 percent or more owned by any Person or Persons included on one of the
lists specified in clause (a).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) OFAC or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Significant Subsidiaries” means any of the Foreign Subsidiary Borrower or any
one or more Subsidiaries which, if considered in the aggregate as a single
Subsidiary, would be a “significant subsidiary” as defined in Rule 1-02 of
Regulation S-X under the Securities Exchange Act of 1934.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit


21
    
    

--------------------------------------------------------------------------------





of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
“Subsidiary” means, with respect to any Person (the “ parent ”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Company.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Sublimit” means $75,000,000.
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the credit facility evidenced by this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“TopBuild” means TopBuild Corp. and its subsidiaries (comprised of the Company’s
Installation and other Services Business).


22
    
    

--------------------------------------------------------------------------------





“TopBuild Credit Facility” means a secured credit facility to be entered into by
TopBuild in connection with the TopBuild Spin-Off Transaction.
“TopBuild Credit Facility Conditions” means in connection with the entry by
TopBuild into the TopBuild Credit Facility in an aggregate principal amount not
to exceed $325,000,000:
(x) no loans or other financial accommodations may be incurred thereunder prior
to the TopBuild Spin-Off Date other than (a) up to $200,000,000 of term loans
which may be drawn no more than three (3) Business Days prior to effecting the
TopBuild Spin-Off Transaction as long as the proceeds thereof will be used
solely to pay the dividend to be paid by TopBuild to the Company and (b) letters
of credit in an aggregate face amount of up to $75,000,000 which may be issued
no more than three (3) Business Days prior to effecting the TopBuild Spin-Off
Transaction; provided that if the TopBuild Spin-Off Transaction shall not have
occurred by the third business Day following such draw or letter of credit
issuance, the TopBuild Credit Facility Conditions shall no longer be deemed to
be satisfied for purposes of this Agreement; and
(y) the obligations of TopBuild under the TopBuild Credit Facility shall not be
supported by guarantees from, or Liens on the assets of, (i) the Company,
(ii) any Subsidiaries of the Company that will remain Subsidiaries of the
Company after giving effect to the TopBuild Spin-Off Transaction or (iii) any
Subsidiaries of the Company that have assets, income or operations that will
remain with the Company and its Subsidiaries after giving effect to the TopBuild
Spin-Off Transaction.
“TopBuild Spin-Off Date” means the effective date of TopBuild Spin-Off
Transaction which shall occur on or prior to September 1, 2015.
“TopBuild Spin-Off Transaction” means the tax-free spin-off of TopBuild to the
Company’s shareholders on the TopBuild Spin-Off Date substantially as described
in the Form 10 or as contemplated by any other material agreement related to the
TopBuild Spin-Off Transaction contemplated by the Form 10.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
Plan, the PBGC or any other Person under Title IV of ERISA.


23
    
    

--------------------------------------------------------------------------------





“VAT” means value added tax within the meaning of the Luxembourg law of
12 February 1979 relating to value added tax (as amended) or similar legislation
in any other jurisdiction and any other tax of a similar nature.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i) without giving effect to any election
under Accounting Standards Codification 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Debt or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Debt in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any


24
    
    

--------------------------------------------------------------------------------





other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of Debt,
or other transaction shall in each case be calculated giving pro forma effect
thereto (and, in the case of any pro forma computation made hereunder to
determine whether such acquisition or disposition, or issuance, incurrence or
assumption of Debt, or other transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Debt, all in
accordance with Article 11 of Regulation S-X of the SEC. Such computations may
give effect to (i) any projected cost savings (net of continuing associated
expenses) expected to be realized as a result of such event to the extent such
cost savings would be permitted to be reflected in financial statements prepared
in compliance with Article 11 of Regulation S-X of the SEC or (ii) any other
cost savings (net of continuing associated expenses) that are reasonably
anticipated by the Company to be achieved in connection with any such event and
are attributable to actions started or occurring within the 12-month period
following the consummation of such event, which the Company, in its reasonable
judgment, determines are achievable; provided that if any cost savings included
in any pro forma calculations pursuant to this clause (ii) shall at any time
cease to be achievable, in the Company’s reasonable judgment, then on and after
such time pro forma calculations to be made hereunder shall no longer reflect
such cost savings. Notwithstanding the foregoing, (x) all adjustments pursuant
to this paragraph will be without duplication of any amounts that are otherwise
included or added back in computing Consolidated EBITDA in accordance with the
definition of such term and (y) the aggregate additions to Consolidated EBITDA
pursuant to clauses (i) or (ii) above for any period being tested shall not
exceed 10% (or such greater percentage as may be approved by the Administrative
Agent in its sole discretion) of the amount which could have been included in
Consolidated EBITDA as a result of the relevant event in the absence of the
adjustments pursuant to clauses (i) or (ii) above. If any Debt bears a floating
rate of interest and is being given pro forma effect, the interest on such Debt
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Debt).
ARTICLE II
The Credits
SECTION 2.01. Commitments.
(a) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrowers in Agreed Currencies from time to time
during the Availability Period in an aggregate principal amount that will not
result in, subject to Sections 2.04 and 2.11(b), (a) the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the
sum of the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment or (c) the Dollar Amount of the total Revolving Credit
Exposures denominated in Foreign Currencies exceeding


25
    
    

--------------------------------------------------------------------------------





the Foreign Currency Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.
(b) Subject to the terms and conditions set forth herein and of any Incremental
Term Loan Amendment effected in accordance with Section 2.20, each Lender that
has a commitment to fund Incremental Term Loans in accordance with the
provisions of Section 2.20 agrees to make its ratable share of such Incremental
Term Loans to the applicable Borrower on the applicable effective date for such
Incremental Term Loans, in the aggregate principal amount of such Lender’s
commitment.
SECTION 2.02. Revolving Loans and Borrowings. (a) Each Revolving Loan (which,
for the avoidance of doubt, shall exclude any Swingline Loan) shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and shall only be made to the Company. Each Lender at its option may
make any Eurocurrency Revolving Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in euro, the
Equivalent Amount of euro) and not less than $10,000,000 (or, if such Borrowing
is denominated in euro, the Equivalent Amount of euro). At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $10,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type and Class may be outstanding
at the same time.
(d) Subject to payment of amounts owing under Section 2.16, a Borrower shall be
entitled to request, or to elect to convert or continue, any Revolving Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or the
Company on behalf of the Foreign Subsidiary Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars to the Company) or
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing


26
    
    

--------------------------------------------------------------------------------





denominated in a Foreign Currency or a Eurocurrency Borrowing to the Foreign
Subsidiary Borrower), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request pursuant to clause (b) in the
preceding sentence shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the applicable
Borrower, or the Company on behalf of the Foreign Subsidiary Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i) the name of the applicable Borrower;
(ii) the aggregate amount of the requested Borrowing;
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b) each Swingline Borrowing (i) as of the date of each request for the
applicable Swingline Borrowing, (ii) in the case of any Swingline Loan in an
Agreed Currency other than Dollars or euro that the Swingline Lender has agreed,
in its sole discretion, to continue in accordance with Section 2.05(c), as of
the date two (2) Business Days prior to the date of such continuation and
(iii) any Business Day elected by the Administrative Agent on or after the date
on which a Swingline Loan denominated in a Foreign Currency converts to Dollars
pursuant to Section 2.05(d) or otherwise,
(c) the LC Exposure (i) as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit and (ii) any Business
Day elected by the Administrative Agent on or


27
    
    

--------------------------------------------------------------------------------





after the date on which a Foreign Currency Letter of Credit converts to Dollars
pursuant to Section 2.06(e) or (k) or otherwise,
(d) any specific outstanding Credit Event as and when otherwise required by this
Agreement, and
(e) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c), (d) and (e) is herein
described as a “ Computation Date ” with respect to each Credit Event for which
a Dollar Amount is determined on or as of such day.
SECTION 2.05. Swingline Loans . (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Agreed Currencies to the Borrowers from time to time during the
Availability Period, in an aggregate principal Dollar Amount at any time
outstanding that will not result in, subject to Sections 2.04 and 2.11(b),
(i) the aggregate principal Dollar Amount of outstanding Swingline Loans
exceeding the Swingline Sublimit, (ii) the Dollar Amount of the total Revolving
Credit Exposures exceeding the Aggregate Commitment or (iii) the Dollar Amount
of the total Revolving Credit Exposure denominated in Foreign Currencies
exceeding the Foreign Currency Sublimit; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans. Subject to Section 2.14, Swingline Loans shall bear interest at
the rates prescribed in Section 2.13(c).
(b) Each Swingline Loan shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, the Equivalent Amount of such currency), or such other
minimum amounts and multiples as the Swingline Lender shall determine. To
request a Swingline Loan, the applicable Borrower, or the Company on behalf of
the Foreign Subsidiary Borrower, shall notify the Administrative Agent of such
request (i) by telephone (confirmed by telecopy) in the case of a Swingline Loan
that is an ABR Loan, and (ii) by telecopy in all other cases, not later than
12:00 noon, Local Time, on the day of a proposed Swingline Loan in the case of a
Swingline Loan to the Company in Dollars, and not later than the time agreed
upon by the applicable Borrower and Swingline Lender with respect to a Swingline
Loan in a Foreign Currency or to the Foreign Subsidiary Borrower. Each such
notice shall be irrevocable and shall specify the name of the applicable
Borrower, the requested date (which shall be a Business Day), the relevant
Agreed Currency, and the requested maturity date and, if applicable, the
Interest Period therefor. Notwithstanding any other provision of this Agreement,
no Borrower shall be entitled to request, or to elect to continue, any Swingline
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company or the Foreign Subsidiary
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., Local Time, on the requested
date of such Swingline Loan.
(c) Subject to Section 2.10, each Borrower hereby unconditionally promises to
pay to the Swingline Lender the then unpaid principal amount of such Swingline
Loan with interest on the earlier of (i) the Maturity Date and (ii) (x) in the
case of any Swingline Loan denominated in Dollars or euro, on the


28
    
    

--------------------------------------------------------------------------------





seventh (7th) day after such Swingline Loan is made (or such shorter period with
respect to principal or interest as the Swingline Lender and the applicable
Borrower shall have agreed), and (y) in the case of any Swingline Loan
denominated in an Agreed Currency other than Dollars or euro on the thirtieth
(30th) day after such Swingline Loan is made (or such shorter period with
respect to principal or interest as the Swingline Lender and the applicable
Borrower shall have agreed); provided , that upon receipt of written notice from
the applicable Borrower no fewer than four (4) Business Days prior to such
Swingline Loan’s due date, the Swingline Lender may in its sole and absolute
discretion agree to continue such Swingline Loan described in clause (y) as a
Swingline Loan for an additional thirty (30) day period (it being understood and
agreed that an Interest Payment Date shall still occur on the then current due
date); provided , however , that no Swingline Loan may be outstanding as a
Swingline Loan for a period greater than 180 consecutive days.
(d) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding, and the Lenders shall acquire such participations
automatically and without notice upon the occurrence of an Event of Default
under clause (h) or (i) of Section 6.01 with respect to the Company or upon an
acceleration of the Loans pursuant to Article VI, in any such case, any such
Swingline Loans outstanding in a Foreign Currency shall, upon the giving of such
notice by the Swingline Lender, immediately and automatically be converted to
and redenominated in Dollars equal to the Dollar Amount of each such Swingline
Loan determined as of the date of such conversion and shall thereafter bear
interest at the rate applicable to ABR Borrowings in the case of a Swingline
Loan to the Company, and at the rate applicable to Eurocurrency Borrowings in
Dollars with an Interest Period of one month in the case of a Swingline Loan to
the Foreign Subsidiary Borrower. Such notice shall specify the aggregate Dollar
Amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay, in Dollars, to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of the Dollar Amount of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis , to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made in Dollars to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from either
Borrower (or other party on behalf of such Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to either Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve either Borrower of any default in the payment
thereof.


29
    
    

--------------------------------------------------------------------------------





SECTION 2.06. Letters of Credit. (a)  General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of any of its Subsidiaries (the Company or any such Subsidiary, in such
capacity, a “ LC Account Party ”), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period; provided , however , that, (i) notwithstanding
the issuance of any Letter of Credit for the account of any Subsidiary of the
Company, any and all reimbursement obligations in respect of any LC
Disbursement, fees, costs, expenses, indemnities or other obligations owing with
respect any such Letter of Credit under this Agreement shall constitute primary
obligations of the Company (and, if the Issuing Bank so requests, such
obligations shall be joint and several obligations the Company and such
Subsidiary, as evidenced by a separate agreement in form and substance
reasonably satisfactory to the Company and the Issuing Bank, signed by such
Subsidiary, providing for such joint and several liability and affirming such
Subsidiary’s assumption of all of the covenants and other obligations set forth
in this Section 2.06) and (ii) notwithstanding anything in clause (i) to the
contrary, the Foreign Subsidiary Borrower or any other Foreign Subsidiary (other
than a Foreign Subsidiary that is a Subsidiary of a U.S. Person and that is
disregarded as separate and apart from such U.S. Person for U.S. federal income
tax purposes) constituting an LC Account Party shall be liable only to repay
reimbursement obligations in respect of any LC Disbursement, fees, costs,
expenses, indemnities or other obligations owing with respect to Letters of
Credit issued for the account of the Foreign Subsidiary Borrower or such other
Foreign Subsidiary (other than a Foreign Subsidiary that is a Subsidiary of a
U.S. Person and that is disregarded as separate and apart from such U.S. Person
for U.S. federal income tax purpose). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, the Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. For all
purposes of the Loan Documents, the letters of credit identified on Schedule
2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters of
Credit” issued on the Effective Date by the respective Issuing Banks identified
on such Schedule.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank), for itself or on behalf of any LC
Account Party, to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the LC Account Party or LC Account Parties, the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, subject
to Sections 2.04 and 2.11(b), (i) the Dollar Amount of the LC Exposure shall not
exceed the LC Sublimit, (ii) the sum of the Dollar Amount of the total Revolving
Credit Exposures shall not exceed the Aggregate Commitment and (iii) the sum of
the Dollar Amount of the total Revolving Credit Exposures denominated in Foreign
Currencies shall not exceed the Foreign Currency Sublimit.


30
    
    

--------------------------------------------------------------------------------





(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that, subject to
satisfaction of conditions applicable to renewals of Letters of Credit herein,
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph).
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company or any applicable LC Account Party on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company or any applicable LC Account Party for any reason. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent, subject to this Section 2.06(e) and
Section 2.06(k), in the Agreed Currency which was paid by the Issuing Bank
pursuant to such LC Disbursement in an amount equal to such LC Disbursement) not
later than 12:00 noon Local Time (or 3:00 p.m. Local Time in the event that the
Company is reimbursing such LC Disbursement with proceeds of a Swingline Loan),
on the date that such LC Disbursement is made, if the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than the Equivalent Amount of
$1,000,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing (in the case of any LC Disbursement
made in Dollars) or a Swingline Loan (in the case of an LC Disbursement made in
any Agreed Currency that is also an Agreed Currency for Swingline Loans) in the
amount of such LC Disbursement and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Company fails to
make such payment when due, then (i) if such payment relates to a Foreign
Currency Letter of Credit, automatically and with no further action required,
the obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Amount calculated as of the
date when such payment was due, of such LC Disbursement and (ii) in any such
case, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in Dollars, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders),


31
    
    

--------------------------------------------------------------------------------





and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement. If the Company’s reimbursement of, or obligation
to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates, on the date such LC
Disbursement is made, of such LC Disbursement.
(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as determined by a court of
competent jurisdiction by final and nonappealable judgment), the Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


32
    
    

--------------------------------------------------------------------------------





(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans plus the Applicable Rate (or, in the case
such LC Disbursement is and continues to be denominated in a Foreign Currency,
at the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Revolving Loans);
provided that, if the Company fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “ LC Collateral Account ”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VI. For the purposes of this paragraph, the Foreign
Currency LC Exposure shall be calculated using the applicable


33
    
    

--------------------------------------------------------------------------------





Exchange Rate on the date notice demanding cash collateralization is delivered
to the Company. The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount and
all interest thereon (to the extent not applied as aforesaid) shall be returned
to the Company (A) if provided within three (3) Business Days after all Events
of Default have been cured or waived, and (B) if provided pursuant to
Section 2.11(b), within three (3) Business Days after cover for LC Disbursements
pursuant to Section 2.11(b) is no longer necessary to eliminate the excess
referred to therein.
(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VI or upon an Event of Default of the type
described in clause (h) or (i) of Section 6.01 with respect to the Company, all
amounts (i) that the Company is at the time or thereafter becomes required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Foreign Currency Letter of Credit (other than
amounts in respect of which the Company has deposited cash collateral pursuant
to paragraph (j) above, if such cash collateral was deposited in the applicable
Foreign Currency to the extent so deposited or applied), (ii) that the Lenders
are at the time or thereafter become required to pay to the Administrative Agent
and the Administrative Agent is at the time or thereafter becomes required to
distribute to the Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Foreign Currency Letter
of Credit and (iii) of each Lender’s participation in any Foreign Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Amount, calculated using the Administrative Agent’s Exchange Rates on such date
(or in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.
(l) New Money Events; Country Risk Events; Change in Law. If the Issuing Bank is
requested to issue Letters of Credit in a Foreign Currency or for the account of
any Foreign Subsidiary and the Issuing Bank deems, in its reasonable judgment,
that complying with such request may at any time subject it to a New Money
Credit Event or a Country Risk Event, the Company and the LC Account Party
shall, at the request of the Issuing Bank, guaranty and indemnify the Issuing
Bank against any and all costs, liabilities and losses resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the Issuing Bank. Notwithstanding any other provision
of this Agreement, if, after the Closing Date, any Change in Law shall make it
unlawful for an Issuing Bank to issue Letters of Credit denominated in a Foreign
Currency, then by prompt written notice thereof to the Company and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), such Issuing Bank may declare that Letters of
Credit will not thereafter be issued by it in the affected Foreign Currency or
Foreign Currencies, whereupon the affected Foreign Currency or Foreign


34
    
    

--------------------------------------------------------------------------------





Currencies shall be deemed (for the duration of such declaration) not to
constitute a Foreign Currency for purposes of the issuance of Letters of Credit
by such Issuing Bank.
(m) Reporting Requirements for Issuing Bank. In addition to the notices
otherwise required under this Section 2.06, the Issuing Bank (or if the Issuing
Bank is an Affiliate of a Lender, then the applicable Lender) shall, no later
than the tenth Business Day following the last day of each month, provide to the
Administrative Agent, schedules, in form and substance reasonably satisfactory
to the Administrative Agent, showing the date of issue, LC Account Party or LC
Account Parties, amount, currency, expiration date and the reference number of
each Letter of Credit issued by it outstanding at any time during such month and
the aggregate amount payable by the Company and, if applicable, any other LC
Account Party, during such month; provided , however , that the failure to
provide such schedules or information shall not result in any liability on the
part of the Issuing Bank. In addition, upon the request of the Administrative
Agent, the Issuing Bank (or applicable Lender if the Issuing Bank is an
Affiliate of a Lender) shall furnish to the Administrative Agent copies of any
Letter of Credit and any request with respect to a Letter of Credit to which the
Issuing Bank is party and such other documentation as may reasonably be
requested by the Administrative Agent. Upon the reasonable request of any
Lender, the Administrative Agent will provide to such Lender information
concerning such Letters of Credit.
SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, Chicago time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and (ii) in the case of each Loan denominated in a Foreign Currency or to the
Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and
Borrower and at such Eurocurrency Payment Office for such currency and Borrower;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the Company maintained with the Administrative Agent in New York City or Chicago
and designated by the Company in the applicable Borrowing Request, in the case
of Loans denominated in Dollars to the Company and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency or to the Foreign Subsidiary Borrower; provided that ABR Revolving
Loans or Swingline Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (in the case of amounts denominated in
Dollars) and greater of the Overnight Foreign Currency Rate and the rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation to be the cost to it of funding such amount (in the
case of amounts denominated in a Foreign Currency) or (ii) in the


35
    
    

--------------------------------------------------------------------------------





case of such Borrower, the interest rate applicable to ABR Loans (in the case of
a Borrowing denominated in Dollars) or the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing denominated in a Foreign Currency). If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
SECTION 2.08. Interest Elections for Revolving Borrowings. (a) Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which shall be administered in accordance
with Section 2.05.
(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request in a form
approved by the Administrative Agent and signed by such Borrower, or the Company
on its behalf) in the case of a Borrowing denominated in a Foreign Currency by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the relevant Borrower, or the Company on its behalf. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type that is not available.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) The name of the applicable Borrower;
(ii) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(iii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iv) whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(v) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.


36
    
    

--------------------------------------------------------------------------------





If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars borrowed by the Company, such Borrowing shall
be converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated
in a Foreign Currency (or in Dollars by the Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3 rd ) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Revolving Borrowing borrowed by the
Company shall be converted to an ABR Borrowing (and any such Eurocurrency
Revolving Borrowing in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Revolving Borrowing by the
Foreign Subsidiary Borrower shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.
SECTION 2.09. Termination and Reduction of Commitments; Termination of Facility.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.
(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or debt financing,
in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.


37
    
    

--------------------------------------------------------------------------------





(d) Any such termination of the Commitments specifying termination of this
Agreement shall be (i) accompanied by (A) the payment in full of all outstanding
Loans, together with accrued interest thereon, and the cancellation and return
of all outstanding Letters of Credit (or the cash collateralization of 105% of
the Dollar Amount thereof), (B) the payment in full in cash of all reimbursable
expenses and other Obligations (other than contingent indemnity obligations),
and (C) with respect to any Eurocurrency Loans prepaid, payment of the amounts
due under Section 2.16, if any and (ii) effected pursuant to a payoff letter in
form and substance reasonably satisfactory to the Company and the Administrative
Agent.
SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower as and when, and in the currency, required by Sections 2.05(c) and
(d). The applicable Borrower shall repay any Incremental Term Loan made to such
Borrower on the dates and in such increments as shall be determined with respect
to such Incremental Term Loans in accordance with Section 2.20.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
SECTION 2.11. Prepayment of Loans.
(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City


38
    
    

--------------------------------------------------------------------------------





time, one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and 2.05(c) and
(ii) break funding payments pursuant to Section 2.16.
(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (x) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (y) the
sum of the aggregate principal amount of all the Revolving Credit Exposures
denominated in Foreign Currencies (as so calculated) exceeds the Foreign
Currency Sublimit, or (ii) solely as a result of fluctuations in currency
exchange rates, (w) the sum of the aggregate principal Dollar Amount of all of
the outstanding Revolving Credit Exposures (as so calculated) exceeds 105% of
the Aggregate Commitment, (x) the sum of the aggregate principal Dollar Amount
of all of the outstanding Revolving Credit Exposures denominated in Foreign
Currencies (as so calculated) exceeds 105% of the Foreign Currency Sublimit,
(y) the aggregate principal Dollar Amount of all Swingline Loans (as so
calculated) exceeds 105% of the Swingline Sublimit, or (z) the aggregate Dollar
Amount of all LC Exposures (as so calculated) exceeds 105% of the LC Sublimit,
the Borrowers shall in each case immediately repay Borrowings and, in the case
of the circumstances under clause (z) or otherwise if no Borrowings are then
outstanding, cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (1) the aggregate Dollar Amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment,
(2) the aggregate principal Dollar Amount of all Revolving Credit Exposures
denominated in Foreign Currencies to be less than or equal to the Foreign
Currency Sublimit, (3) the aggregate principal Dollar Amount of all Swingline
Loans to be less than or equal to the Swing Line Sublimit and (4) the aggregate
Dollar Amount of all LC Exposures to be less than or equal to the LC Sublimit,
as applicable.
SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on fifteen (15) days after the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


39
    
    

--------------------------------------------------------------------------------





(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions (in such Agreed Currencies as the Issuing
Bank shall require) with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
fifteenth (15 th ) Business Day following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c) The Company agrees to pay to the Administrative Agent and the Arrangers, for
their own account, fees payable in the amounts and at the times separately
agreed upon between the Company and the Administrative Agent or any Arranger.
(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan that is an ABR Borrowing) shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c) Except as otherwise provided in Section 2.05 following the conversion of a
Swingline Loan to Dollars, each Swingline Loan shall bear interest (a) for
Dollar denominated Swingline Loans, at such rate as shall be quoted by the
Swingline Lender to the relevant Borrower, but which interest rate shall not
exceed the Alternate Base Rate plus the Applicable Rate, and (b) for Swingline
Loans denominated in a Foreign Currency, at the applicable local rate of
interest as determined by the Swingline Lender and quoted by the Swingline
Lender to the relevant Borrower, as adjusted for associated cost rates or other
applicable reserve rates (including the Statutory Reserve Rate), as applicable,
and, in each case, as agreed between the relevant Borrower and the Swingline
Lender at the time such Swingline Loan is made.


40
    
    

--------------------------------------------------------------------------------





(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal and interest of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
(e) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments and accrued interest on each Swingline Loan shall be payable in
arrears on each Interest Payment Date as and when determined in accordance with
Section 2.05(c); provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14. Alternate Rate of Interest.
(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its reasonable discretion after consultation with the Company and consented
to in writing by the Required Lenders (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.
(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or any Swingline Loan:
(i) the Administrative Agent or the Swingline Lender determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate, the LIBO


41
    
    

--------------------------------------------------------------------------------





Rate or the rate applicable to such Swingline Loan, as applicable, for a Loan in
the applicable currency or for the applicable Interest Period; or
(ii) the Administrative Agent is advised by the Required Lenders or the
Swingline Lender that the Adjusted LIBO Rate, the LIBO Rate or the rate
applicable to such Swingline Loan, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period or the
applicable currency;
(c) then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (a) in the case of a Eurocurrency Borrowing, (i) any Interest Election
Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing
and (iii) if any Borrowing Request requests a Eurocurrency Borrowing in a
Foreign Currency, then the LIBO Rate for such Eurocurrency Borrowing shall be
the Alternative Rate; and (b) in the case of any such Swingline Borrowing,
(i) any request for the continuation of any such Swingline Loan for an
additional thirty (30) days in accordance with Section 2.05(c) shall be
ineffective and any such Swingline Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto, and (ii) any request for
any such Swingline Loan shall be ineffective; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of


42
    
    

--------------------------------------------------------------------------------





any sum received or receivable by such Lender, the Issuing Bank or such other
Recipient hereunder, whether of principal, interest or otherwise (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency),
then the applicable Borrower will pay to such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender, the Issuing Bank or such other Recipient (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable
Lender, the Issuing Bank or such other Recipient under agreements having
provisions similar to this Section 2.15 after consideration of such factors as
such Lender, the Issuing Bank or such other Recipient then reasonably determines
to be relevant).
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by such Lender, the Issuing Bank or
such other Recipient (which determination shall be made in good faith (and not
on an arbitrary or capricious basis) and consistent with similarly situated
customers of the applicable Lender, the Issuing Bank or such other Recipient
under agreements having provisions similar to this Section 2.15 after
consideration of such factors as such Lender, the Issuing Bank or such other
Recipient then reasonably determines to be relevant).
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause any other Person obligated
thereon to pay, such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any (i) Eurocurrency Loan or (ii) Swingline Loan that has an
Interest Period, other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or as a result of any
prepayment


43
    
    

--------------------------------------------------------------------------------





pursuant to Section 2.11), (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any (i) Eurocurrency Loan or
(ii) Swingline Loan that has an Interest Period, on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any (i) Eurocurrency Loan or (ii) Swingline Loan that has an
Interest Period, other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or other rate applicable to any such Swingline Loan that would have
been applicable to such Loan (but excluding any margin), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the Eurocurrency or other applicable market. For the
avoidance of doubt, each of the foregoing references to Swingline Loans in this
Section 2.16 shall exclude any Swingline Loan that is an ABR Loan. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
SECTION 2.17. Taxes. (a)  Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, Other Taxes.
(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Borrowers. The applicable Borrower shall indemnify
each Recipient, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient,


44
    
    

--------------------------------------------------------------------------------





in each case, on account of any obligation of such Borrower under any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Status of Credit Parties. (i) Any Credit Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Credit Party, if reasonably requested by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Credit Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Credit Party’s reasonable judgment such completion, execution or submission
would subject such Credit Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Credit
Party.
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
 
 
(A)
any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 


45
    
    

--------------------------------------------------------------------------------





 
(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
whichever of the following is applicable;

 
 
(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 
 
(2)
executed originals of IRS Form W-8ECI;

 
 
(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “ U.S. Tax Compliance Certificate ”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 
 
(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3 , IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

 


46
    
    

--------------------------------------------------------------------------------





 
(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 
 
(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Credit Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h) VAT.


47
    
    

--------------------------------------------------------------------------------





(i) All amounts set out or expressed in a Loan Document to be payable by any
Party to a Credit Party which (in whole or in part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies, and accordingly, subject to
paragraph (b) below, if VAT is or becomes chargeable on any supply made by any
Credit Party to any Party under a Loan Document, that Party shall pay to the
Credit Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Credit Party shall promptly provide an appropriate VAT invoice to such
Party).
(ii) If VAT is or becomes chargeable on any supply made by any Credit Party (the
“Supplier”) to any other Credit Party (the “Recipient”) under a Loan Document,
and any Party other than the Recipient (the “Subject Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration), such Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines is in respect
of such VAT.
 
(iii) Where a Loan Document requires any Party to reimburse or indemnify a
Credit Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Credit Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
(i) FATCA Treatment. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment No. 1 Effective Date, the Company and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
(j) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(k) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency or by the Foreign Subsidiary Borrower, 12:00 noon, Local Time, in the
city of the Administrative Agent’s


48
    
    

--------------------------------------------------------------------------------





Eurocurrency Payment Office for such currency, in each case on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted in accordance with the terms
hereof in the as-converted currency) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency or to the Foreign Subsidiary
Borrower, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 8.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists, or any Borrower is
not able to make payment to the Administrative Agent for the account of the
Lenders in such Original Currency, or the terms of this Agreement require the
conversion of such Credit Event into a Dollars, then all payments to be made by
such Borrower hereunder in such currency shall, to the fullest extent permitted
by law, instead be made when due in Dollars in an amount equal to the Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations or conversion, and each Borrower
agrees to indemnify and hold harmless the Swingline Lender, the Issuing Bank,
the Administrative Agent and the Lenders from and against any loss resulting
from any Credit Event made to or for the benefit of such Borrower denominated in
a Foreign Currency that is not repaid to the Swingline Lender, the Issuing Bank,
the Administrative Agent or the Lenders, as the case may be, in the Original
Currency.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 8.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of


49
    
    

--------------------------------------------------------------------------------





the relevant Borrower maintained with the Administrative Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.
(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate (in the case of an amount
denominated in Dollars) and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), 2.06(d) or (e), 2.07(b), 2.18(e) or 8.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.


50
    
    

--------------------------------------------------------------------------------





SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
Indemnified Taxes or any additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Company hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b) If (i) any Lender requests compensation under Section 2.15 or (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Principal Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $50,000,000
and multiples of $1,000,000, so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $375,000,000. The Company may arrange for any such increase or tranche to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
to increase their existing Commitments, or to participate in such Incremental
Term Loans, or extend Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Company, the
Administrative Agent and, in the case of an increase to the Commitments, the
Principal Issuing Bank and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.20. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company,


51
    
    

--------------------------------------------------------------------------------





the Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a Pro Forma Basis
reasonably acceptable to the Administrative Agent) with the covenants contained
in Section 5.07 and (C) the Company shall have reaffirmed its guaranty of the
obligations of the Foreign Subsidiary Borrower (such reaffirmation to be in
writing and in form and substance reasonably satisfactory to the Administrative
Agent) and (ii) the Administrative Agent shall have received documents
(including opinions) consistent with those delivered on the Effective Date as to
the corporate power and authority of the Borrowers to borrow hereunder after
giving effect to such increase. On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for material additional or different (y) financial or other covenants applicable
only during periods after the Maturity Date or (y) prepayment requirements and
(ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed only by the
Borrowers, each Lender participating in such tranche, and the Administrative
Agent. The Incremental Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.
SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (a) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Swingline Lender (if such Credit Event is a Swingline Loan), the
Issuing Bank (if such Credit Event is a Letter of Credit) or the Required
Lenders make it


52
    
    

--------------------------------------------------------------------------------





impracticable for the Borrowings or Letters of Credit comprising such Credit
Event to be denominated in the Agreed Currency specified by the applicable
Borrower or (b) an Equivalent Amount of such currency is not readily calculable,
then the Administrative Agent shall forthwith give notice thereof to such
Borrower, the Lenders and, if such Credit Event is a Letter of Credit, the
Issuing Bank, and such Credit Events shall not be denominated in such Agreed
Currency but shall, except as otherwise set forth in Section 2.07, be made on
the date of such Credit Event in Dollars, (i) if such Credit Event is a
Borrowing, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Credit Event Request or
Interest Election Request, as the case may be, as ABR Loans (if the applicable
Borrower is the Company), unless such Borrower notifies the Administrative Agent
at least one Business Day before such date that (A) it elects not to borrow on
such date or (B) it elects to borrow on such date in a different Agreed
Currency, as the case may be, in which the denomination of such Loans would in
the reasonable opinion of the Swingline Lender (if such Credit Event is a
Swingline Loan) and the Administrative Agent, or the Administrative Agent and
the Required Lenders (if such Credit Event is a Revolving Loan) be practicable
and in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Credit Event Request or Interest
Election Request, as the case may be or (ii) if such Credit Event is a Letter of
Credit, in a face amount equal to the Dollar Amount of the face amount specified
in the related request or application for such Letter of Credit, unless such
Borrower notifies the Administrative Agent at least one Business Day before such
date that (A) it elects not to request the issuance of such Letter of Credit on
such date or (B) it elects to have such Letter of Credit issued on such date in
a different Agreed Currency, as the case may be, in which the denomination of
such Letter of Credit would in the reasonable opinion of the Issuing Bank and
the Administrative Agent be practicable and in face amount equal to the Dollar
Amount of the face amount specified in the related request or application for
such Letter of Credit, as the case may be.
SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “ specified currency ”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender, the Issuing Bank or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency and to the fullest extent permitted by law, be discharged
only to the extent that on the Business Day following receipt by such Lender,
Issuing Bank or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or the Administrative
Agent (as the case may be) may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender, Issuing Bank or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender, Issuing Bank or the Administrative Agent, as
the case may be, against such loss, and if the amount of the specified currency
so purchased exceeds (a) the sum originally due to any Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to a Lender under Section 2.18, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.
SECTION 2.23. Liability of Foreign Subsidiary Borrower. The parties intend that
this Agreement shall in all circumstances be interpreted to provide that the
Foreign Subsidiary Borrower is liable only for Loans made to the Foreign
Subsidiary Borrower, interest on such Loans, the Foreign Subsidiary Borrower’s


53
    
    

--------------------------------------------------------------------------------





reimbursement obligations with respect to any Letter of Credit issued for its
account and its ratable share of any of the other Obligations, including,
without limitation, general fees, reimbursements and charges hereunder and under
any other Loan Document that are attributable to it. The liability of the
Foreign Subsidiary Borrower for the payment of any of the Obligations or the
performance of its covenants, representations and warranties set forth in this
Agreement and the other Loan Documents shall be several from but not joint with
the Obligations of the Company or any Domestic Subsidiary (including, for this
purpose, any Foreign Subsidiary that is a disregarded entity of a U.S. Person
for U.S. federal income tax purposes). Nothing in this Section 2.23 is intended
to limit, nor shall it be deemed to limit, any of the liability of the Company
for any or all of the Obligations, whether in its primary capacity as a
Borrower, pursuant to its joint and several liability for the obligations of LC
Account Parties under Section 2.06, pursuant to its guaranty obligations set
forth in Article IX, at law or otherwise.
SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, consent, waiver or other modification requiring the consent of “such
Lender” or each Lender directly affected thereby pursuant to clauses (i),
(ii) or (iii) in the first proviso in Section 8.02(b).
(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within three (3) Business Days following notice by the
Administrative Agent (x) first, the applicable Borrower shall prepay such
Swingline Exposure and (y) second, the Company shall cash collateralize for the
benefit of the Issuing Bank only the Company’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;


54
    
    

--------------------------------------------------------------------------------





(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 2.24(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III
Representations and Warranties
The Company (and to the extent applicable thereto, the Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:


55
    
    

--------------------------------------------------------------------------------





SECTION 3.01. Corporate Existence and Power. The Company, its Domestic
Subsidiaries and the Foreign Subsidiary Borrower are duly organized, validly
existing and in good standing under the laws of their respective jurisdiction of
formation, and have all requisite powers and all material governmental licenses,
authorizations, consents and approvals required to carry on their businesses,
considered as a whole, substantially as now conducted. The “centre of main
interests” (as that term is used in the Council Regulation (EC) n°1346/2000 of
May 29, 2000 on insolvency proceedings) of the Foreign Subsidiary Borrower is in
Luxembourg, and the Foreign Subsidiary Borrower has no “establishment” (as that
term is used in the Council Regulation (EC) n°1346/2000 of May 29, 2000 on
insolvency proceedings) outside Luxembourg.
SECTION 3.02. Corporate and Governmental Authorization; No Contravention;
Filing; No Immunity.
(a) The execution, delivery and performance by the Company and the Foreign
Subsidiary Borrower of each Loan Document to which it is a party, are within the
Company’s and the Foreign Subsidiary Borrower’s respective corporate or other
like powers, have been duly authorized by all necessary corporate or other like
action, require no action by or in respect of, or filing with, any Governmental
Authority (except filings under the Securities Exchange Act of 1934) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws or other
constitutive documents of the Company or the Foreign Subsidiary Borrower or of
(i) any material agreement, indenture or instrument binding upon the Company or
the Foreign Subsidiary Borrower (which, for the avoidance of doubt, shall be
deemed to include any agreement, indenture or instrument evidencing Material
Obligations), or (ii) any material judgment, injunction, order, decree or other
instrument binding upon the Company or the Foreign Subsidiary Borrower, or
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.
(b) To ensure the enforceability or admissibility in evidence of any Loan
Document, it is not necessary that such Loan Document be filed or recorded with
any court or other authority in Luxembourg or that any stamp or similar tax be
paid to or in respect of such Loan Document, except that the registration of a
Loan Document may be ordered and a registration fee might become payable if and
when such Loan Document is adduced as evidence in a Luxembourg Court or another
Luxembourg public authority (“autorité constituée”) or the registration of the
Loan Documents (and/or any documents in connection therewith) with the
Administration de l’Enregistrement et des Domaines in Luxembourg may be required
in the case of legal proceedings before Luxembourg court (if competent). The
qualification by any Lender or the Administrative Agent for admission to do
business under the laws of Luxembourg does not constitute a condition to, and
the failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with any Loan Document or the
enforcement of any such right, privilege, or remedy against the Foreign
Subsidiary Borrower. The performance by any Lender or the Administrative Agent
of any action required or permitted under any Loan Document will not (i) violate
any law or regulation of Luxembourg or any political subdivision thereof,
(ii) result in any tax or other monetary liability to such party pursuant to the
laws of Luxembourg or political subdivision or taxing authority thereof (other
than taxes on the overall net income of such Lender or its applicable lending
office or franchise or similar taxes imposed by Luxembourg to the extent such
Lender or its applicable lending office shall be situated in Luxembourg), or
(iii) violate any rule or regulation of any federation or organization or
similar entity of which Luxembourg is a member, except such violations or
liabilities, or increases thereof which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
(c) Neither the Foreign Subsidiary Borrower nor any of its assets is entitled to
immunity from suit, execution, attachment or other legal process. The Foreign
Subsidiary Borrower’s execution and


56
    
    

--------------------------------------------------------------------------------





delivery of the Loan Documents to which it is a party constitute, and the
exercise of its rights and performance of and compliance with its obligations
under such Loan Document will constitute, private and commercial acts done and
performed for private and commercial purposes.
SECTION 3.03. Binding Effect. The Loan Documents to which each Borrower is a
party have been duly executed and delivered by such party and constitute legal,
valid and binding obligations of such party, enforceable against such party in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
by general principles of equity.
SECTION 3.04. Financial Information.
(a) The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2012 and the related consolidated statements of
income and cash flows for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in the Company’s 2012 Form 10-K, as
supplemented by certain information reported in a Form 8-K filed on February 11,
2013, a copy of each of which has been delivered to each of the Lenders, fairly
present, in conformity with GAAP, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and the consolidated
results of their operations and their cash flows for such Fiscal Year.
(b) No Material Adverse Change has occurred or is continuing.
SECTION 3.05. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
Governmental Authority which, in the reasonable opinion of the Company, has
resulted in or is likely to result in a Material Adverse Change or which in any
manner draws into question the validity of any Loan Document.
SECTION 3.06. Compliance with ERISA. Each member of the ERISA Group (i) has
satisfied the minimum funding standards of Section 302(a) of ERISA and
Section 412(a) of the Code with respect to each Plan and (ii) is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan. Each Benefit Arrangement and each Plan which
is intended to be qualified under Section 401(a) of the Code as currently in
effect has been determined to be so qualified, and no event has taken place
which could reasonably be expected to cause the loss of such qualified status.
No member of the ERISA Group has (x) sought a waiver of the minimum funding
standard under Section 412(c) of the Code in respect of any Plan, (y) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code, in each case
securing an amount greater than $10,000,000 or (z) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole.
SECTION 3.07. Environmental Matters. In the ordinary course of its business, the
Company conducts appropriate reviews of the effect of Environmental Laws on the
business, operations and properties of the Company and its Subsidiaries, in the
course of which it identifies and evaluates pertinent liabilities and costs
(including, without limitation, capital or operating expenditures required for
clean-up or closure of properties presently or previously owned or for the
lawful operation of its current facilities, required constraints or changes in
operating activities, and evaluation of liabilities to third parties, including


57
    
    

--------------------------------------------------------------------------------





employees, together with pertinent costs and expenses). On the basis of this
review, the Company has reasonably concluded that Environmental Laws are not
likely to have a Material Adverse Effect.
SECTION 3.08. Taxes. United States Federal income tax returns of the Company and
its Subsidiaries have been examined and closed through the Fiscal Year ended
December 31, 2013. The Company and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes shown as due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
except such taxes, if any, as are being contested in good faith and as to which,
in the opinion of the Company, adequate reserves have been provided in
accordance with GAAP.
SECTION 3.09. Not an Investment Company. The Company is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
SECTION 3.10. Compliance with Laws. The Company complies, and has caused each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, Luxembourg Domiciliary Law, Environmental Laws
and ERISA and the rules and regulations thereunder), except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings, (ii) no officer of the Company is aware that the Company or the
relevant Subsidiary has failed to comply therewith or (iii) the Company has
reasonably concluded that failure to comply is not likely to have a Material
Adverse Effect.
 
SECTION 3.11. Foreign Employee Benefit Matters. (a) Each Foreign Employee
Benefit Plan is in compliance with all laws, regulations and rules applicable
thereto and the respective requirements of the governing documents for such
Plan; (b) there are no deficiencies in contributions, payments or other funding
required of the Company and its Subsidiaries by applicable law or the governing
plan documents with respect to any governmental or statutory Foreign Pension
Plan, and the present value of the aggregate accumulated benefit obligations
under all other Foreign Pension Plans does not exceed the current fair market
value of the assets held in the trusts for such Plans; (c) with respect to any
Foreign Employee Benefit Plan maintained or contributed to by any member of the
ERISA Group (other than a Foreign Pension Plan), reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such Plan is
maintained; and (d) there are no actions, suits or claims pending or, to the
knowledge of the Company and its Subsidiaries, threatened against the Company or
any Subsidiary of it or any member of the ERISA Group with respect to any
Foreign Employee Benefit Plan, except in each case where such failure to comply,
deficiencies, excess obligations, absence of reserves, or actions, suits or
claims would not individually or in the aggregate have a Material Adverse
Effect.
SECTION 3.12. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


58
    
    

--------------------------------------------------------------------------------





SECTION 3.13. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date when furnished; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions reasonably believed by the Company to be
reasonable at the time (it being recognized that actual results during the
period or periods covered by any such projections may differ from the projected
results and the differences may be material).
SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
SECTION 3.15. No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.16. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and, to the knowledge of the
Company its directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or to the knowledge of the Company or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.
ARTICLE IV
Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Gregory D. Wittrock, General Counsel of the Company, and (ii) Davis
Polk & Wardwell LLP, outside counsel for the Borrowers, both of which shall be
substantially in the forms attached as Exhibit B-1 , and covering such other
matters relating to the Borrowers, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinion.


59
    
    

--------------------------------------------------------------------------------





(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Linklaters LLP, Luxembourg counsel for the Foreign Subsidiary Borrower,
substantially in the form of Exhibit B-2 , and covering such other matters
relating to the Foreign Subsidiary Borrower, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Foreign
Subsidiary Borrower hereby requests such counsel to deliver such opinion.
(d) The Lenders shall have received (i) audited consolidated financial
statements of the Company for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of the Company for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are publicly available and (iii) financial statement projections
through and including the Company’s 2017 fiscal year, together with such
information relating to such projections as the Administrative Agent and the
Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).
(e) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.
(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(g) The Administrative Agent shall have received evidence satisfactory to it
that the commitments under the Existing Credit Agreement shall have been
terminated and cancelled and all indebtedness and other outstanding payment
obligations thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Revolving Loans and except in the case of the
Existing Letters of Credit deemed to be reissued under Section 2.06 of this
Agreement; provided , however , that all fees owing in respect of such Existing
Letters of Credit under the Existing Credit Agreement shall be repaid in full).
(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except for any representation and


60
    
    

--------------------------------------------------------------------------------





warranty made as of a specific date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date.
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full in
cash and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
SECTION 5.01. Information. The Company will furnish to the Administrative Agent
for distribution to each of the Lenders (including, if so desired, by means of
electronic communications in accordance with Section 8.01):
(a) as soon as available and in any event within the earlier of (i) ninety-five
(95) days after the end of each Fiscal Year and (ii) the date on which the
following items are required to be delivered to the SEC, a consolidated balance
sheet of the Company and its Consolidated Subsidiaries as of the end of such
Fiscal Year and the related consolidated statements of income and cash flows for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, whose report shall be without material qualification;
(b) as soon as available and in any event within the earlier of (i) fifty
(50) days after the end of each of the first three quarters of each Fiscal Year
and (ii) the date on which the following items are required to be delivered to
the SEC, a condensed consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter, the related condensed
consolidated statement of income for such quarter and the related condensed
consolidated statements of income and cash flows for the portion of such Fiscal
Year ended at the end of such quarter, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail and certified, to the best of his or her
knowledge (subject to normal year-end adjustments), as to fairness of
presentation, and consistency with GAAP (except for changes concurred in by the
Company’s independent public accountants) by a Financial Officer of the Company;
(c) simultaneously with the delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Financial
Officer of the Company (i) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Sections 5.07 to 5.09, inclusive, and 5.11 on the date of such
financial statements, (ii) stating, to the best of his or her knowledge, whether
any Default exists on the date of such certificate and (iii) if any Default


61
    
    

--------------------------------------------------------------------------------





then exists, setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto;
(d) within ten (10) days after any officer of the Company becomes aware of the
existence of any Default, unless such Default shall have been cured before the
end of such ten (10) day period, a certificate of a Financial Officer of the
Company setting forth the details of such Default and the action which the
Company is taking or proposes to take with respect thereto;
(e) promptly upon the filing thereof, copies of all reports on Forms 10-K, 10-Q
and 8-K and similar regular and periodic reports which the Company shall have
filed with the SEC;
(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice, (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412(c) of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of a Financial Officer of the Company setting
forth details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group is required or proposes to take; provided
that no such certificate shall be required unless the aggregate unpaid actual or
potential liability of members of the ERISA Group involved in all events
referred to in clauses (i) through (vii) above of which officers of the Company
have obtained knowledge and have not previously reported under this subsection
(f) exceeds $25,000,000;
(g) promptly and in any event not more than ten (10) days after any officer of
the Company becomes aware of the occurrence of any event which would cause the
representations and warranties set forth in Section 3.11 to be in breach as of
such date, a certificate of a Financial Officer of the Company setting forth
details as to such occurrence and action, if any, which the Company or
applicable Subsidiary of the Company is required or proposes to take;
(h) immediately after any officer of the Company obtains knowledge of a change
in the rating of the Company’s Index Debt by Moody’s or S&P, a certificate of a
Financial Officer of the Company setting forth the details thereof; and
(i) from time to time such additional information regarding the financial
position or business of the Company as the Administrative Agent, at the request
of any Lender, or the Issuing Bank may reasonably request.
SECTION 5.02. Existence; Conduct of Business. Each Borrower will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (provided that the foregoing shall not prohibit any
merger or consolidation permitted under Section 5.10). Each Borrower will


62
    
    

--------------------------------------------------------------------------------





do or cause to be done all things necessary to preserve, renew and keep in full
force and effect the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the Company has reasonably concluded that the failure to comply is
not likely to have a Material Adverse Effect.
SECTION 5.03. Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, Luxembourg Domiciliary Law, Environmental Laws
and ERISA and the rules and regulations thereunder) except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings, (ii) no officer of the Company is aware that the Company or any
Subsidiary has failed to comply therewith or (iii) the Company has reasonably
concluded that failure to comply is not likely to have a Material Adverse
Effect. The Company will maintain in effect policies and procedures reasonably
designed to promote compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
SECTION 5.04. Use of Proceeds. The Borrowers shall use the proceeds of the Loans
to provide funds for general corporate purposes, including, but not limited to,
acquisitions, refinancing of the Existing Credit Agreement and working capital
purposes. None of the proceeds of the Loans made under this Agreement will be
used in violation of any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board). Margin stock (as defined under
Regulation U) does not and will not constitute more than 25% of the value of the
consolidated assets of the Company and its Consolidated Subsidiaries. No
Borrower will request any Borrowing or Letter of Credit, and no Borrower shall
use directly, or knowingly indirectly, the proceeds of any Borrowing or Letter
of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
SECTION 5.05. Maintenance of Properties; Insurance. (a) The Company will, and
will cause each of its Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the Company has reasonably concluded that
failure to comply is not likely to have a Material Adverse Effect.
(b) The Company and its Consolidated Subsidiaries considered as a whole will
maintain with financially sound and reputable insurance companies insurance in
such amounts and covering such risks as is consistent with sound business
practice, and the Company will furnish to the Administrative Agent upon request
full information as to the insurance carried; provided , that the Company and
its Subsidiaries may self-insure to the extent the Company reasonably determines
that such self insurance is consistent with prudent business practice.
SECTION 5.06. Books and Records; Inspection. The Company will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries, in all material respects, are made of all
material dealings and transactions in relation to its business and activities.
The Company will, and will cause each Subsidiary to, permit the Administrative
Agent, on behalf of itself or any requesting Lender, by its representatives and
agents, to inspect any of the property, books and financial


63
    
    

--------------------------------------------------------------------------------





records of the Company and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Company and each
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
each Subsidiary with, and to be advised as to the same by, their respective
officers at such times and intervals, having due regard for the ongoing business
of the Company and its Subsidiaries, as the Administrative Agent, on behalf of
itself or any requesting Lender, may reasonably request.
SECTION 5.07. Financial Covenants.
(a) Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its Fiscal Quarters, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive Fiscal Quarters ending with the end of such Fiscal Quarter,
to be less than 2.50 to 1.00.
(b) Maximum Net Leverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its Fiscal Quarters, of (i) Net Consolidated
Debt as of the last day of such Fiscal Quarter to (ii) Consolidated EBITDA for
the period of four (4) consecutive Fiscal Quarters ending with the end of such
Fiscal Quarter to exceed 4.00 to 1.00.
SECTION 5.08. Limitations on Subsidiary Debt.
(a) The Company will not at any time permit any Consolidated Subsidiary to
create, incur, issue, guarantee, assume or suffer to exist any Debt if,
immediately after giving effect thereto, the aggregate outstanding amount of
Debt (determined at that time) of all Consolidated Subsidiaries (other than Debt
owed to the Company or one or more other Consolidated Subsidiaries) would exceed
the greater of (i) 20% of Consolidated Net Worth (calculated as of the last day
of the most recently ended Fiscal Quarter) and (ii) $200,000,000.
(b) Subsection (a) above shall not prevent (i) a Consolidated Subsidiary from
creating, incurring, issuing, guaranteeing or assuming Debt for the purpose of
extending, renewing or Refunding an equal or greater principal amount of Debt
then outstanding of such Consolidated Subsidiary; provided , that subsection
(a) shall apply to the extent that the aggregate principal amount of any such
extending, renewing or Refunding Debt exceeds the aggregate principal amount of
the Debt being extended, renewed or refunded, or (ii) the creation, incurrence,
issuance, guarantee or assumption of Debt owed to or owned by the Company or a
Consolidated Subsidiary. For purposes of 5.08, Debt of a Person (herein defined
as “Refunding Debt”) is deemed to be for the purpose of “Refunding” other Debt
of such Person if and to the extent that (i) no later than five (5) Business
Days after the Refunding Debt is incurred, the Company delivers to the
Administrative Agent written notice stating that the purpose of such Debt is to
refund outstanding Debt and specifying the Debt to be refunded, (ii) the
proceeds of such Refunding Debt are held in the form of cash or Permitted Cash
Equivalent Investments (free of any Lien except a Lien securing the specified
Debt to be refunded) until such specified Debt is repaid and (iii) such
specified Debt to be refunded is repaid within one hundred fifty (150) days
after the Refunding Debt is incurred; it being understood and agreed that to the
extent that the specified Debt is not so repaid within one hundred fifty
(150) days after the Refunding Debt is originally incurred, the Refunding Debt
shall be deemed to be incurred as Debt for the purposes of Section 5.08(a) on
the one hundred fifty-first (151 st ) day after such original incurrence.
SECTION 5.09. Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:


64
    
    

--------------------------------------------------------------------------------





(a) Liens existing on December 31, 2012 and continuing to exist on the Effective
Date securing Debt outstanding on December 31, 2012 and continuing to exist on
the Effective Date in an aggregate principal amount not exceeding $50,000,000;
(b) any Lien existing on any asset of any entity at the time such entity becomes
a Consolidated Subsidiary and not created in contemplation of such event;
provided that the obligations secured by such Lien are not increased and are not
secured by any additional assets;
(c) any Lien on any asset securing Debt incurred or assumed solely for the
purpose of financing all or any part of the cost of acquiring such asset (or
acquiring a corporation or other entity which owned such asset); provided that
such Lien attaches to such asset concurrently with or within ninety (90) days
after such acquisition;
(d) any Lien on any asset of any entity existing at the time such entity is
merged or consolidated with or into the Company or a Consolidated Subsidiary and
not created in contemplation of such event; provided that the obligations
secured by such Lien are not increased and are not secured by any additional
assets;
(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition; provided that the obligations secured by such Lien are not
increased and are not secured by any additional assets;
(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing subsections of
this Section; provided that such Debt is not increased and is not secured by any
additional assets;
 
(g) any Lien in favor of the holder of indebtedness (or any Person or entity
acting for or on behalf of such holder) arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with court
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings and no Default under Section 6.01(k) shall have occurred
and is continuing in connection therewith;
(h) Liens incidental to the normal conduct of its business or the ownership of
its assets which (i) do not secure Debt, (ii) do not secure any obligation in an
amount exceeding $100,000,000 and (iii) do not in the aggregate materially
detract from the value of the assets of the Company and its Consolidated
Subsidiaries taken as a whole or in the aggregate materially impair the use
thereof in the operation of the business of the Company and its Consolidated
Subsidiaries taken as a whole;
(i) Liens incurred pursuant to Section 2.06(j) or 2.24(c)(ii);
(j) Liens on assets of TopBuild in favor of the agent under the TopBuild Credit
Facility so long as the TopBuild Credit Facility Conditions are satisfied; and
(k) Liens securing Debt which are not otherwise permitted by the foregoing
subsections of this Section; provided that the aggregate outstanding principal
amount of Debt secured by all such Liens shall not at any time exceed the
greater of (i) 10% of Consolidated Net Worth (calculated as of the last day of
the most recently ended Fiscal Quarter) and (ii) $100,000,000.
SECTION 5.10. Consolidations, Mergers and Sale of Assets.


65
    
    

--------------------------------------------------------------------------------





(a) Neither the Company nor the Foreign Subsidiary Borrower will directly or
indirectly sell, lease, transfer or otherwise dispose of all or substantially
all of its assets, or merge or consolidate with any other Person, or acquire any
other Person through purchase of assets or capital stock, unless either (i) the
Company or the Foreign Subsidiary Borrower, as applicable, shall be the
continuing or surviving corporation or (ii) the successor or acquiring
corporation (if other than the Company or the Foreign Subsidiary Borrower, as
applicable) shall be a corporation organized under the laws of (x) one of the
States of the United States of America in the case of a merger or consolidation
of the Company, or (y) the Grand Duchy of Luxembourg in the case of a merger or
consolidation of the Foreign Subsidiary Borrower, and shall assume, by a writing
reasonably satisfactory in form and substance to the Required Lenders, all of
the obligations of the Company or the Foreign Subsidiary Borrower, as
applicable, under this Agreement, including all covenants herein and therein
contained, in which case such successor or acquiring corporation shall succeed
to and be substituted for the Company or the Foreign Subsidiary Borrower, as
applicable, with the same effect as if it had been named herein as a party
hereto. For the avoidance of doubt, this Section 5.10(a) shall not restrict the
TopBuild Spin-Off Transaction.
(b) No disposition of assets, merger, consolidation or acquisition referred to
in subsection (a) of this Section shall be permitted if, immediately after
giving effect thereto, any Default would exist under any of the terms or
provisions of this Agreement.
SECTION 5.11. Investments. The Company will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any Debt of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each of the
foregoing actions being referred to collectively as “Investments”), except:
(a) Permitted Cash Equivalent Investments;
(b) Investments by the Company existing on the Amendment No. 1 Effective Date;
(c) loans or advances made by the Company in or to any Subsidiary and made by
any Subsidiary to the Company or any Subsidiary;
(d) Guarantees constituting Debt permitted by Section 5.08;
(e) Investments (if any) consisting of Swap Agreements entered into for bona
fide hedging purposes;
(f) Investments received (x) in settlement of amounts due to any of the Company
and its Subsidiaries effected in the ordinary course of business or (y) in
connection with the bankruptcy or the reorganization of any customers or
suppliers;
(g) loans and advances to customers and suppliers of the Company and its
Subsidiaries made in the ordinary course of business; provided, that the
aggregate principal amount of all such loans and advances described in this
clause (g) shall not exceed $25,000,000 at any time outstanding;
(h) any other Investment in any joint venture or any other Person that is not a
Subsidiary in which the Company or any Subsidiary has an ownership interest in
excess of 10% (herein, a “Minority


66
    
    

--------------------------------------------------------------------------------





Investment”), so long as the aggregate amount of all such Investments during the
term of this Agreement does not exceed the greater of (i) 10% of Consolidated
Net Worth (calculated as of the last day of the most recently ended Fiscal
Quarter) and (ii) $100,000,000;
(i) any other Investment (including acquisitions, but excluding any Minority
Investment), so long as no Event of Default has occurred and is continuing at
the time thereof or would result therefrom; or
(j) other Investments in an aggregate amount outstanding at any one time not to
exceed $20,000,000 for all Investments pursuant to this clause (j).
ARTICLE VI
Events of Default
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a) any Borrower shall fail to pay (i) when due any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or (ii) within five
(5) days of the due date thereof, any interest, fees or other amounts payable
under this Agreement;
(b) the Company or, if applicable, the Foreign Subsidiary Borrower shall fail to
observe or perform any covenant contained in the first sentence of Section 5.02,
Section 5.04 or Sections 5.07 to 5.11, inclusive;
(c) the Company shall fail to observe or perform its guaranty of the Guaranteed
Obligations pursuant to Article IX hereof;
(d) the Company or the Foreign Subsidiary Borrower shall fail to observe or
perform (i) any covenant in Section 5.01(d) for five (5) days after written
notice thereof has been given to the Company by the Administrative Agent at the
request of any Lender or (ii) any covenant or agreement contained in this
Agreement or any other Loan Document (other than those covered by subsection
(a) or (b) above or clause (i) of this subsection (d)) for thirty (30) days
after written notice thereof has been given to the Company by the Administrative
Agent at the request of any Lender;
(e) any representation, warranty, certification or statement made by the Company
or the Foreign Subsidiary Borrower in this Agreement or any amendment hereof or
in any other Loan Document shall prove to have been incorrect in any material
respect when made or deemed to have been made; provided that, if any
representation and warranty deemed to have been made by the Company or the
Foreign Subsidiary Borrower pursuant to the last sentence of Section 4.01 as to
the satisfaction of the condition of borrowing set forth in Section 4.01(b)
shall have been incorrect solely by reason of the existence of a Default of
which the Company was not aware when such representation and warranty was deemed
to have been made and which was cured before or promptly after the Company
became aware thereof, then such representation and warranty shall be deemed not
to have been incorrect in any material respect;
(f) the Company or any of its Consolidated Subsidiaries shall fail to make one
or more payments in respect of any Material Obligations (other than Acquired
Debt in an aggregate outstanding


67
    
    

--------------------------------------------------------------------------------





principal amount not exceeding $75,000,000) when due or within any applicable
grace period, and such failure has not been waived;
(g) any event or condition occurs, or the Company or any Consolidated Subsidiary
shall fail to observe or perform any term, covenant or agreement contained in
any instrument or agreement (other than this Agreement) by which it is bound
relating to Debt, obligations under Swap Agreements and/or Off-Balance Sheet
Liabilities (other than Acquired Debt in an aggregate outstanding principal
amount not exceeding $75,000,000), and the effect of all such failures, events
and conditions is to cause the maturity of any Material Obligations to be
accelerated or to permit (any applicable period of grace having expired and any
required notice having been given) the holder or holders of any Material
Obligations (or any Person acting on their behalf) to accelerate the maturity
thereof, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to Debt that becomes due as a result of the voluntary sale or transfer
of any property or assets;
(h) (i) the Company or any Significant Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property under any such law, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it under any such
law, or shall make a general assignment for the benefit of creditors, or shall
fail generally to pay its debts as they become due, or a resolution shall be
adopted by either the shareholders or the board of directors of such corporation
to authorize any of the foregoing; or (ii) any Foreign Borrower Insolvency Event
shall have occurred;
(i) an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary in any United States Federal court or
other court of competent jurisdiction seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property under any such law, and in each case such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against the
Company or any Significant Subsidiary as debtors under the federal bankruptcy
laws as now or hereafter in effect;
(j) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Liabilities in excess of
$75,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $75,000,000 or; the institution by the PBGC or any similar foreign
Governmental Authority of proceedings to terminate a Foreign Pension Plan which
could reasonably be expected to subject the Company and its Subsidiaries, taken
as a whole, to liability in excess of $75,000,000 (a “Material Foreign Pension
Plan”); or a foreign Governmental Authority shall appoint or institute
proceedings to appoint a trustee to administer any Material Foreign Pension Plan
in place of the existing administrator; provided that no Event


68
    
    

--------------------------------------------------------------------------------





of Default shall exist under this subsection (j) with respect to any Prior Plan
unless it is reasonably likely that one or more members of the ERISA Group is
liable with respect to the relevant Unfunded Liabilities or current payment
obligation, as the case may be;
(k) a judgment or order for the payment of money in excess of $50,000,000 shall
be rendered against the Company or any Subsidiary and such judgment or order
shall continue unsatisfied and unstayed for a period of forty-five (45) days;
(l) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 30% or more of the outstanding shares of common stock of the Company; or
Continuing Directors shall cease to constitute a majority of the board of
directors of the Company; or the Company shall cease to be (directly or through
its wholly-owned Subsidiaries) the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 promulgated by the SEC under the Securities Exchange Act of 1934)
directly or indirectly of at least 100% of the voting power of the outstanding
capital stock of the Foreign Subsidiary Borrower ordinarily having the right to
vote at an election of directors; or
(m) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.
ARTICLE VII
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.


69
    
    

--------------------------------------------------------------------------------





The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or its
counsel.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


70
    
    

--------------------------------------------------------------------------------





Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company (provided that no consultation with the Company shall be required if an
Event of Default has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or the extent
to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 8.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce


71
    
    

--------------------------------------------------------------------------------





the payment of the principal of and interest on any Loan after the date such
principal or interest has become due and payable pursuant to the terms of this
Agreement.
ARTICLE VIII
Miscellaneous
SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i) if to any Borrower, to it c/o the Company, 21001 Van Born Road, Taylor,
Michigan 48180, Attention of John G. Sznewajs (Telecopy No. (313) 792-6798;
Telephone No. (313) 792-6044; e-mail: john_sznewajs@mascohq.com );
(ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
7 th Floor, Chicago, IL 60603, Attention of Darren Cunningham (Telecopy
No. 1-888-292-9533, e-mail: jpm.agency.servicing.6@jpmchase.com and
darren.cunningham@jpmchase.com ) and (B) in the case of Borrowings by the
Foreign Subsidiary Borrower or Borrowings denominated in Foreign Currencies, to
J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360),
in each case with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, 9 th
Floor, Chicago, IL 60603, Attention of Krys Szremski (Telecopy No.
(312) 377-0185; e-mail: krys.j.szremski@jpmorgan.com );
(iii) if to the Principal Issuing Bank, to it at JPMorgan Chase Bank, N.A., 131
S. Dearborn Street, 5th Floor, Mail Code IL1-0236, Chicago, IL 60603-5506,
Attention of Katherine Moses (Telecopy No. (312) 233-2266; e-mail:
katherine.m.moses@jpmchase.com );
(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., in the case
of Borrowings by the Company denominated in Dollars, to JPMorgan Chase Bank,
N.A., 10 South Dearborn, 7 th Floor, Chicago, IL 60603, Attention of Darren
Cunningham (Telecopy No. 1-888-292-9533, e-mail:
jpm.agency.servicing.6@jpmchase.com and darren.cunningham@jpmchase.com ) and
(B) in the case of Borrowings by the Foreign Subsidiary Borrower or Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360); and
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications


72
    
    

--------------------------------------------------------------------------------





pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender adversely affected thereby,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) release the Company from its obligations
under Article IX without the written consent of each Lender; provided further
(x) that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be and (y) any amendment
to Section 2.24 shall require the consent of the Administrative Agent, the
Swingline Lender and the Principal Issuing Bank.
(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative


73
    
    

--------------------------------------------------------------------------------





Agent and the Borrowers (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company, the
Administrative Agent and the Principal Issuing Bank shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 8.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. Both before and promptly after the execution
thereof, the Administrative Agent shall furnish a copy of such amendment,
modification or supplement to each Lender.
SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in connection therewith in respect of such Loans or Letters of
Credit.
(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “ Indemnitee


74
    
    

--------------------------------------------------------------------------------





”) against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by a Borrower or
its respective equity holders, Affiliates, Creditors or any other third Person
and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of, or the material breach of any express
material obligation of, such Indemnitee. This Section 8.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.
(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent found by a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent


75
    
    

--------------------------------------------------------------------------------





shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A) the Company, (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent; and
(C) the Principal Issuing Bank.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; provided, that the
Company shall pay such assignment fee in connection with a replacement of any
Lender requested by the Borrower pursuant to Section 2.19(b) or 8.02(d) of this
Agreement;
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such


76
    
    

--------------------------------------------------------------------------------





information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
(E) no assignment shall be made to an Ineligible Institution.
For the purposes of this Section 8.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d), 2.06(d) or (e),
2.07(b), 2.18(e) or 8.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


77
    
    

--------------------------------------------------------------------------------





(c) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities other than an Ineligible Institution (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 8.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making


78
    
    

--------------------------------------------------------------------------------





of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 8.03 and Article VII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 8.08. Right of Setoff. If (i) a payment Event of Default under
Section 6.01(a) shall have occurred and be continuing, or (ii) any other Event
of Default shall have occurred and be continuing and the Required Lenders have
consented to the following, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court sitting in the Borough of Manhattan, and any appellate


79
    
    

--------------------------------------------------------------------------------





court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees, to the fullest extent
permitted by law, that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Borrower or its
properties in the courts of any jurisdiction.
(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. The Foreign Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 8.09(b) in any federal or New York State court sitting in New York City.
The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment. Said designation and appointment shall be
irrevocable by the Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by the
Foreign Subsidiary Borrower hereunder and under the other Loan Documents shall
have been paid in full in accordance with the provisions hereof and thereof. The
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 8.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 8.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) the Foreign Subsidiary Borrower at its
address set forth herein or to any other address of which the Foreign Subsidiary
Borrower shall have given written notice to the Administrative Agent (with a
copy thereof to the Company). The Foreign Subsidiary Borrower irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service in such manner and agrees that such service shall be deemed in
every respect effective service of process upon the Foreign Subsidiary Borrower
in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to the Foreign Subsidiary Borrower. To the extent the Foreign
Subsidiary Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution or otherwise), the Foreign Subsidiary Borrower hereby irrevocably
waives, to the fullest extent permitted by law, such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS


80
    
    

--------------------------------------------------------------------------------





CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company (other than a Person if and to the extent that the Administrative Agent,
the Issuing Bank or such Lender has actual knowledge that such Person is acting
in violation of an obligation to maintain such information as confidential). For
the purposes of this Section, “ Information ” means all information received
from the Company relating to the Company or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 8.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Act.
SECTION 8.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which


81
    
    

--------------------------------------------------------------------------------





are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 8.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
ARTICLE IX
Company Guarantee
In order to induce the Lenders to extend credit to the Foreign Subsidiary
Borrower hereunder, but subject to the last sentence of this Article IX, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Obligations of
the Foreign Subsidiary Borrower. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligations.
The Company waives presentment to, demand of payment from and protest to the
Foreign Subsidiary Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not, to the fullest extent permitted
by law, be affected by (a) the failure of the Administrative Agent, the Issuing
Bank or any Lender to assert any claim or demand or to enforce any right or
remedy against any Borrower under the provisions of this Agreement, any other
Loan Document or otherwise; (b) any extension or renewal of any of the


82
    
    

--------------------------------------------------------------------------------





Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral (if any) securing the
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the
Obligations, for any reason related to this Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of the Company to
subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives, to the fullest
extent permitted by law, any right to require that any resort be had by the
Administrative Agent, the Issuing Bank or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent, the Issuing
Bank or any Lender in favor of any Borrower or any other Person.
The obligations of the Company hereunder shall, to the fullest extent permitted
by law, not be subject to any reduction, limitation, impairment or termination
for any reason, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Obligations, any impossibility in
the performance of any of the Obligations or otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation (including a payment effected through exercise
of a right of setoff) is rescinded, or is or must otherwise be restored or
returned by the Administrative Agent, the Issuing Bank or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise (including
pursuant to any settlement entered into by a holder of Obligations in its
discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of the Foreign
Subsidiary Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent,


83
    
    

--------------------------------------------------------------------------------





the Issuing Bank or any Lender, disadvantageous to the Administrative Agent, the
Issuing Bank or any Lender in any material respect, then, at the election of the
Administrative Agent, the Company shall, to the fullest extent permitted by law,
make payment of such Obligation in Dollars (based upon the applicable Equivalent
Amount in effect on the date of payment) and/or in New York, Chicago or such
other Eurocurrency Payment Office as is designated by the Administrative Agent
and, as a separate and independent obligation, shall, to the fullest extent
permitted by law, indemnify the Administrative Agent, the Issuing Bank and any
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against the Foreign Subsidiary Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full in cash
of all the Obligations owed by the Company to the Administrative Agent, the
Issuing Bank and the Lenders.
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Obligations.
[ Signature Pages Follow ]
 


84
    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.
[ SIGNATURE PAGES INTENTIONALLY OMITTED ]












































Signature Page to MASCO Corporation Credit Agreement









--------------------------------------------------------------------------------





SCHEDULE 2.01
(as amended by Amendment No. 1)
COMMITMENTS
 
 
 
 
 
 
Name of Lender
 
Commitment
 
JPMorgan Chase Bank, N.A.
 
$
75,000,000
 
Citibank, N.A.
 
$
75,000,000
 
Deutsche Bank AG New York Branch
 
$
60,000,000
 
PNC Bank, National Association
 
$
60,000,000
 
Royal Bank of Canada
 
$
60,000,000
 
SunTrust Bank
 
$
60,000,000
 
Bank of America, N.A.
 
$
45,000,000
 
Wells Fargo Bank, National Association
 
$
45,000,000
 
Fifth Third Bank
 
$
45,000,000
 
Comerica Bank
 
$
35,000,000
 
The Northern Trust Company
 
$
35,000,000
 
U.S. Bank National Association
 
$
35,000,000
 
HSBC Bank USA, National Association
 
$
35,000,000
 
Commerzbank AG, New York and Grand Cayman Branches
 
$
35,000,000
 
The Huntington National Bank
 
$
25,000,000
 
Sumitomo Mitsui Banking Corporation
 
$
25,000,000
 
 
 
 
 
 
Total Commitments:
 
$
750,000,000
 
 
 
 
 
 





    
    

--------------------------------------------------------------------------------





EXHIBIT F-1
(as amended by Amendment No. 1)
[ FORM OF ]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104, (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[ NAME OF LENDER ]
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Date:             , 20 [      ]





    
    

--------------------------------------------------------------------------------





EXHIBIT F-2
(as amended by Amendment No. 1)
[ FORM OF ]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “ Borrowers ”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[ NAME OF PARTICIPANT ]
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Date:             , 20 [      ]





    
    

--------------------------------------------------------------------------------





EXHIBIT F-3
(as amended by Amendment No. 1)
[ FORM OF ]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[ NAME OF PARTICIPANT ]
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Date:             , 20 [      ]





    
    

--------------------------------------------------------------------------------





EXHIBIT F-4
(as amended by Amendment No. 1)
[ FORM OF ]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of March 28, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 22, rue Gabriel Lippmann, L-5365
Münsbach, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[ NAME OF LENDER ]
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Date:             , 20 [      ]









    
    

--------------------------------------------------------------------------------





CONFORMED COPY

AMENDMENT NO. 2
Dated as of August 28, 2015
to
CREDIT AGREEMENT
Dated as of March 28, 2013
THIS AMENDMENT NO. 2 (this “Amendment”) is made as of August 28, 2015 by and
among Masco Corporation, a Delaware corporation (the “Company”), Masco Europe
S.à r.l., a wholly-owned Subsidiary of the Company organized as a société à
responsabilité limitée under the laws of the Grand Duchy of Luxembourg, having
its registered office at 22, rue Gabriel Lippmann, L-5365 Munsbach, having a
share capital of EUR 745,000,000.- and registered with the Luxembourg Register
of Commerce and Companies under the number B 68104 (the “Foreign Subsidiary
Borrower”, and together with the Company, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent’), under that certain Credit
Agreement dated as of March 28, 2013 by and among the Borrowers, the Lenders
from time to time party thereto and the Administrative Agent (as amended by
Amendment No. 1 dated as of May 29, 2015 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
and the Credit Agreement, as amended by this Amendment, the “Amended Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to make certain amendments to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
ARTICLE X     Amendments to the Credit Agreement. Effective as of the Amendment
No. 2 Effective Date (as defined below), the parties hereto agree that the
Credit Agreement is amended as follows:
SECTION 10.01.     the definition of “Continuing Director” contained in Section
1.01 of the Credit Agreement is hereby deleted in its entirety; and




    
    

--------------------------------------------------------------------------------






SECTION 10.02.     paragraph (l) of Section 6.01 of the Credit Agreement is
hereby replaced in its entirety with the following:
any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 30% or more of the outstanding shares of common stock of the Company; or
during any period of 12 consecutive months, occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) members of the board of directors on the first day
of such period, (ii) nominated, appointed or approved for election by persons
referred to in clause (i)  constituting at the time of such nomination,
appointment or approval at least a majority of such board nor (iii) nominated,
appointed or approved for election by directors referred to in clauses (i) and
(ii)  constituting at the time of such nomination, election or approval at least
a majority of such board; or the Company shall cease to be (directly or through
its wholly-owned Subsidiaries) the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 promulgated by the SEC under the Securities Exchange Act of 1934)
directly or indirectly of at least 100% of the voting power of the outstanding
capital stock of the Foreign Subsidiary Borrower ordinarily having the right to
vote at an election of directors; or
ARTICLE XI     Conditions of Effectiveness. The effectiveness of this Amendment
(the “Amendment No. 2 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
SECTION 11.01.     The Administrative Agent shall have received counterparts of
this Amendment duly executed by the Borrowers, the Required Lenders and the
Administrative Agent.
SECTION 11.02.     The Administrative Agent shall have received payment of the
Administrative Agent’s reasonable out-of-pocket expenses (including reasonable
out-of-pocket fees and expenses of counsel for the Administrative Agent) in
connection with this Amendment.
ARTICLE XII     Representations and Warranties of the Borrowers. In order to
induce the Lenders and the Administrative Agent to enter into this Amendment,
each Borrower hereby represents and warrants as follows:
SECTION 12.01.     The execution, delivery and performance of this Amendment and
the Amended Credit Agreement are within such Borrower’s organizational powers
and have been duly authorized by all necessary organizational action.
SECTION 12.02.     This Amendment has been duly executed and delivered by such
Borrower and this Amendment and the Amended Credit Agreement constitute the
legal, valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 12.03.     The execution, delivery and performance of this Amendment and
the Amended Credit Agreement (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full


2



--------------------------------------------------------------------------------





force and effect, (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries, and (iv) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries.
SECTION 12.04.     As of the date hereof and after giving effect to the terms of
this Amendment, (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties set forth in the Amended
Credit Agreement are true and correct in all material respects, except for any
representation and warranty made as of a specific date, in which case such
representation and warranty shall have been true and correct as of such date.
ARTICLE XIII     Reference to and Effect on the Credit Agreement.
SECTION 13.01.     Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Amended Credit Agreement.
SECTION 13.02.     Except as specifically amended pursuant to this Amendment,
the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
SECTION 13.03.     The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Credit Agreement, the Amended Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
SECTION 13.04.     This Amendment is a Loan Document under (and as defined in)
the Credit Agreement.
ARTICLE XIV     Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York.
ARTICLE XV     Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
ARTICLE XVI     Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as original signatures delivered in person.
[Signature Pages Follow]




    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


MASCO CORPORATION, as the Company




By /s/ Kenneth G. Cole_____________________
Name: Kenneth G. Cole
Title: Vice President, Secretary
    & General Counsel




MASCO EUROPE S.À R.L., as the Foreign Subsidiary Borrower




By /s/ Lawrence F. Leaman__________________
Name: Lawrence F. Leaman
Title: Authorized Signatory
    
    






Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Issuing Bank, as the Swingline Lender and as
Administrative Agent




By: /s/ Krys Szremski __________________________
Name: Krys Szremski
Title: Vice President






Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


CITIBANK, N.A.,




By: /s/ Nicholas Pateros__________________________
Name: Nicholas Pateros
Title: Vice President






Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


DEUTSCHE BANK AG NEW YORK BRANCH




By: /s/ Ming K. Chu__________________________
Name: Ming K. Chu
Title: Vice President




By: /s/ Heidi Sandquist________________________
Name: Heidi Sandquist
Title: Director








Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


PNC BANK, NATIONAL ASSOCIATION




By: /s/ Josh Droppers_______________________
Name: Josh Droppers
Title: Assistant Vice President






Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


ROYAL BANK OF CANADA




By: /s/ Jason C. Hedrick__________________
Name: Jason C. Hedrick
Title: Authorized Signatory






Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


SUNTRUST BANK




By: /s/ Elizabeth Tallmadge________________
Name: Elizabeth Tallmadge
Title: Managing Director






Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


BANK OF AMERICA, N.A.




By: /s/ Mike Delaney__________________
Name: Mike Delaney
Title: Director






Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


WELLS FARGO BANK, NA




By: /s/ John Brady __________________
Name: John Brady
Title: Managing Director






Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


FIFTH THIRD BANK




By: /s/ Yael Eisenberg_________________
Name: Yael Eisenberg
Title: Assistant Vice President




Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


COMERICA BANK




By: /s/ Nicole Swigert________________
Name: Nicole Swigert
Title: Vice President




Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


THE NORTHERN TRUST COMPANY




By: /s/ Wicks Barkhausen______________
Name: Wicks Barkhausen
Title: Second Vice President




Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


U.S. BANK NATIONAL ASSOCIATION




By: /s/ Jeffrey S. Johnson_________________
Name: Jeffrey S. Johnson
Title: Senior Vice President




Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES




By: /s/ Patrick Hartweger_______________
Name: Patrick Hartweger
Title: Managing Director






By: /s/ Anne Culver _______________
Name: Anne Culver
Title: Assistant Vice President




Signature Page to Amendment No. 2 to
Masco Corporation Credit Agreement
    

--------------------------------------------------------------------------------






Name of Lender:


THE HUNTINGTON NATIONAL BANK




By: /s/ Steven J. McCormack_____________
Name: Steven J. McCormack
Title: Sr. Vice President






    